Exhibit 10.1

Execution Version

Loan Number: 1004039

LOGO [g783287g0727050342415.jpg]

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of July 25, 2019

by and among

FEDERAL REALTY INVESTMENT TRUST,

as Borrower,

THE FINANCIAL INSTITUTIONS PARTY HERETO

AND THEIR PERMITTED ASSIGNEES UNDER SECTION 12.6.,

as Lenders,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

PNC BANK, NATIONAL ASSOCIATION,

as Syndication Agent,

WELLS FARGO SECURITIES, LLC,

and

PNC CAPITAL MARKETS LLC,

as Joint Book Managers,

WELLS FARGO SECURITIES, LLC

PNC CAPITAL MARKETS LLC

U.S. BANK NATIONAL ASSOCIATION,

SUNTRUST ROBINSON HUMPHREY, INC.,

REGIONS CAPITAL MARKETS,

and

TD SECURITIES (USA) LLC

as Joint Lead Arrangers,

and

U.S. BANK NATIONAL ASSOCIATION,

SUNTRUST BANK,

TD BANK, N.A.,

and

REGIONS BANK

as Documentation Agents

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article I. Definitions

     1     

Section 1.1. Definitions

     1     

Section 1.2. General; References to Pacific Time

     32     

Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries

     33     

Section 1.4. Rates

     33  

Article II. Credit Facility

     33     

Section 2.1. Revolving Loans

     33     

Section 2.2. Bid Rate Loans

     35     

Section 2.3. Letters of Credit

     38     

Section 2.4. Swingline Loans

     43     

Section 2.5. Rates and Payment of Interest on Loans

     45     

Section 2.6. Number of Interest Periods

     46     

Section 2.7. Repayment of Loans

     46     

Section 2.8. Prepayments

     47     

Section 2.9. Continuation

     47     

Section 2.10. Conversion

     48     

Section 2.11. Notes

     48     

Section 2.12. Voluntary Reductions of the Revolving Commitment

     49     

Section 2.13. Extension of Revolving Termination Date

     49     

Section 2.14. Expiration Date of Letters of Credit Past Revolving Commitment
Termination

     50     

Section 2.15. Amount Limitations

     50     

Section 2.16. Increase in Revolving Commitments

     50     

Section 2.17. Funds Transfer Disbursements

     51  

Article III. Payments, Fees and Other General Provisions

     51     

Section 3.1. Payments

     51     

Section 3.2. Pro Rata Treatment

     52     

Section 3.3. Sharing of Payments, Etc.

     53     

Section 3.4. Several Obligations

     53     

Section 3.5. Fees

     53     

Section 3.6. Computations

     54     

Section 3.7. Usury

     54     

Section 3.8. Statements of Account

     55     

Section 3.9. Defaulting Lenders

     55     

Section 3.10. Taxes; Foreign Lenders

     58  

Article IV. Yield Protection, Etc.

     62     

Section 4.1. Additional Costs; Capital Adequacy

     62     

Section 4.2. Inability to Determine Interest Rates; Alternative Rate of Interest

     64     

Section 4.3. Illegality

     65     

Section 4.4. Compensation

     65     

Section 4.5. Treatment of Affected Loans

     66     

Section 4.6. Affected Lenders

     66     

Section 4.7. Change of Lending Office

     67     

Section 4.8. Assumptions Concerning Funding of LIBOR Loans

     67  

 

- i -



--------------------------------------------------------------------------------

Article V. Conditions Precedent

     67     

Section 5.1. Initial Conditions Precedent

     67     

Section 5.2. Conditions Precedent to All Loans and Letters of Credit

     69  

Article VI. Representations and Warranties

     70     

Section 6.1. Representations and Warranties

     70     

Section 6.2. Survival of Representations and Warranties, Etc.

     76  

Article VII. Affirmative Covenants

     77     

Section 7.1. Preservation of Existence and Similar Matters

     77     

Section 7.2. Compliance with Applicable Law and Material Contracts

     77     

Section 7.3. Maintenance of Property

     77     

Section 7.4. Conduct of Business

     77     

Section 7.5. Insurance

     77     

Section 7.6. Payment of Taxes and Claims

     77     

Section 7.7. Books and Records; Inspections

     78     

Section 7.8. Use of Proceeds

     78     

Section 7.9. Environmental Matters

     78     

Section 7.10. Further Assurances

     79     

Section 7.11. Compliance with Anti-Corruption Laws; Beneficial Ownership
Regulation, Anti-Money Laundering Laws and Sanctions

     79     

Section 7.12. REIT Status

     79     

Section 7.13. Exchange Listing

     79     

Section 7.14. Guarantors

     79  

Article VIII. Information

     80     

Section 8.1. Quarterly Financial Statements

     80     

Section 8.2. Year-End Statements

     80     

Section 8.3. Compliance Certificate

     81     

Section 8.4. Other Information

     81     

Section 8.5. Electronic Delivery of Certain Information

     83     

Section 8.6. Public/Private Information

     84     

Section 8.7. USA Patriot Act Notice; Compliance

     84  

Article IX. Negative Covenants

     84     

Section 9.1. Financial Covenants

     84     

Section 9.2. [Intentionally Omitted]

     85     

Section 9.3. Liens; Negative Pledges

     85     

Section 9.4. Restrictions on Intercompany Transfers

     86     

Section 9.5. Merger, Consolidation, Sales of Assets and Other Arrangements

     86     

Section 9.6. Plans

     87     

Section 9.7. Fiscal Year

     87     

Section 9.8. Modifications of Organizational Documents

     87     

Section 9.9. Transactions with Affiliates

     88     

Section 9.10. Environmental Matters

     88     

Section 9.11. Non-Controlled Properties

     88     

Section 9.12. Derivatives Contracts

     88     

Section 9.13. Use of Proceeds

     88  

 

- ii -



--------------------------------------------------------------------------------

Article X. Default

     89     

Section 10.1. Events of Default

     89  

  

Section 10.2. Remedies Upon Event of Default

     92     

Section 10.3. Remedies Upon Default

     93     

Section 10.4. Marshaling; Payments Set Aside

     93     

Section 10.5. Allocation of Proceeds

     93     

Section 10.6. Letter of Credit Collateral Account

     94     

Section 10.7. Rescission of Acceleration by Requisite Lenders

     95     

Section 10.8. Performance by Administrative Agent

     95     

Section 10.9. Rights Cumulative

     96  

Article XI. The Administrative Agent

     96     

Section 11.1. Appointment and Authorization

     96     

Section 11.2. Wells Fargo as Lender

     97     

Section 11.3. Approvals of Lenders

     98     

Section 11.4. Notice of Events of Default

     98     

Section 11.5. Administrative Agent’s Reliance

     98     

Section 11.6. Indemnification of Administrative Agent

     99     

Section 11.7. Lender Credit Decision, Etc.

     100     

Section 11.8. Successor Administrative Agent

     100     

Section 11.9. Titled Agents

     101  

Article XII. Miscellaneous

     102     

Section 12.1. Notices

     102     

Section 12.2. Expenses

     104     

Section 12.3. Stamp, Intangible and Recording Taxes

     105     

Section 12.4. Setoff

     105     

Section 12.5. Litigation; Jurisdiction; Other Matters; Waivers

     105     

Section 12.6. Successors and Assigns

     106     

Section 12.7. Amendments and Waivers

     110     

Section 12.8. Nonliability of Administrative Agent and Lenders

     112     

Section 12.9. Confidentiality

     112     

Section 12.10. Indemnification

     113     

Section 12.11. Termination; Survival

     115     

Section 12.12. Severability of Provisions

     115     

Section 12.13. GOVERNING LAW

     115     

Section 12.14. Counterparts

     116     

Section 12.15. Obligations with Respect to Loan Parties

     116     

Section 12.16. Independence of Covenants

     116     

Section 12.17. Limitation of Liability

     116     

Section 12.18. Entire Agreement

     116     

Section 12.19. Construction

     116     

Section 12.20. Headings

     117     

Section 12.21. Limitation of Liability of Trustees, Etc.

     117     

Section 12.22. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

     117     

Section 12.23. Effect of Amendment and Restatement

     117     

Section 12.24. Acknowledgement Regarding Any Supported QFCs

     118  

 

- iii -



--------------------------------------------------------------------------------

SCHEDULE I    Commitments SCHEDULE 1.1.(a)    List of Loan Parties SCHEDULE
1.1.(b)    Existing Letters of Credit SCHEDULE 6.1.(b)    Ownership Structure
SCHEDULE 6.1.(f)    Properties SCHEDULE 6.1.(g)    Indebtedness and Guaranties
SCHEDULE 6.1.(i)    Litigation SCHEDULE 6.1.(z)    Unencumbered Assets EXHIBIT A
   Form of Assignment and Assumption Agreement EXHIBIT B    Form of Bid Rate
Note EXHIBIT C    Form of Designation Agreement EXHIBIT D    Form of Guaranty
EXHIBIT E    Form of Notice of Borrowing EXHIBIT F    Form of Notice of
Continuation EXHIBIT G    Form of Notice of Conversion EXHIBIT H    Form of
Notice of Swingline Borrowing EXHIBIT I    Form of Revolving Note EXHIBIT J   
Form of Swingline Note EXHIBIT K    Form of Disbursement Instruction Agreement
EXHIBIT L    Form of Bid Rate Quote Request EXHIBIT M    Form of Bid Rate Quote
EXHIBIT N    Form of Bid Rate Quote Acceptance EXHIBIT O    Form of Opinion of
Counsel EXHIBIT P    Form of Compliance Certificate EXHIBIT Q-1    Form of U.S.
Tax Compliance Certificates EXHIBIT Q-2    Form of U.S. Tax Compliance
Certificates EXHIBIT Q-3    Form of U.S. Tax Compliance Certificates EXHIBIT Q-4
   Form of U.S. Tax Compliance Certificates

 

- iv -



--------------------------------------------------------------------------------

THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
July 25, 2019, by and among FEDERAL REALTY INVESTMENT TRUST, a real estate
investment trust formed under the laws of the State of Maryland (the
“Borrower”), each of the financial institutions initially a signatory hereto
together with their successors and permitted assignees under Section 12.6. (the
“Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
(together with its successors and permitted assigns, the “Administrative Agent”)
and PNC BANK, NATIONAL ASSOCIATION, as Syndication Agent (the “Syndication
Agent”), each of U.S. BANK NATIONAL ASSOCIATION, SUNTRUST BANK, TD BANK, N.A.
and REGIONS BANK, as Documentation Agents (each a “Documentation Agent”), each
of WELLS FARGO SECURITIES, LLC and PNC CAPITAL MARKETS LLC, as Joint Book
Managers (each a “Book Manager”) and each of WELLS FARGO SECURITIES, LLC, PNC
CAPITAL MARKETS LLC, U.S. BANK NATIONAL ASSOCIATION, SUNTRUST ROBINSON HUMPHREY,
INC., REGIONS CAPITAL MARKETS and TD SECURITIES (USA) LLC, as Joint Lead
Arrangers (each an “Arranger”).

WHEREAS, the Borrower, each of the financial institutions party thereto as a
“Lender”, the Administrative Agent and certain other parties have entered into
that certain Credit Agreement dated as of July 7, 2011 (as amended and as in
effect immediately prior to the date hereof, the “Existing Credit Agreement”);
and

WHEREAS, the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders desire to amend and restate the Existing Credit Agreement, to, among
other things, make available to the Borrower an unsecured revolving credit
facility in the amount of $1,000,000,000 with a $50,000,000 swingline
subfacility and a letter of credit subfacility of up to $50,000,000, on the
terms and conditions contained herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

ARTICLE I. DEFINITIONS

Section 1.1. Definitions.

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

“Absolute Rate” has the meaning given that term in Section 2.2.(c)(ii)(C).

“Absolute Rate Auction” means a solicitation of Bid Rate Quotes setting forth
Absolute Rates pursuant to Section 2.2.

“Absolute Rate Loan” means a Bid Rate Loan, the interest rate on which is
determined on the basis of an Absolute Rate pursuant to an Absolute Rate
Auction.

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

“Additional Costs” has the meaning given that term in Section 4.1.(b).

“Adjusted EBITDA” means, for any given period, (a) the EBITDA of the Borrower
and its Subsidiaries determined on a consolidated basis for such period
(including the Borrower’s Ownership Share of EBITDA of its Unconsolidated
Affiliates as set forth in clause (b) of the definition of EBITDA), minus
(b) Capital Reserves.



--------------------------------------------------------------------------------

“Adjusted Total Asset Value” means Total Asset Value determined exclusive of
assets that are owned by Excluded Subsidiaries and Unconsolidated Affiliates.

“Administrative Agent” means Wells Fargo Bank, National Association as
contractual representative of the Lenders under this Agreement, or any successor
Administrative Agent appointed pursuant to Section 11.8.

“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of the
Borrower.

“Agreement Date” means the date as of which this Agreement is dated.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977 and the rules and
regulations thereunder and the U.K. Bribery Act 2010 and the rules and
regulations thereunder.

“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to a Loan
Party, its Subsidiaries or Affiliates related to terrorism financing or money
laundering, including any applicable provision of the PATRIOT Act and The
Currency and Foreign Transactions Reporting Act (also known as the “Bank Secrecy
Act,” 31 U.S.C. §§ 5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

“Applicable Facility Fee” means the percentage set forth in the table below
corresponding to the Level at which the “Applicable Margin” is determined in
accordance with the definition thereof:

 

Level

   Facility Fee  

1

     0.100 % 

2

     0.125 % 

3

     0.150 % 

4

     0.200 % 

5

     0.250 % 

6

     0.300 % 

Any change in the applicable Level at which the Applicable Margin is determined
shall result in a corresponding and simultaneous change in the Applicable
Facility Fee. The provisions of this definition shall be subject to
Section 2.5.(c).

“Applicable Law” means all applicable provisions of international, foreign,
federal, state and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes, executive orders, and administrative or judicial precedents
or authorities, including the interpretation, implementation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative
orders, directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority.

 

- 2 -



--------------------------------------------------------------------------------

“Applicable Margin” means the percentage rate set forth in the table below
corresponding to the level (each a “Level”) into which the Borrower’s Credit
Rating then falls. As of the Agreement Date, the Applicable Margin is determined
based on Level 2. Any change in the Borrower’s Credit Rating which would cause
it to move to a different Level shall be effective as of the first Business Day
of the first calendar month immediately following receipt by the Administrative
Agent of written notice delivered by the Borrower in accordance with
Section 8.4.(n) that the Borrower’s Credit Rating has changed; provided,
however, if the Borrower has not delivered the notice required by such Section
but the Administrative Agent becomes aware that the Borrower’s Credit Rating has
changed, then the Administrative Agent may, in its sole discretion, adjust the
Level by written notice to the Borrower (provided, however, that the
Administrative Agent’s failure to give such notice shall not change the
effectiveness of the adjustment of the Level) effective as of the first Business
Day of the first calendar month following the date the Administrative Agent
becomes aware that the Borrower’s Credit Rating has changed. During any period
that the Borrower has received two Credit Ratings that are not equivalent, the
Applicable Margin shall be determined based on the Level corresponding to the
higher of such two Credit Ratings unless the difference in the Credit Ratings is
greater than one ratings level, in which case the Applicable Margin shall be
determined by reference to the ratings level immediately below the higher of the
two Credit Ratings. During any period for which the Borrower has received a
Credit Rating from only one Rating Agency, then the Applicable Margin shall be
determined based on such Credit Rating. During any period that the Borrower has
not received a Credit Rating from any Rating Agency, the Applicable Margin shall
be determined based on Level 6. The provisions of this definition shall be
subject to Section 2.5.(c).

 

Level

  

Borrower’s Credit Rating

(S&P/Moody’s or

equivalent)

   Applicable Margin for
Revolving Loans that
are LIBOR Loans     Applicable
Margin for all
Base Rate Loans   1    A/A2 (or equivalent) or better      0.750 %      0.750 % 
2    A-/A3 (or equivalent)      0.775 %      0.775 %  3    BBB+/Baa1 (or
equivalent)      0.825 %      0.825 %  4    BBB/Baa2 (or equivalent)      0.900
%      0.900 %  5    BBB-/Baa3 (or equivalent)      1.100 %      1.100 %  6   
Lower than BBB-/Baa3 (or equivalent)      1.450 %      1.450 % 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.

“Arranger” has the meaning set forth in the introductory paragraph hereof and
shall include each Arranger’s successors and permitted assigns.

“Assignment and Assumption” means an Assignment and Assumption Agreement among a
Lender, an Eligible Assignee and the Administrative Agent, substantially in the
form of Exhibit A.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

- 3 -



--------------------------------------------------------------------------------

“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.

“Base Rate” means the LIBOR Market Index Rate; provided, that if for any reason
the LIBOR Market Index Rate is unavailable, Base Rate shall mean the per annum
rate of interest equal to the Federal Funds Rate plus one and one-half of one
percent (1.50%).

“Base Rate Loan” means a Revolving Loan bearing interest at a rate based on the
Base Rate.

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to LIBOR for U.S.
Dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.

“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of LIBOR with the applicable Unadjusted Benchmark Replacement by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement for U.S. Dollar-denominated
syndicated credit facilities at such time.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate”, the definition of “Interest Period”,
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR:

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
LIBOR permanently or indefinitely ceases to provide LIBOR; or

 

- 4 -



--------------------------------------------------------------------------------

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR:

(1) a public statement or publication of information by or on behalf of the
administrator of LIBOR announcing that such administrator has ceased or will
cease to provide LIBOR, permanently or indefinitely, provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide LIBOR;

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for LIBOR, a
resolution authority with jurisdiction over the administrator for LIBOR or a
court or an entity with similar insolvency or resolution authority over the
administrator for LIBOR, which states that the administrator of LIBOR has ceased
or will cease to provide LIBOR permanently or indefinitely, provided that, at
the time of such statement or publication, there is no successor administrator
that will continue to provide LIBOR; or

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR announcing that LIBOR is no longer
representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Requisite Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such noticed by the Requisite Lenders) and
the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with clauses (b) through
(e) of Section 4.2. and (y) ending at the time that a Benchmark Replacement has
replaced LIBOR for all purposes hereunder pursuant to clauses (b) through (e) of
Section 4.2.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 CFR § 1010.230.

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

- 5 -



--------------------------------------------------------------------------------

“Bid Rate Borrowing” has the meaning given that term in Section 2.2.(b).

“Bid Rate Loan” means a loan made by a Lender under Section 2.2.(f).

“Bid Rate Note” means a promissory note of the Borrower substantially in the
form of Exhibit B, payable to the order of a Lender as originally in effect and
otherwise duly completed.

“Bid Rate Quote” means an offer in accordance with Section 2.2.(c) by a Lender
to make a Bid Rate Loan with one single specified interest rate.

“Bid Rate Quote Request” has the meaning given that term in Section 2.2.(b).

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

“Borrower Information” has the meaning given that term in Section 2.5.(c).

“Business Day” means (a) a day of the week (but not a Saturday, Sunday or
holiday) on which the offices of the Administrative Agent in San Francisco,
California are open to the public for carrying on substantially all of the
Administrative Agent’s business functions, and (b) if such day relates to a
LIBOR Loan, any such day that is also a day on which dealings in Dollars are
carried on in the London interbank market. Unless specifically referenced in
this Agreement as a Business Day, all references to “days” shall be to calendar
days.

“Capital Reserves” means, for any period and with respect to any: (i) portion of
a Property developed with improvements utilized for the retail sale of goods or
services, office space or other use (other than residential apartments and Hotel
Properties), an amount equal to (a) $0.15 per square foot times, (b) a fraction,
the numerator of which is the number of days in such period and the denominator
of which is 365; provided, however, no capital reserves shall be required with
respect to any portion of any such Property which is leased under a ground lease
to a third party that owns the improvements on such portion of such Property;
(ii) Multifamily Property or any portion of a Property developed with
improvements utilized as residential apartments (other than Properties having
less than 20 residential units), an amount equal to (a) $200 per apartment unit
in such Multifamily Property times, (b) a fraction, the numerator of which is
the number of days in such period and the denominator of which is 365 or
(iii) Hotel Property an amount equal to the greater of (a) 4.0% of total gross
revenues for such Property for such period and (b) the aggregate amount of
reserves in respect to furniture, fixtures and equipment required under any
Property Management Agreement or Franchise Agreement applicable to such Property
for such period. If the term Capital Reserves is used without reference to any
specific Property, then the amount shall be determined on an aggregate basis
with respect to all Office Properties, Retail Properties, Multifamily Properties
and Hotel Properties of the Borrower and its Subsidiaries and a proportionate
share of all Office Properties, Retail Properties, Multifamily Properties and
Hotel Properties of all Unconsolidated Affiliates.

“Capitalization Rate” means (a) 7.25% for (i) the Hotel Properties known as The
Row Hotel at Assembly Row and Canopy by Hilton at Pike & Rose and (ii) other
Hotel Properties located in downtown or central business district locations in
Boston, Massachusetts; Chicago, Illinois; Los Angeles, California; borough of
Manhattan, New York; Miami, Florida; San Diego, California; San Francisco,
California; and Washington, D.C., (b) 7.75% for all other Hotel Properties and
(c) 6.00% for all other Properties.

“Capitalized Lease Obligation” means obligations under a lease that are required
to be capitalized for financial reporting purposes in accordance with GAAP
(subject to the provisions of Section 1.2. hereof). The amount of a Capitalized
Lease Obligation is the capitalized amount of such obligation as would be
required to be reflected on a balance sheet of the applicable Person prepared in
accordance with GAAP as of the applicable date.

 

- 6 -



--------------------------------------------------------------------------------

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Bank or the Lenders, as
collateral for Letter of Credit Liabilities or obligations of Lenders to fund
participations in respect of Letter of Credit Liabilities, cash, or deposit
account balances or, if the Administrative Agent and the Issuing Bank shall
agree in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the Issuing Bank. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support, but shall not include any deposit accounts (or other assets) of
Borrower not specifically designated by the Borrower as “Cash Collateral.”

“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short-term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000 and at least 85% of whose assets consist of securities and other
obligations of the type described in clauses (a) through (d) above.

“Commitment” means, as to a Lender, such Lender’s Revolving Commitment.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.),
as amended from time to time, and any successor statute.

“Compliance Certificate” has the meaning given that term in Section 8.3.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.9.

“Construction-in-Process” means cash expenditures for land and improvements
(including indirect costs internally allocated and development costs) in
accordance with GAAP on all Development Properties.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

- 7 -



--------------------------------------------------------------------------------

“Controlled Property” means a Property which is an Eligible Property that is
owned in fee simple (or leased under a Ground Lease) by a Subsidiary that is not
a Wholly Owned Subsidiary and with respect to which the Borrower or such
Subsidiary has the right to take the following actions without the need to
obtain the consent of any Person (other than the Requisite Lenders if required
pursuant to the Loan Documents): (A) to create Liens on such Property as
security for Indebtedness of the Borrower or such Subsidiary, as applicable and
(B) to sell, convey, transfer or otherwise dispose of such Property.

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.10.

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. §252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. §47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. §382.2(b).

“Covered Party” has the meaning given that term in Section 12.24.

“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Conversion of a Base Rate Loan into a LIBOR Loan, (c) the
Continuation of a LIBOR Loan and (d) the issuance of a Letter of Credit.

“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.

“Default” means any of the events specified in Section 10.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

“Defaulting Lender” means, subject to Section 3.9.(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within 2 Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s reasonable determination (such reasonableness to be
confirmed by the Administrative Agent) that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing furnished to the
Administrative Agent and the Borrower on or prior to the date which is one
Business Day before the request for such funding is submitted by the Borrower in
order to be effective to exclude such Lender from being a “Defaulting Lender”
hereunder with respect to such requested funding) has not been satisfied, or
(ii) pay to the Administrative Agent, the Issuing Bank, the Swingline Lender or
any other Lender any other amount required to be paid by it hereunder (including
in respect of its participation in Letters of Credit or Swingline Loans) within
2 Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent, the Issuing Bank or the Swingline Lender in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s reasonable determination (such
reasonableness to be confirmed by the Administrative Agent) that a condition
precedent to funding (which condition precedent, together with any applicable
default, shall be specifically identified in such writing or public statement
furnished to the Administrative Agent and the Borrower on or prior to the date
which is one Business Day before the request

 

- 8 -



--------------------------------------------------------------------------------

for such funding is submitted by the Borrower) cannot be satisfied in order to
be effective to exclude such Lender from being a “Defaulting Lender” hereunder
with respect to such requested funding), (c) has failed, within 3 Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 3.9.(f)) upon delivery of written notice
of such determination to the Borrower, the Issuing Bank, the Swingline Lender
and each Lender.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Derivatives Contract” means any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any
commitment on the part of a Loan Party to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement. Not in limitation of the foregoing, the term “Derivatives Contract”
includes any and all transactions of any kind, and the related confirmations,
which are subject to the terms and conditions of, or governed by, any form of
master agreement published by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, or any
other master agreement, including any such obligations or liabilities under any
such master agreement.

“Derivatives Support Document” means (i) any Credit Support Annex comprising
part of (and as defined in) any Specified Derivatives Contract, and (ii) any
document or agreement pursuant to which cash, deposit accounts, securities
accounts or similar financial asset collateral are pledged to or made available
for set-off by, a Specified Derivatives Provider, including any banker’s lien or
similar right, securing or supporting Specified Derivatives Obligation.

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the amount(s)
determined as the mark-to-market value(s) for such Derivatives Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Derivatives Contracts
(which may include the Administrative Agent or any Lender).

 

- 9 -



--------------------------------------------------------------------------------

“Designated Lender” means a special purpose corporation which is an Affiliate
of, or sponsored by, a Lender, that is engaged in making, purchasing or
otherwise investing in commercial loans in the ordinary course of its business
and that issues (or the parent of which issues) commercial paper rated at least
P-1 (or the then equivalent grade) by Moody’s or A-1 (or the then equivalent
grade) by S&P that, in either case, (a) is organized under the laws of the
United States of America or any state thereof, (b) shall have become a party to
this Agreement pursuant to Section 12.6.(h) and (c) is not otherwise a Lender.

“Designating Lender” has the meaning given that term in Section 12.6.(h).

“Designation Agreement” means a Designation Agreement between a Lender and a
Designated Lender and accepted by the Administrative Agent, substantially in the
form of Exhibit C or such other form as may be agreed to by such Lender, such
Designated Lender and the Administrative Agent.

“Development Property” means a Property that is not yet a Retail Property, an
Office Property, a Multifamily Property or a Hotel Property but is being
developed, or will have development commencing within 12 months of any date of
determination, to become one. A Development Property will cease to constitute a
Development Property upon the earlier to occur of (x) in the case of a Retail
Property, Office Property or Multifamily Property (a) the date that is six
months past substantial completion of such Property and (b) achieving an
Occupancy Rate of 85.0% and (y) in the case of a Hotel Property, the date that
is 12 months past substantial completion of such Property.

“Disbursement Instruction Agreement” means an agreement substantially in the
form of Exhibit K to be executed and delivered by the Borrower, as the same may
be amended, restated or modified from time to time with the prior written
approval of the Administrative Agent.

“Dollars” or “$” means the lawful currency of the United States of America.

“Early Opt-in Election” means the occurrence of:

(1) (i) a determination by the Administrative Agent or (ii) a notification by
the Requisite Lenders to the Administrative Agent (with a copy to the Borrower)
that the Requisite Lenders have determined that U.S. Dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in clauses (b) through (e) of Section 4.2.,
are being executed or amended, as applicable, to incorporate or adopt a new
benchmark interest rate to replace LIBOR, and

(2) (i) the election by the Administrative Agent or (ii) the election by the
Requisite Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Requisite Lenders of written
notice of such election to the Administrative Agent.

“EBITDA” means, with respect to a Person for any period: (a) net income (or
loss) of such Person for such period determined on a consolidated basis, in
accordance with GAAP, exclusive of the following (but only to the extent
included in determination of such net income (loss)): (i) depreciation and
amortization expense; (ii) Interest Expense; (iii) income tax expense; and
(iv) extraordinary or non-recurring gains and losses; plus (b) such Person’s
Ownership Share of EBITDA (as determined in a manner consistent with the
foregoing clause (a)) of its Unconsolidated Affiliates. EBITDA will be adjusted
to remove all impact of straight lining of rents required under GAAP and
amortization of intangibles pursuant to FASB ASC 805.

 

- 10 -



--------------------------------------------------------------------------------

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 5.1. shall have been
fulfilled or waived by all of the Lenders.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
the Administrative Agent (such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include the Borrower, any of the Borrower’s Affiliates or Subsidiaries or
any Defaulting Lender.

“Eligible Property” means a Property which satisfies all of the following
requirements: (a) such Property is a Retail Property, an Office Property, a
Multifamily Property or Hotel Property; (b) neither such Property, nor any
interest of the Borrower, any Subsidiary or any Unconsolidated Affiliate therein
(and if such Property is owned by a Subsidiary or Unconsolidated Affiliate, none
of the Borrower’s direct or indirect ownership interests in such Subsidiary or
Unconsolidated Affiliate) is subject to any (i) Lien other than (x) Permitted
Liens (excluding Permitted Liens of the type described in clauses (g) and (h) of
the definition thereof) and (y) in the case of a Property leased under a Ground
Lease, the interest of the lessor under such Ground Lease (regardless of whether
the lessee’s obligations under such Ground Lease constitute Capitalized Lease
Obligations) or (ii) Negative Pledge; (c) such Property is free of all
structural defects or major architectural deficiencies, title defects,
environmental conditions or other adverse matters except for defects,
deficiencies, conditions or other matters individually or collectively which are
not material to the profitable operation of such Property; and (d) if (i) such
Property is leased by the Borrower, a Subsidiary or Unconsolidated Affiliate
pursuant to a Ground Lease or other lease, (ii) the lessor’s interest in such
Property is subject to a mortgage and (iii) such Ground Lease or lease is
subordinate to such mortgage, then the mortgagee shall have executed a customary
non-disturbance agreement with respect to the rights of the Borrower, such
Subsidiary or Unconsolidated Affiliate under the Ground Lease or other lease.

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials, and, to the extent constituting Applicable Law, any analogous or
comparable state or local laws, regulations or ordinances that concern Hazardous
Materials or protection of the environment.

 

- 11 -



--------------------------------------------------------------------------------

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.

“Equity Issuance” means any issuance or sale by a Person of any Equity Interest
in such Person and shall in any event include the issuance of any Equity
Interest upon the conversion or exchange of any security constituting
Indebtedness that is convertible or exchangeable, or is being converted or
exchanged, for Equity Interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (d) the incurrence by any member of the ERISA Group of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the ERISA group receives notice of the institution of
proceedings to terminate a Plan or Multiemployer Plan by the PBGC; (f) the
failure by any member of the ERISA Group to make when due required contributions
to a Multiemployer Plan or Plan unless such failure is cured within 30 days or
the filing pursuant to Section 412(c) of the Internal Revenue Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard; (g) any other event or condition that might reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan or Multiemployer Plan or the
imposition of liability under Section 4069 or 4212(c) of ERISA; (h) the receipt
by any member of the ERISA Group of any notice or the receipt by any
Multiemployer Plan from any member of the ERISA Group of any notice, concerning
the imposition of Withdrawal Liability or a determination that a Multiemployer
Plan is, or is expected to be, insolvent (within the meaning of Section 4245 of
ERISA), in reorganization (within the meaning of Section 4241 of ERISA), or in
“critical” status (within the meaning of Section 432 of the Internal Revenue
Code or Section 305 of ERISA); (i) the ERISA Group receives notice of the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any member of
the ERISA Group or the imposition of any Lien in favor of the PBGC under Title
IV of ERISA; or (j) the ERISA Group receives notice of a determination that a
Plan is, or is reasonably expected to be, in “at risk” status (within the
meaning of Section 430 of the Internal Revenue Code or Section 303 of ERISA).

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

 

- 12 -



--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Reserve Percentage” means, for any day, the percentage which is in
effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.

“Event of Default” means any of the events specified in Section 10.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

“Excluded Subsidiary” means any Subsidiary (a) holding title to assets that are
or are to become collateral for any Secured Indebtedness of such Subsidiary and
(b) that is prohibited from Guarantying the Indebtedness of any other Person
pursuant to (i) any document, instrument, or agreement evidencing such Secured
Indebtedness or (ii) a provision of such Subsidiary’s organizational documents
which provision was included in such Subsidiary’s organizational documents as a
condition to the extension of such Secured Indebtedness.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to an Applicable Law in effect on the date on which (i) such Lender acquires
such interest in the Loan or Commitment (other than pursuant to an assignment
request by the Borrower under Section 4.6.) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 3.10., amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.10.(g) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” has the meaning set forth in the first recital
hereof.

“Existing Lender” has the meaning given that term in Section 2.1.(e).

“Existing Letters of Credit” means the letters of credit described on Schedule
1.1.(b).

 

- 13 -



--------------------------------------------------------------------------------

“Extended Letter of Credit” has the meaning given that term in Section 2.3.(b).

“Fair Market Value” means, with respect to (a) a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) any other property,
the price which could be negotiated in an arm’s-length free market transaction,
for cash, between a willing seller and a willing buyer, neither of which is
under pressure or compulsion to complete the transaction. Except as otherwise
provided herein, Fair Market Value shall be determined by the Board of Trustees
of the Borrower (or an authorized committee thereof) acting in good faith
conclusively evidenced by a board resolution or written consent thereof
delivered to the Administrative Agent or, with respect to any asset valued at no
more than $1,000,000, such determination may be made by the chief financial
officer of the Borrower evidenced by an officer’s certificate delivered to the
Administrative Agent.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreement entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward to
the nearest 1/100th of 1%) equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
on such day, as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate quoted to the Administrative Agent by federal
funds dealers selected by the Administrative Agent on such day on such
transaction as determined by the Administrative Agent. If the Federal Funds Rate
determined as provided above would be less than zero, the Federal Funds Rate
shall be deemed to be zero.

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

“Fee Letter” means that certain fee letter dated June 24, 2019, by and between
the Borrower, the Administrative Agent, the Syndication Agent and the Arrangers
and any other fee letter entered into with respect hereto.

“Fees” means the fees and commissions provided for or referred to in
Section 3.5. and any other fees payable by the Borrower hereunder, under any
other Loan Document or under the Fee Letter.

“Fixed Charges” means, for any period, the sum of (a) Interest Expense of the
Borrower and its Subsidiaries determined on a consolidated basis and of
Unconsolidated Affiliates for such period, (b) all regularly scheduled principal
payments made with respect to Indebtedness of the Borrower, its Subsidiaries and
its Unconsolidated Affiliates during such period, other than any balloon, bullet
or similar principal payment which repays such Indebtedness in full, and (c) all
Preferred Dividends paid by the Borrower, its Subsidiaries and Unconsolidated
Affiliates during such period (other than such payments to the Borrower and any
Subsidiary); provided, however that only the Borrower’s Ownership Share of the
amounts (other than inter-company amounts) set forth in clauses (a) through (c)
above with respect to Unconsolidated Affiliates of the Borrower shall be
included in determinations of Fixed Charges.

 

- 14 -



--------------------------------------------------------------------------------

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

“Franchise Agreement” means an agreement permitting the use of the applicable
hotel brand name, hotel system trademarks, trade names and any related rights in
connection with the ownership or operation of a Property.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Bank, such Defaulting Lender’s Revolving Commitment
Percentage of the outstanding Letter of Credit Liabilities other than Letter of
Credit Liabilities as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or Cash Collateralized in accordance with
the terms hereof, and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Revolving Commitment Percentage of outstanding Swingline Loans other
than Swingline Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funds From Operations” means, with respect to a Person and for a given period,
(a) net income (loss) of such Person, excluding gains (or losses) from debt
restructuring and sales of property, plus (b) depreciation with respect to such
Person’s real estate assets and amortization (other than amortization of
deferred financing costs), and after adjustments for unconsolidated partnerships
and joint ventures. Adjustments for unconsolidated partnership and joint
ventures will be calculated to reflect funds from operations on the same basis.
For purposes of this Agreement, Funds From Operations shall be calculated
consistent with the Funds from Operations White Paper – 2018 Restatement issued
by National Association of Real Estate Investment Trusts, Inc., but without
giving effect to any supplements, amendments or other modifications promulgated
after the Agreement Date.

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator with authority to
bind a party at law and any group or body charged with setting financial,
accounting, or regulatory capital rules or standards (including, without
limitation, the Financial Accounting Standards Board, the Bank for International
Settlements, or the Basel Committee on Banking Supervision or similar authority
to any of the foregoing).

 

- 15 -



--------------------------------------------------------------------------------

“Ground Lease” means a ground lease or master lease containing the following
terms and conditions: (a) a remaining term (exclusive of any unexercised
extension options) of thirty (30) years or more from the Agreement Date; (b) the
right of the lessee to mortgage and encumber its interest in the leased property
without the consent of the lessor; (c) the obligation of the lessor to give the
holder of any mortgage Lien on such leased property written notice of any
defaults on the part of the lessee and agreement of such lessor that such lease
will not be terminated until such holder has had a reasonable opportunity to
cure or complete foreclosures, and fails to do so; (d) reasonable
transferability of the lessee’s interest under such lease, including ability to
sublease; and (e) such other rights customarily required by mortgagees making a
loan secured by the interest of the holder of the leasehold estate demised
pursuant to a ground lease or master lease.

“Guarantor” means any Person that is party to the Guaranty as a Guarantor.

“Guaranty”, “Guaranteed”, “Guarantying” or to “Guarantee” as applied to any
obligation means and includes: (a) a guaranty (other than by endorsement of
negotiable instruments for collection or deposit in the ordinary course of
business), directly or indirectly, in any manner, of any part or all of such
obligation, or (b) an agreement, direct or indirect, contingent or otherwise,
and whether or not constituting a guaranty, the practical effect of which is to
assure the payment or performance (or payment of damages in the event of
nonperformance) of any part or all of such obligation whether by: (i) the
purchase of securities or obligations, (ii) the purchase, sale or lease (as
lessee or lessor) of property or the purchase or sale of services primarily for
the purpose of enabling the obligor with respect to such obligation to make any
payment or performance (or payment of damages in the event of nonperformance) of
or on account of any part or all of such obligation, or to assure the owner of
such obligation against loss, (iii) the supplying of funds to or in any other
manner investing in the obligor with respect to such obligation, (iv) repayment
of amounts drawn down by beneficiaries of letters of credit (including Letters
of Credit), or (v) the supplying of funds to or investing in a Person on account
of all or any part of such Person’s obligation under a Guaranty of any
obligation or indemnifying or holding harmless, in any way, such Person against
any part or all of such obligation. As the context requires, “Guaranty” shall
also mean the amended and restated guaranty executed and delivered pursuant to
Section 5.1. or 7.14. and substantially in the form of Exhibit D.

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold; and (f) electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million.

“Hotel Property” means any Property, the improvements on which are operated as a
hotel, inn or the providing of lodging or leisure services, together with any
incidental improvements on such Property operated in connection with such hotel,
inn, lodging or leisure facility.

 

- 16 -



--------------------------------------------------------------------------------

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed; (b) all obligations of such Person (other
than trade debt incurred in the ordinary course of business), whether or not for
money borrowed (i) represented by notes payable, or drafts accepted, in each
case representing extensions of credit, (ii) evidenced by bonds, debentures,
notes or similar instruments, or (iii) constituting purchase money indebtedness,
conditional sales contracts, title retention debt instruments or other similar
instruments, upon which interest charges are customarily paid or that are issued
or assumed as full or partial payment for property or services rendered;
(c) accounts payable and dividends payable; (d) Capitalized Lease Obligations of
such Person (including ground leases to the extent required under GAAP (subject
to the provisions of Section 1.2. hereof) to be reported as a liability) and any
sale leaseback transactions or other transaction by which such Person shall
remain liable as lessee (or the economic equivalent thereof) of any real or
personal property that it has sold or leased to another Person; (e) all
reimbursement obligations of such Person under any letters of credit or
acceptances (whether or not the same have been presented for payment); (f) all
Off-Balance Sheet Obligations of such Person; (g) all obligations of such Person
to purchase, redeem, retire, defease or otherwise make any payment in respect of
any Mandatorily Redeemable Stock issued by such Person or any other Person,
valued at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; (h) all obligations of such Person in respect
of any purchase obligation, repurchase obligation, takeout commitment or forward
equity commitment, in each case evidenced by a binding agreement (excluding any
such obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests (other than Mandatorily Redeemable Stock)); (i) net obligations
under any Derivatives Contract not entered into as a hedge against existing
Indebtedness (which shall be deemed to have an amount equal to the Derivatives
Termination Value thereof at such time but in no event shall be less than zero);
(j) all Indebtedness of other Persons which such Person has guaranteed or is
otherwise recourse to such Person (except for guaranties of customary exceptions
for fraud, misapplication of funds, environmental indemnities and other similar
exceptions to recourse liability (but not exceptions relating to bankruptcy,
insolvency, receivership or other similar events)); (k) all Indebtedness of
another Person secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on property
or assets owned by such Person, even though such Person has not assumed or
become liable for the payment of such Indebtedness or other payment obligation;
and (l) such Person’s Ownership Share of the Indebtedness of any Unconsolidated
Affiliate of such Person. By way of example only and not in limitation of the
preceding sentence, Indebtedness of any Person shall include Indebtedness of any
partnership or joint venture in which such Person is a general partner or joint
venturer to the extent of such Person’s Ownership Share of such partnership or
joint venture (except if such Indebtedness, or any portion thereof, is recourse
to such Person, in which case the greater of such Person’s Ownership Share of
such Indebtedness or the amount of the recourse portion of the Indebtedness,
shall be included as Indebtedness of such Person). All Loans and Letter of
Credit Liabilities shall constitute Indebtedness of the Borrower.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.

“Intellectual Property” has the meaning given that term in Section 6.1.(s).

“Interest Expense” means, for any period, without duplication, (a) total
interest expense of the Borrower and its Subsidiaries determined on a
consolidated basis in accordance with GAAP for such period, including
capitalized interest not funded under a construction loan on a consolidated
basis, plus (b) the Borrower’s Ownership Share of total interest expense of
Unconsolidated Affiliates determined in accordance with GAAP for such period,
including capitalized interest not funded under a construction loan.

 

- 17 -



--------------------------------------------------------------------------------

“Interest Period” means:

(a) with respect to each LIBOR Loan, each period commencing on the date such
LIBOR Loan is made, or in the case of the Continuation of a LIBOR Loan the last
day of the preceding Interest Period for such Loan, and ending on the seventh
day thereafter or on the numerically corresponding day in the first, third or
sixth calendar month thereafter, as the Borrower may select in a Notice of
Borrowing, Notice of Continuation or Notice of Conversion, as the case may be,
except that each Interest Period that commences on the last Business Day of a
calendar month (or on any day for which there is no numerically corresponding
day in the appropriate subsequent calendar month) shall end on the last Business
Day of the appropriate subsequent calendar month. Notwithstanding the foregoing,
each Interest Period that would otherwise end on a day which is not a Business
Day shall end on the immediately following Business Day (or, if such immediately
following Business Day falls in the next calendar month, on the immediately
preceding Business Day); and

(b) with respect to each Bid Rate Loan, the period commencing on the date such
Bid Rate Loan is made and ending on any Business Day not less than 7 nor more
than 180 days thereafter, as the Borrower may select as provided in
Section 2.2.(b).

Notwithstanding the foregoing: (i) if any Interest Period would otherwise end
after the Revolving Termination Date, such Interest Period shall end on the
Revolving Termination Date; and (ii) each Interest Period that would otherwise
end on a day which is not a Business Day shall end on the immediately following
Business Day (or, if such immediately following Business Day falls in the next
calendar month, on the immediately preceding Business Day).

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“Investment” means, (x) with respect to any Person, any acquisition or
investment (whether or not of a controlling interest) by such Person, by means
of any of the following: (a) the purchase or other acquisition of any Equity
Interest in another Person, (b) a loan, advance or extension of credit to,
capital contribution to, Guaranty of Indebtedness of, or purchase or other
acquisition of any Indebtedness of, another Person, including any partnership or
joint venture interest in such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute the business or a division or operating unit of
another Person and (y) with respect to any Property or other asset, the
acquisition thereof. Any binding commitment to make an Investment in any other
Person, as well as any option of another Person to require an Investment in such
Person, shall constitute an Investment. Except as expressly provided otherwise,
for purposes of determining compliance with any covenant contained in a Loan
Document, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“Investment Grade Rating” means a Credit Rating of BBB-/Baa3 (or the equivalent)
or higher from a Rating Agency.

“Issuing Bank” means each of Wells Fargo and PNC Bank, National Association, in
its capacity as an issuer of Letters of Credit pursuant to Section 2.3. Any
reference to “the Issuing Bank” herein shall be deemed to refer to each Issuing
Bank, any Issuing Bank, the applicable Issuing Bank or all Issuing Banks, as the
context may require.

“L/C Disbursement” has the meaning given to that term in Section 3.9.(b).

“Lender” means each financial institution from time to time party hereto as a
“Lender” or a “Designated Lender,” together with its respective successors and
permitted assigns, and, as the context requires, includes the Swingline Lender;
provided, however, that the term “Lender” (i) shall exclude each Designated
Lender when used in reference to any Loan other than a Bid Rate Loan, the
Commitments or

 

- 18 -



--------------------------------------------------------------------------------

terms relating to any Loan other than a Bid Rate Loan and shall further exclude
each Designated Lender for all other purposes under the Loan Documents except
that any Designated Lender which funds a Bid Rate Loan shall, subject to
Section 12.6.(d), have only the rights (including the rights given to a Lender
contained in Sections 12.2. and 12.10.) and obligations of a Lender associated
with holding such Bid Rate Loan and (ii) except as otherwise expressly provided
herein, shall exclude any Lender (or its Affiliates) in its capacity as a
Specified Derivatives Provider.

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.

“Letter of Credit” has the meaning given that term in Section 2.3.(a).

“Letter of Credit Collateral Account” means a special deposit account maintained
by the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Bank and the Lenders, and under its sole dominion and control.

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.

“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations of the Borrower at such time due and payable in respect of all
drawings made under such Letter of Credit. For purposes of this Agreement, a
Lender (other than the Lender then acting as Issuing Bank) shall be deemed to
hold a Letter of Credit Liability in an amount equal to its participation
interest under Section 2.3. in the related Letter of Credit, and the Lender then
acting as the Issuing Bank shall be deemed to hold a Letter of Credit Liability
in an amount equal to its retained interest in the related Letter of Credit
after giving effect to the acquisition by the Lenders (other than the Lender
then acting as the Issuing Bank) of their participation interests under such
Section.

“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”

“LIBOR” means, subject to implementation of a Benchmark Replacement in
accordance with Section 4.2.(b) through (e), with respect to any LIBOR Loan for
any Interest Period, the rate of interest obtained by dividing (i) the rate of
interest per annum determined on the basis of the rate for deposits in Dollars
for a period equal to the applicable Interest Period as published by ICE
Benchmark Administration Limited, a United Kingdom Company, or a comparable
successor quoting service reasonably approved by the Administrative Agent, at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of the applicable Interest Period by (ii) 1 minus the Eurodollar Reserve
Percentage. If, for any reason, the rate referred to in the preceding clause (i)
is not so published, then the rate to be used for such clause (i) shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars would be offered by first class banks in
the London interbank market to the Administrative Agent at approximately 11:00
a.m. (London time) two Business Days prior to the first day of the applicable
Interest Period for a period equal to such Interest Period. Any change in the
maximum rate or reserves described in the preceding clause (ii) shall result in
a change in LIBOR on the date on which such change in such maximum rate becomes
effective. Notwithstanding the foregoing, (x) in no event shall LIBOR
(including, without limitation, any Benchmark Replacement with respect thereto)
be less than zero and (y) unless otherwise specified in any amendment to this
Agreement entered into in accordance with Section 4.2.(b) through (e), in the
event that a Benchmark Replacement with respect to LIBOR is implemented then all
references herein to LIBOR shall be deemed references to such Benchmark
Replacement.

 

- 19 -



--------------------------------------------------------------------------------

“LIBOR Auction” means a solicitation of Bid Rate Quotes setting forth LIBOR
Margin Loans based on LIBOR pursuant to Section 2.2.

“LIBOR Loan” means a Revolving Loan bearing interest at a rate based on LIBOR.

“LIBOR Margin” has the meaning given that term in Section 2.2.(c)(ii)(D).

“LIBOR Margin Loan” means a Bid Rate Loan the interest rate on which is
determined on the basis of LIBOR pursuant to a LIBOR Auction.

“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 10:00 a.m. Central time for such day (rather than 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period
as otherwise provided in the definition of “LIBOR”), or if such day is not a
Business Day, the immediately preceding Business Day. The LIBOR Market Index
Rate shall be determined on a daily basis.

“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Indebtedness or performance of any
other obligation in priority to the payment of the general, unsecured creditors
of such Person; and (c) the filing of any financing statement under the UCC or
its equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the Uniform Commercial
Code or its equivalent as in effect in an applicable jurisdiction or (ii) in
connection with a sale or other disposition of accounts or other assets not
prohibited by this Agreement in a transaction not otherwise constituting or
giving rise to a Lien.

“Loan” means a Revolving Loan, a Bid Rate Loan or a Swingline Loan.

“Loan Document” means this Agreement, each Note, the Guaranty, each Letter of
Credit Document and each other document or instrument now or hereafter executed
and delivered by a Loan Party in connection with, pursuant to or relating to
this Agreement (other than the Fee Letter and any Specified Derivatives
Contract).

“Loan Party” means each of the Borrower, each other Person who guarantees all or
a portion of the Obligations. Schedule 1.1.(a) sets forth the Loan Parties in
addition to the Borrower as of the Agreement Date.

“Major Default” means a Default resulting from the occurrence of any of the
events described in Section 10.1.(a), Section 10.1.(e) or Section 10.1.(f).

 

- 20 -



--------------------------------------------------------------------------------

“Mandatorily Redeemable Stock” means, with respect to a Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests), (b) is
convertible into or exchangeable or exercisable for Indebtedness or Mandatorily
Redeemable Stock, or (c) is redeemable at the option of the holder thereof, in
whole or in part (other than an Equity Interest which is redeemable solely in
exchange for common stock or other equivalent common Equity Interests including
“downREIT” units that are convertible to common Equity Interest of the Borrower
or cash solely at the option of the Borrower); in each case, on or prior to the
Revolving Termination Date. For purposes of this definition, Equity Interests in
any of the following Subsidiaries which the Borrower is obligated to acquire
pursuant to currently existing agreements (as in effect on the Second Amendment
Date) with the holders of such Equity Interest shall not be considered to be
Mandatorily Redeemable Stock: Congressional Plaza Associates, LLC; NVI-Avenue,
LLC; Shrewsbury Commons LP; Route 35 Shrewsbury LP; Sea Girt LP; San Antonio
Center II, LLC; FR Montrose Crossing LLC; Rosecrans-Sepulveda Partners 3, LLC;
and Federal Realty Partners L.P.

“Material Acquisition” means any acquisition by the Borrower or any Subsidiary
in which the GAAP book value of the assets acquired exceed 10.0% of the
consolidated total assets of the Borrower and its Subsidiaries determined under
GAAP as of the last day of the most recently ending fiscal quarter of the
Borrower for which financial statements are publicly available.

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, financial condition or results of operations of the
Borrower and its Subsidiaries taken as a whole, (b) the ability of the Borrower
or any other Loan Party to perform its obligations under any Loan Document to
which it is a party, (c) the validity or enforceability of any of the Loan
Documents, (d) the rights and remedies of the Lenders, the Issuing Bank and the
Administrative Agent under any of the Loan Documents or (e) the timely payment
of the principal of or interest on the Loans or other amounts payable in
connection therewith or the timely payment of all Reimbursement Obligations.

“Material Contract” means any contract or other arrangement (other than Loan
Documents, the Fee Letter and Specified Derivatives Contracts), whether written
or oral, to which the Borrower, any Subsidiary or any other Loan Party is a
party as to which the breach, nonperformance, cancellation or failure to renew
(if renewable by its terms) by any party thereto could reasonably be expected to
have a Material Adverse Effect.

“Material Indebtedness” has the meaning given that term in Section 10.1.(d).

“Material Subsidiary” means any Subsidiary to which more than 2% of Adjusted
Total Asset Value is attributable on an individual basis.

“Mixed-Use Project” means any mixed-use project that includes or will include a
Retail Property and will also include a Multifamily Property and/or an Office
Property.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real estate granting
a Lien on such interest in real estate as security for the payment of
Indebtedness.

 

- 21 -



--------------------------------------------------------------------------------

“Mortgage Receivable” means a promissory note or similarly structured investment
secured by a Mortgage of which the Borrower, its Subsidiaries or its
Unconsolidated Affiliates is the holder and retains the rights of collection of
all payments thereunder including, without limitation, mezzanine debt and
preferred equity investments secured by individual or portfolio properties.

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six-year
period.

“Multifamily Property” means a Property improved with, and from which at least
80% of the rental income is derived from, residential apartments, which may
include a Property that is a part of a Mixed-Use Project.

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.

“Net Operating Income” means, for any Property and for a given period, the sum
of the following (without duplication and determined on a consistent basis with
prior periods): (a) rents and other revenues received in the ordinary course
from such Property (including proceeds of rent loss insurance but excluding
pre-paid rents and revenues and security deposits except to the extent applied
in satisfaction of tenants’ obligations for rent) minus (b) all expenses paid
(excluding interest but including an appropriate accrual for taxes and
insurance) related to the ownership, operation or maintenance of such Property,
including but not limited to taxes, assessments and the like, insurance,
utilities, payroll costs, maintenance, repair and landscaping expenses,
marketing expenses, and general and administrative expenses (including an
appropriate allocation for legal, accounting, advertising, marketing and other
expenses incurred in connection with such Property, but specifically excluding
general overhead expenses of the Borrower, its Subsidiaries or, to the extent
applicable its Unconsolidated Affiliates and any property management fees) minus
(c) the Capital Reserves for such Property as of the end of such period minus
(d) the greater of (i) the actual property management fee paid during such
period with respect to such Property and (ii) an imputed management fee in the
amount equal to 3.0% of the gross revenues for such Property for such period.

“Net Proceeds” means with respect to any Equity Issuance by a Person, the
aggregate amount of all cash and the Fair Market Value of all other property
(other than securities of such Person being converted or exchanged in connection
with such Equity Issuance) received by such Person in respect of such Equity
Issuance net of investment banking fees, legal fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred by such Person in connection with such Equity Issuance.

“Non-Controlled Property” means an Eligible Property owned in fee simple (or
leased under a Ground Lease) by (a) an Unconsolidated Affiliate or (b) a
Subsidiary that is not a Wholly Owned Subsidiary but which Property does not
otherwise qualify as a Controlled Property.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

- 22 -



--------------------------------------------------------------------------------

“Note” means a Revolving Note, a Bid Rate Note or a Swingline Note.

“Notice of Borrowing” means a notice substantially in the form of Exhibit E (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.1.(b) evidencing the Borrower’s request for a
borrowing of Revolving Loans.

“Notice of Continuation” means a notice substantially in the form of Exhibit F
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.9. evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.

“Notice of Conversion” means a notice substantially in the form of Exhibit G (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.10. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

“Notice of Swingline Borrowing” means a notice substantially in the form of
Exhibit H (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Swingline Lender pursuant to Section 2.4.(b) evidencing the Borrower’s request
for a Swingline Loan.

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrower and the other Loan Parties owing to the Administrative Agent, the
Issuing Bank or any Lender of every kind, nature and description, under or in
respect of this Agreement or any of the other Loan Documents, including, without
limitation, the Fees and indemnification obligations, whether direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any promissory note.
For the avoidance of doubt, “Obligations” shall not include Specified
Derivatives Obligations.

“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property for which the Borrower, a Subsidiary or, to the extent applicable, an
Unconsolidated Affiliate, is collecting rent to (b) the total square footage of
such Property available for lease; provided, that, in the case of a Multifamily
Property, “Occupancy Rate” means the ratio, expressed as a percentage, of
(a) the net rentable units of such Multifamily Property for which the Borrower,
a Subsidiary or, to the extent applicable, an Unconsolidated Affiliate is
collecting rent to (b) the total units of such Multifamily Property available
for lease.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Office Property” means a Property improved with a building or buildings the
substantial use of which is office space, which may include a Property that is
part of a Mixed-Use Project.

“Off-Balance Sheet Obligations” means liabilities and obligations of the
Borrower, any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated
under the Securities Act) which the Borrower would be required to disclose in
the “Management’s Discussion and Analysis of Financial Condition and Results of
Operations” section of the Borrower’s report on Form 10-Q or Form 10-K (or their
equivalents) which the Borrower is required to file with the Securities and
Exchange Commission (or any Governmental Authority substituted therefor).

 

- 23 -



--------------------------------------------------------------------------------

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 4.6.).

“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate and (b) subject to compliance with Section 8.4.(p), such Person’s
relative direct and indirect economic interest (calculated as a percentage) in
such Subsidiary or Unconsolidated Affiliate determined in accordance with the
applicable provisions of the declaration of trust, articles or certificate of
incorporation, articles of organization, partnership agreement, joint venture
agreement or other applicable organizational document of such Subsidiary or
Unconsolidated Affiliate.

“Participant” has the meaning given that term in Section 12.6.(d).

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

“Permitted Liens” means, with respect to any asset or property of a Person,
(a) (i) Liens securing taxes, assessments and other charges or levies imposed by
any Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws) or (ii) the claims of
materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business,
which, in each case, are not at the time required to be paid or discharged under
Section 7.6.; (b) Liens consisting of deposits or pledges made, in the ordinary
course of business, in connection with, or to secure payment of, obligations
under workmen’s compensation, unemployment insurance or similar Applicable Laws;
(c) Liens consisting of encumbrances in the nature of zoning restrictions,
easements, and rights or restrictions of record on the use of real property,
which do not materially detract from the value of such property or materially
impair the use thereof in the business of such Person; (d) the rights of tenants
under leases or subleases not interfering with the ordinary conduct of business
of such Person; (e) Liens in favor of the Administrative Agent for its benefit
and the benefit of the Lenders, the Issuing Bank, and each Specified Derivatives
Provider; (f) Liens in favor of the Borrower or a Subsidiary securing
obligations owing by a Subsidiary to the Borrower or a Subsidiary; (g) Liens in
existence as of the Agreement Date and set forth on Part II of Schedule 6.1.(f);
and (h) Liens securing Indebtedness permitted by the Loan Documents.

“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

 

- 24 -



--------------------------------------------------------------------------------

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

“Post-Default Rate” means, in respect of any principal of any Loan or any
Reimbursement Obligation, the rate otherwise applicable plus an additional four
percent (4.0%) per annum and with respect to any other Obligation, a rate per
annum equal to the Base Rate as in effect from time to time plus the Applicable
Margin for Base Rate Loans plus four percent (4.0%).

“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity issued by the
Borrower, a Subsidiary or an Unconsolidated Affiliate. Preferred Dividends shall
not include dividends or distributions (a) paid or payable solely in Equity
Interests (other than Mandatorily Redeemable Stock) payable to holders of such
class of Equity Interests; (b) paid or payable to the Borrower or a Subsidiary;
or (c) constituting balloon, bullet or similar redemptions resulting in the
redemption of Preferred Equity in full.

“Preferred Equity” means, with respect to any Person, Equity Interests in such
Person which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation or both.

“Principal Office” means the office of the Administrative Agent located at 10 S
Wacker Drive, Floor 32 Chicago, IL 60606, or any other subsequent office that
the Administrative Agent shall have specified as the Principal Office by written
notice to the Borrower and the Lenders.

“Property” means any parcel of real property owned or leased (in whole or in
part) or operated by the Borrower, any Subsidiary or any Unconsolidated
Affiliate of the Borrower and which is located in a state of the United States
of America or the District of Columbia.

“Property Management Agreement” means an agreement pursuant to which the
Borrower or a Subsidiary engages a Person to advise it with respect to the
management of an Unencumbered Property or to provide management services with
respect to the same.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning given that term in Section 12.24.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

- 25 -



--------------------------------------------------------------------------------

“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.

“Rating Agency” means S&P or Moody’s.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Bank, as applicable.

“Recourse Indebtedness” means, with respect to a Person, any Indebtedness other
than Indebtedness for borrowed money in respect of which recourse for payment
(except for customary exceptions for fraud, misapplication of funds,
environmental indemnities, voluntary bankruptcy, collusive involuntary
bankruptcy and other similar customary exceptions to nonrecourse liability) is
contractually limited to specific assets of such Person encumbered by a Lien
securing such Indebtedness.

“Register” has the meaning given that term in Section 12.6.(c).

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation, implementation or administration thereof or
compliance by any Lender with any request or directive regarding capital
adequacy. Notwithstanding anything herein to the contrary, (a) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
regulations, guidelines, interpretations or directives thereunder or issued in
connection therewith (whether or not having the force of law and whether or not
failure to comply therewith would be unlawful) and (b) all requests, rules,
regulations, guidelines, interpretations or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities (whether or not having the force of law and whether or not failure
to comply therewith would be unlawful), in each case pursuant to Basel III,
shall in each case be deemed to be a “Regulatory Change”, regardless of the date
enacted, adopted, promulgated, implemented or issued.

“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse the Issuing Bank for any drawing honored
by the Issuing Bank under a Letter of Credit.

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

“Requisite Lenders” means, as of any date, (a) Lenders having more than 50.0% of
the aggregate amount of the Revolving Commitments or (b) if the Revolving
Commitments have been terminated or reduced to zero, Lenders holding more than
50.0% of the principal amount of the aggregate outstanding Loans and Letter of
Credit Liabilities; provided that in determining such percentage at any given
time, all then existing Defaulting Lenders will be disregarded and excluded. For
purposes of this definition, a Lender shall be deemed to hold a Swingline Loan
or a Letter of Credit Liability to the extent such Lender has acquired a
participation therein under the terms of this Agreement and has not failed to
perform its obligations in respect of such participation.

 

- 26 -



--------------------------------------------------------------------------------

“Responsible Officer” means with respect to the Borrower or any Subsidiary, the
chief executive officer, the chief financial officer, the treasurer or the chief
operating officer of the Borrower or such Subsidiary and, solely in the case of
the Borrower, the vice president-chief accounting officer of the Borrower.

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Borrower or any of its
Subsidiaries now or hereafter outstanding, except a dividend payable solely in
shares of that class of Equity Interests to the holders of that class; (b) any
redemption, conversion, exchange, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares of
any Equity Interest of the Borrower or any of its Subsidiaries now or hereafter
outstanding; and (c) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire any Equity
Interests of the Borrower or any of its Subsidiaries now or hereafter
outstanding.

“Retail Property” means each Property listed on Part I of Schedule 6.1.(f)
hereto as a Retail Property and any other Property, a substantial use of which
is the retail sale of goods and services, which may include a Property that is
part of a Mixed-Use Project.

“Revolving Commitment” means, as to each Lender (other than the Swingline
Lender), such Lender’s obligation to make Revolving Loans pursuant to
Section 2.1., to issue (in the case of the Issuing Bank) and to participate (in
the case of the other Lenders) in Letters of Credit pursuant to Section 2.3.(i),
and to participate in Swingline Loans pursuant to Section 2.4.(e), in an amount
up to, but not exceeding the amount set forth for such Lender on Schedule I as
such Lender’s “Revolving Commitment Amount” or as set forth in any applicable
Assignment and Assumption, or agreement executed by a Lender becoming a party
hereto in accordance with Section 2.16., as the same may be reduced from time to
time pursuant to Section 2.12. or increased or reduced as appropriate to reflect
any assignments to or by such Lender effected in accordance with Section 12.6.
or increased as appropriate to reflect any increase effected in accordance with
Section 2.16.

“Revolving Commitment Percentage” means, as to each Lender with a Revolving
Commitment, the ratio, expressed as a percentage, of (a) the amount of such
Lender’s Revolving Commitment to (b) the aggregate amount of the Revolving
Commitments of all Lenders; provided, however, that if at the time of
determination the Revolving Commitments have been terminated or been reduced to
zero, the “Revolving Commitment Percentage” of each Lender with a Revolving
Commitment shall be the “Revolving Commitment Percentage” of such Lender in
effect immediately prior to such termination or reduction.

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in Letter of Credit Liabilities and Swingline Loans at
such time.

“Revolving Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.1.(a).

“Revolving Note” means a promissory note of the Borrower substantially in the
form of Exhibit I, payable to the order of a Lender in a principal amount equal
to the amount of such Lender’s Revolving Commitment.

 

- 27 -



--------------------------------------------------------------------------------

“Revolving Termination Date” means January 19, 2024, or such later date to which
the Revolving Termination Date may be extended pursuant to Section 2.13.

“S&P” means S&P Global Ratings, a business unit of Standard & Poor’s Financial
Services LLC, and any successor thereto.

“Sanctioned Country” means at any time, a country or territory which is itself
the subject or target of any Sanctions (including, as of the Closing Date, Cuba,
Iran, North Korea, Syria and Crimea).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC (including,
without limitation, OFAC’s Specially Designated Nationals and Blocked Persons
List and OFAC’s Consolidated Non-SDN List), the U.S. Department of State, the
United Nations Security Council, the European Union, Her Majesty’s Treasury, or
other relevant Sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in clauses (a) and (b), including a Person that
is deemed by OFAC to be a Sanctions target based on the ownership of such legal
entity by Sanctioned Peron(s).

“Sanctions” means any and all economic or financial sanctions, sectoral
sanctions, secondary sanctions, trade embargoes and anti-terrorism laws,
including but not limited to those imposed, administered or enforced from time
to time by the U.S. government (including those administered by OFAC or the U.S.
Department of State), the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority with jurisdiction
over any Lender, the Borrower or any of its Subsidiaries or Affiliates.

“Second Amendment Date” means April 20, 2016.

“Secured Indebtedness” means, with respect to any Person, (a) all Indebtedness
of such Person that is secured in any manner by any Lien on any property plus
(b) such Person’s Ownership Share of the Secured Indebtedness of any of such
Person’s Unconsolidated Affiliates.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, together with all rules and regulations issued thereunder.

“Significant Subsidiary” means any Subsidiary to which more than $200,000,000 of
Total Asset Value is attributable on an individual basis.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all facts and circumstances existing at such time, represents
the amount that could reasonably be expected to become an actual and matured
liability); (b) such Person is able to pay its debts or other obligations in the
ordinary course as they mature; and (c) such Person has capital not unreasonably
small to carry on its business and all business in which it proposes to be
engaged.

 

- 28 -



--------------------------------------------------------------------------------

“Specified Derivatives Contract” means any Derivatives Contract, together with
any Derivatives Support Document relating thereto, that is made or entered into
at any time, or in effect at any time now or hereafter, whether as a result of
an assignment or transfer or otherwise, between the Borrower or any Subsidiary
of the Borrower and any Specified Derivatives Provider.

“Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Borrower or its Subsidiaries under or
in respect of any Specified Derivatives Contract, whether direct or indirect,
absolute or contingent, due or not due, liquidated or unliquidated, and whether
or not evidenced by any written confirmation.

“Specified Derivatives Provider” means any Lender, or any Affiliate of a Lender
that is a party to a Derivatives Contract at the time the Derivatives Contract
is entered into.

“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.

“Stabilized Property” means a property that is not a Development Property.

“Subsidiary” means, for any Person, any corporation, partnership or other entity
of which at least a majority of the securities or other ownership interests
having by the terms thereof ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions of such
corporation, partnership or other entity (without regard to the occurrence of
any contingency) is at the time directly or indirectly owned or controlled by
such Person or one or more Subsidiaries of such Person or by such Person and one
or more Subsidiaries of such Person, and shall include all Persons the accounts
of which are consolidated with those of such Person pursuant to GAAP.

“Supported QFC” has the meaning given that term in Section 12.24.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swingline Commitment” means the Swingline Lender’s obligation to make Swingline
Loans pursuant to Section 2.4. in an amount up to, but not exceeding the amount
set forth in the first sentence of Section 2.4.(a), as such amount may be
reduced from time to time in accordance with the terms hereof.

“Swingline Lender” means Wells Fargo.

“Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.4.

“Swingline Maturity Date” means the date which is seven (7) Business Days prior
to the Revolving Termination Date.

“Swingline Note” means the promissory note of the Borrower substantially in the
form of Exhibit J, payable to the order of the Swingline Lender in a principal
amount equal to the amount of the Swingline Commitment as originally in effect
and otherwise duly completed.

 

- 29 -



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Total Asset Value” means the sum of all of the following of the Borrower and
its Subsidiaries on a consolidated basis determined in accordance with GAAP
applied on a consistent basis: (a) cash and cash equivalents, plus (b) with
respect to each Stabilized Property owned by the Borrower or any Subsidiary,
(i) EBITDA attributable to such Property for the fiscal quarter most recently
ended (adjusted for acquisitions and dispositions) times (ii) 4, divided by
(iii) the Capitalization Rate; plus (c) the GAAP book value of Properties
acquired during the most recent quarter, plus (d) Construction-in-Process, plus
(e) the GAAP book value of accounts receivables from tenants (limited to rent,
common area maintenance fees, taxes, insurance and other reimbursable expenses
collected in the normal course of business net of bad debt expense and adjusted
to exclude the impact of straight lining), plus (f) the GAAP book value of
Unimproved Land, Mortgage Receivables and other promissory notes. The annualized
EBITDA from each Stabilized Property can not be less than zero. Borrower’s
Ownership Share of assets held by Unconsolidated Affiliates will be included in
Total Asset Value calculations consistent with the above described treatment for
wholly owned assets. For purposes of determining Total Asset Value, EBITDA from
Properties acquired or disposed of by the Borrower and its Subsidiaries during
the period of determination shall be excluded from clause (b) above. In
addition, to the extent (A) the amount of Total Asset Value attributable to
Investments in Unconsolidated Affiliates and other Persons that are not
Subsidiaries and Investments in Subsidiaries that own Non-Controlled Properties
would exceed 20.0% of Total Asset Value, such excess shall be excluded from
Total Asset Value, (B) the amount of Total Asset Value attributable to Mortgage
Receivables would exceed 5.0% of Total Asset Value, such excess shall be
excluded from Total Asset Value, (C) the amount of Total Asset Value
attributable to Construction-in-Process would exceed 15.0% of Total Asset Value,
such excess shall be excluded from Total Asset Value, (D) the amount of Total
Asset Value attributable to Unimproved Land (calculated on the basis of
acquisition cost) would exceed 5.0% of Total Asset Value, such excess shall be
excluded from Total Asset Value, (E) the amount of Total Asset Value
attributable to Investments in Persons (other than Investments in Subsidiaries
and Unconsolidated Affiliates) would exceed 5.0% of Total Asset Value, such
excess shall be excluded from Total Asset Value, (F) the amount of Total Asset
Value attributable to Hotel Properties would exceed 2.5% of Total Asset Value,
such excess shall be excluded form Total Asset Value and (G) the amount of Total
Asset Value attributable to assets of the types referred to in the immediately
preceding clauses (B) through (F) would exceed 20.0% of Total Asset Value in the
aggregate, such excess shall be excluded from Total Asset Value.

“Total Indebtedness” means (a) all Indebtedness of the Borrower and its
Subsidiaries determined on a consolidated basis plus (b) such Person’s Ownership
Share of the Indebtedness of the Borrower’s Unconsolidated Affiliates.
Notwithstanding the use of GAAP, the calculation of Total Indebtedness shall not
include any fair value adjustments to the carrying value of liabilities to
record such liabilities at fair value pursuant to electing the fair value option
election under FASB ASC 825-10-25 (formerly known as FAS 159, The Fair Value
Option for Financial Assets and Financial Liabilities) or other FASB standards
allowing entities to elect fair value option for financial liabilities.

“Type” with respect to any Revolving Loan, refers to whether such Loan or
portion thereof is a LIBOR Loan or a Base Rate Loan, or, in the case of a Bid
Rate Loan only, an Absolute Rate Loan or a LIBOR Margin Loan.

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

 

- 30 -



--------------------------------------------------------------------------------

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds, either directly or indirectly through any of such
Person’s Subsidiaries, an Investment, which Investment is accounted for in the
financial statements of such Person on an equity basis of accounting and whose
financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

“Unencumbered Adjusted NOI” means the aggregate Net Operating Income from each
(i) Wholly Owned Property; (ii) Controlled Property; and (iii) Non-Controlled
Property all of which are Stabilized Properties and have been owned for the
entire period and as adjusted for any non-recurring items during the reporting
period. The Unencumbered Adjusted NOI for each Property cannot be less than
zero.

“Unencumbered Asset Value” means (a) the annualized most recent reporting period
Unencumbered Adjusted NOI divided by the Capitalization Rate, plus (b) the GAAP
book value of all assets acquired during the most recent quarter which assets
are not subject to any Liens other than Permitted Liens (excluding Permitted
Liens of the type described in clauses (g) and (h) of the definition thereof) or
subject to any Negative Pledge, plus (c) the GAAP book value of Development
Properties that satisfy the requirements of clauses (b) through (d) of the
definition of the term “Eligible Property”. For purposes of this definition,
(A) to the extent that more than 20% of Unencumbered Asset Value would be
attributable to Controlled Properties, Non-Controlled Properties and Development
Properties such excess shall be excluded and (B) to the extent that more than
2.5% of Unencumbered Asset Value would be attributable to Hotel Properties, such
excess shall be excluded.

“Unimproved Land” means land on which no development (other than paving or other
improvements that are not material and are temporary in nature) has occurred and
for which no development is planned in the following 12 months.

“Unsecured Indebtedness” means Total Indebtedness which is not Secured
Indebtedness. Indebtedness that is secured solely by Equity Interests and is
recourse to the Borrower or its Subsidiaries shall be considered to be Unsecured
Indebtedness.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“U.S. Special Resolution Regimes” has the meaning given that term in
Section 12.24.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.10.(g)(ii)(B)(III).

“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and permitted assigns.

“Wholly Owned Property” means an Eligible Property which is wholly owned in fee
simple (or leased under a Ground Lease) by only the Borrower or a Wholly Owned
Subsidiary.

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.

 

- 31 -



--------------------------------------------------------------------------------

“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.

“Withholding Agent” means (a) the Borrower, (b) any other Loan Party and (c) the
Administrative Agent, as applicable.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.2. General; References to Pacific Time.

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP from time to time; provided
that, if at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Requisite Lenders shall so request, the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the Requisite Lenders); provided further
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Notwithstanding the preceding sentence, (i) the calculation of liabilities shall
not include any fair value adjustments to the carrying value of liabilities to
record such liabilities at fair value pursuant to electing the fair value option
election under FASB ASC 825-10-25 (formerly known as FAS 159, The Fair Value
Option for Financial Assets and Financial Liabilities) or other FASB standards
allowing entities to elect fair value option for financial liabilities and
(ii) all accounting terms, ratios and calculations shall be determined without
giving effect to Accounting Standards Codification 842 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) (and related interpretations) to the extent any lease where the
Borrower or a Subsidiary is the lessee (or similar arrangement conveying the
right to use) would be required to be treated as a finance or operating lease
thereunder where such lease (or similar arrangement) would have been treated as
an operating lease under GAAP as in effect immediately prior to the
effectiveness of the Accounting Standards Codification 842, provided that the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made in accordance with GAAP and made without giving effect
to Accounting Standards Codification 842. References in this Agreement to
“Sections”, “Articles”, “Exhibits” and “Schedules” are to sections, articles,
exhibits and schedules herein and hereto unless otherwise indicated. Any
definition or reference to any Applicable Law, including, without limitation,
Anti-Corruption Laws, Anti-Money Laundering Laws, the Bankruptcy Code, the Code,
the Commodity Exchange Act, ERISA, the Exchange Act, the PATRIOT Act, the
Securities Act, the UCC, the Investment Company Act, the Interstate Commerce Act
or any of the foreign assets control regulations of the United States Treasury
Department, shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Applicable Law.
References in this Agreement to any document, instrument or agreement (a) shall
include all exhibits, schedules and other attachments thereto, (b) shall include
all documents, instruments or agreements issued or executed in replacement
thereof, to the extent permitted hereby and (c) shall mean such document,
instrument or agreement, or replacement or predecessor thereto, as amended,
supplemented, restated or otherwise modified from time to time to the extent not
otherwise stated herein or

 

- 32 -



--------------------------------------------------------------------------------

prohibited hereby and in effect at any given time. Wherever from the context it
appears appropriate, each term stated in either the singular or plural shall
include the singular and plural, and pronouns stated in the masculine, feminine
or neuter gender shall include the masculine, the feminine and the neuter.
Whenever reference is made to Borrower’s knowledge or awareness, or a similar
qualification, knowledge or awareness means the actual knowledge of Borrower’s
Responsible Officers after reasonable investigation and consultation with
Borrower’s regional chief operating officers. Unless explicitly set forth to the
contrary, a reference to “Subsidiary” means a Subsidiary of the Borrower or a
Subsidiary of such Subsidiary, a reference to an “Affiliate” means a reference
to an Affiliate of the Borrower and a reference to an “Unconsolidated Affiliate”
means an Unconsolidated Affiliate of the Borrower. Titles and captions of
Articles, Sections, subsections and clauses in this Agreement are for
convenience only, and neither limit nor amplify the provisions of this
Agreement. Unless otherwise indicated, all references to time are references to
Pacific time.

Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries.

Except as expressly set forth herein, when determining compliance by the
Borrower with any financial covenant contained in any of the Loan Documents only
the Ownership Share of the Borrower of the financial attributes of a Subsidiary
that is not a Wholly Owned Subsidiary shall be included.

Section 1.4. Rates.

The Administrative Agent does not warrant or accept responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the rates in the definition of “LIBOR”.

Section 1.5. Divisions.

For all purposes under the Loan Documents, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its equity interests at such time.

ARTICLE II. CREDIT FACILITY

Section 2.1. Revolving Loans.

(a) Making of Revolving Loans. Subject to the terms and conditions set forth in
this Agreement, including without limitation, Section 2.15., each Lender
severally and not jointly agrees to make Revolving Loans in Dollars to the
Borrower during the period from and including the Effective Date to but
excluding the Revolving Termination Date, in an aggregate principal amount at
any one time outstanding up to, but not exceeding, such Lender’s Revolving
Commitment. Each borrowing of Base Rate Loans shall be in an aggregate minimum
amount of $1,000,000 and integral multiples of $500,000 in excess thereof. Each
borrowing and Continuation under Section 2.9. of, and each Conversion under
Section 2.10. of Base Rate Loans into, LIBOR Loans shall be in an aggregate
minimum of $1,000,000 and integral multiples of $1,000,000 in excess of that
amount. Notwithstanding the immediately preceding two sentences but subject to
Section 2.15., a borrowing of Revolving Loans may be in the aggregate amount of
the unused Revolving Commitments. Within the foregoing limits and subject to the
terms and conditions of this Agreement, the Borrower may borrow, repay and
reborrow Revolving Loans.

 

- 33 -



--------------------------------------------------------------------------------

(b) Requests for Revolving Loans. Not later than 11:00 a.m. Pacific time at
least one (1) Business Day prior to a borrowing of Revolving Loans that are to
be Base Rate Loans and not later than 11:00 a.m. Pacific time at least three
(3) Business Days prior to a borrowing of Revolving Loans that are to be LIBOR
Loans, the Borrower shall deliver to the Administrative Agent a Notice of
Borrowing or telephone notice thereof. Each Notice of Borrowing shall specify
the aggregate principal amount of the Revolving Loans to be borrowed, the date
such Revolving Loans are to be borrowed (which must be a Business Day), the use
of the proceeds of such Revolving Loans, the Type of the requested Revolving
Loans, and if such Revolving Loans are to be LIBOR Loans, the initial Interest
Period for such Revolving Loans. Any telephone notice shall include all
information to be specified in a written Notice of Borrowing and shall be
promptly confirmed in writing by the Borrower pursuant to a Notice of Borrowing
sent to the Administrative Agent by electronic mail on the same day of the
giving of such telephonic notice. Each Notice of Borrowing or any telephone
notice of a borrowing shall be irrevocable once given and binding on the
Borrower. Prior to delivering a Notice of Borrowing, the Borrower may (without
specifying whether a Revolving Loan will be a Base Rate Loan or a LIBOR Loan)
request that the Administrative Agent provide the Borrower with the most recent
LIBOR available to the Administrative Agent. The Administrative Agent shall
provide such quoted rate to the Borrower on the date of such request or as soon
as possible thereafter.

(c) Funding of Revolving Loans. Promptly after receipt of a Notice of Borrowing
under the immediately preceding subsection (b), the Administrative Agent shall
notify each Lender of the proposed borrowing. Each Lender shall deposit an
amount equal to the Revolving Loan to be made by such Lender to the Borrower
with the Administrative Agent at the Principal Office, in immediately available
funds not later than 8:00 a.m. Pacific time on the date of such proposed
Revolving Loans. Subject to fulfillment of the conditions set forth in
Section 5.2., the Administrative Agent shall make available to the Borrower in
the account specified in the Disbursement Instruction Agreement, not later than
9:00 a.m. Pacific time on the date of the requested borrowing of Revolving
Loans, the proceeds of such amounts received by the Administrative Agent.

(d) Assumptions Regarding Funding by Lenders. With respect to Revolving Loans to
be made after the Effective Date, unless the Administrative Agent shall have
been notified by any Lender that such Lender will not make available to the
Administrative Agent a Revolving Loan to be made by such Lender in connection
with any borrowing, the Administrative Agent may assume that such Lender will
make the proceeds of such Revolving Loan available to the Administrative Agent
in accordance with this Section, and the Administrative Agent may (but shall not
be obligated to), in reliance upon such assumption, make available to the
Borrower the amount of such Revolving Loan to be provided by such Lender. If the
Administrative Agent makes the amount of such Revolving Loan available to the
Borrower prior to its receipt of any proceeds of Revolving Loans by any Lender,
then if such Lender has not funded its Revolving Loans prior to the time set
forth therefor in clause (c) above, the Administrative Agent shall use
reasonable efforts to notify the Borrower that such Lender has failed to fund by
the time required therefore; provided, however, that the Administrative Agent’s
failure to provide such notice shall not result in any liability to the
Administrative Agent and shall not affect any other provision set forth herein.
In such event, if such Lender does not make available to the Administrative
Agent the proceeds of such Revolving Loan, then such Lender and the Borrower
severally agree to pay to the Administrative Agent on demand the amount of such
Revolving Loan with interest thereon, for each day from and including the date
such Revolving Loan is made available to the Borrower but excluding the date of
payment to the Administrative Agent, at (i) in the case of a payment to be made
by such Lender, the Federal Funds Rate and (ii) in the case of a payment to be
made by the Borrower, the interest rate applicable to Base Rate Loans.
Notwithstanding the prior sentence, if any Lender shall fail to make available
to the Administrative Agent the proceeds of a Revolving Loan on the date and at
the time specified in Section 2.1.(c) but shall make such proceeds available to
the Administrative Agent at a later time on such date, such Lender shall pay to
the Administrative Agent one day’s worth of interest computed in accordance with
clause (i) of the immediately

 

- 34 -



--------------------------------------------------------------------------------

preceding sentence, unless such Lender can provide evidence reasonably
satisfactory to the Administrative Agent that such Lender has timely made such
proceeds available to the Administrative Agent, including, without limitation, a
Fed Reference Number screen shot evidencing the date and time such Lender’s wire
was sent. If the Borrower and such Lender shall pay the amount of such interest
to the Administrative Agent for the same or overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays to the
Administrative Agent the amount of such Revolving Loan, the amount so paid shall
constitute such Lender’s Revolving Loan included in the borrowing. Any payment
by the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make available the proceeds of a
Revolving Loan to be made by such Lender.

(e) Reallocations. Simultaneously with the Effective Date, the outstanding
amounts of all “Revolving Loans” (as defined in the Existing Credit Agreement)
of the “Lenders” (as defined in the Existing Credit Agreement) having a
“Revolving Commitment” (as defined in the Existing Credit Agreement) (the
“Existing Lenders”) previously made to the Borrower under the Existing Credit
Agreement and participations in Existing Letters of Credit of the Existing
Lenders shall be reallocated among the Lenders in accordance with their
respective Revolving Commitment Percentages (determined in accordance with the
amount of each Lender’s Revolving Commitment set forth on Schedule I), and in
order to effect such reallocations, the requisite assignments shall be deemed to
be made in amounts from each Existing Lender to each Lender, with the same force
and effect as if such assignments were evidenced by the applicable Assignment
and Assumptions (as defined in the Existing Credit Agreement) under the Existing
Credit Agreement and without the payment of any related assignment fee, and no
other documents or instruments shall be, or shall be required to be, executed in
connection with such assignments (all of which are hereby waived) and (ii) each
assignee Lender shall make full cash settlement with each corresponding assignor
Existing Lender, through the Administrative Agent, as the Administrative Agent
may direct (after giving effect to any netting effected by the Administrative
Agent) with respect to such reallocations and assignments.

Section 2.2. Bid Rate Loans.

(a) Bid Rate Loans. At any time during the period from the Effective Date to but
excluding the Revolving Termination Date, and so long as the Borrower continues
to maintain an Investment Grade Rating, the Borrower may, as set forth in this
Section, request the Lenders to make offers to make Bid Rate Loans to the
Borrower in Dollars. The Lenders may, but shall have no obligation to, make such
offers and the Borrower may, but shall have no obligation to, accept any such
offers in the manner set forth in this Section.

(b) Requests for Bid Rate Loans. When the Borrower wishes to request from the
Lenders offers to make Bid Rate Loans, it shall give the Administrative Agent
notice (a “Bid Rate Quote Request”) so as to be received no later than 11:00
a.m. Pacific time on (x) the Business Day immediately preceding the date of
borrowing proposed therein, in the case of an Absolute Rate Auction and (y) the
date four (4) Business Days prior to the proposed date of borrowing, in the case
of a LIBOR Auction. The Administrative Agent shall deliver to each Lender a copy
of each Bid Rate Quote Request promptly upon receipt thereof by the
Administrative Agent. The Borrower may request offers to make Bid Rate Loans for
up to four (4) different Interest Periods in any one Bid Rate Quote Request;
provided that if granted each separate Interest Period shall be deemed to be a
separate borrowing (a “Bid Rate Borrowing”). Each Bid Rate Quote Request shall
be substantially in the form of Exhibit L and shall specify as to each Bid Rate
Borrowing all of the following:

(i) the proposed date of such Bid Rate Borrowing, which shall be a Business Day;

 

- 35 -



--------------------------------------------------------------------------------

(ii) the aggregate amount of such Bid Rate Borrowing which shall be in a minimum
amount of $5,000,000 and integral multiples of $1,000,000 in excess thereof
which shall not cause any of the limits specified in Section 2.15. to be
violated;

(iii) whether the Bid Rate Quote Request is for LIBOR Margin Loans or Absolute
Rate Loans; and

(iv) the duration of the Interest Period applicable thereto, which shall not
extend beyond the Revolving Termination Date.

The Borrower shall not deliver any Bid Rate Quote Request within five Business
Days (or such other number of days as the Borrower and the Administrative Agent
may agree) of the giving of any other Bid Rate Quote Request and the Borrower
shall not deliver more than four Bid Rate Quote Requests in any calendar month.

(c) Bid Rate Quotes.

(i) Each Lender may submit one or more Bid Rate Quotes, each containing an offer
to make a Bid Rate Loan in response to any Bid Rate Quote Request; provided
that, if the Borrower’s request under Section 2.2.(b) specified more than one
Interest Period, such Lender may make a single submission containing only one
Bid Rate Quote for each such Interest Period. Each Bid Rate Quote must be
submitted to the Administrative Agent not later than 8:30 a.m. Pacific time
(x) on the proposed date of borrowing, in the case of an Absolute Rate Auction
and (y) on the date three (3) Business Days prior to the proposed date of
borrowing, in the case of a LIBOR Auction, and in either case the Administrative
Agent shall disregard any Bid Rate Quote received after such time; provided that
the Lender then acting as the Administrative Agent may submit a Bid Rate Quote
only if it notifies the Borrower of the terms of the offer contained therein not
later than 30 minutes prior to the latest time by which the Lenders must submit
applicable Bid Rate Quotes. Any Bid Rate Quote so made shall be irrevocable
except with the consent of the Administrative Agent given at the request of the
Borrower. Such Bid Rate Loans may be funded by a Lender’s Designated Lender (if
any) as provided in Section 12.6.(d); however, such Lender shall not be required
to specify in its Bid Rate Quote whether such Bid Rate Loan will be funded by
such Designated Lender.

(ii) Each Bid Rate Quote shall be substantially in the form of Exhibit M and
shall specify:

(A) the proposed date of borrowing and the Interest Period therefor;

(B) the principal amount of the Bid Rate Loan for which each such offer is being
made; provided that the aggregate principal amount of all Bid Rate Loans for
which a Lender submits Bid Rate Quotes (x) may be greater or less than the
Revolving Commitment of such Lender but (y) shall not exceed the principal
amount of the Bid Rate Borrowing for a particular Interest Period for which
offers were requested; provided further that any Bid Rate Quote shall be in a
minimum amount of $1,000,000 and integral multiples of $500,000 in excess
thereof;

(C) in the case of an Absolute Rate Auction, the rate of interest per annum
(rounded upwards, if necessary, to the nearest 1/1,000th of 1%) offered for each
such Absolute Rate Loan (the “Absolute Rate”);

 

- 36 -



--------------------------------------------------------------------------------

(D) in the case of a LIBOR Auction, the margin above or below applicable LIBOR
(the “LIBOR Margin”) offered for each such LIBOR Margin Loan, expressed as a
percentage (rounded upwards, if necessary, to the nearest 1/1,000th of 1%) to be
added to (or subtracted from) the applicable LIBOR; and

(E) the identity of the quoting Lender.

Unless otherwise agreed by the Administrative Agent and the Borrower, no Bid
Rate Quote shall contain qualifying, conditional or similar language or propose
terms other than or in addition to those set forth in the applicable Bid Rate
Quote Request and, in particular, no Bid Rate Quote may be conditioned upon
acceptance by the Borrower of all (or some specified minimum) of the principal
amount of the Bid Rate Loan for which such Bid Rate Quote is being made.

(d) Notification by Administrative Agent. The Administrative Agent shall, as
promptly as practicable after the Bid Rate Quotes are submitted (but in any
event not later than 9:30 a.m. Pacific time (x) on the proposed date of
borrowing, in the case of an Absolute Rate Auction or (y) on the date three
(3) Business Days prior to the proposed date of borrowing, in the case of a
LIBOR Auction), notify the Borrower of the terms (i) of any Bid Rate Quote
submitted by a Lender that is in accordance with Section 2.2.(c) and (ii) of any
Bid Rate Quote that amends, modifies or is otherwise inconsistent with a
previous Bid Rate Quote submitted by such Lender with respect to the same Bid
Rate Quote Request. Any such subsequent Bid Rate Quote shall be disregarded by
the Administrative Agent unless such subsequent Bid Rate Quote is submitted
solely to correct a manifest error in such former Bid Rate Quote. The
Administrative Agent’s notice to the Borrower shall specify (A) the aggregate
principal amount of the Bid Rate Borrowing for which offers have been received
and (B) the principal amounts and Absolute Rates or LIBOR Margins, as
applicable, so offered by each Lender (identifying the Lender that made such Bid
Rate Quote).

(e) Acceptance by Borrower.

(i) Not later than 10:30 a.m. Pacific time (x) on the proposed date of
borrowing, in the case of an Absolute Rate Auction and (y) on the date three
(3) Business Days prior to the proposed date of borrowing, in the case of a
LIBOR Auction, the Borrower shall notify the Administrative Agent of its
acceptance or nonacceptance of the Bid Rate Quotes so notified to it pursuant to
Section 2.2.(d). which notice shall be in the form of Exhibit N. In the case of
acceptance, such notice shall specify the aggregate principal amount of Bid Rate
Quotes for each Interest Period that are accepted. The failure of the Borrower
to give such notice by such time shall constitute nonacceptance. The Borrower
may accept any Bid Rate Quote in whole or in part; provided that:

(A) the aggregate principal amount of each Bid Rate Borrowing may not exceed the
applicable amount set forth in the related Bid Rate Quote Request;

(B) the aggregate principal amount of each Bid Rate Borrowing shall comply with
the provisions of Section 2.2.(b)(ii) and together with all other Bid Rate Loans
then outstanding shall not cause the limits specified in Section 2.15. to be
violated;

(C) acceptance of Bid Rate Quotes may be made only in ascending order of
Absolute Rates or LIBOR Margins, as applicable, in each case beginning with the
lowest rate so offered;

 

- 37 -



--------------------------------------------------------------------------------

(D) any acceptance in part by the Borrower shall be in a minimum amount of
$1,000,000 and integral multiples of $500,000 in excess thereof; and

(E) the Borrower may not accept any Bid Rate Quote that fails to comply with
Section 2.2.(c) or otherwise fails to comply with the requirements of this
Agreement.

(ii) If Bid Rate Quotes are made by two or more Lenders with the same Absolute
Rates or LIBOR Margins, as applicable, for a greater aggregate principal amount
than the amount in respect of which Bid Rate Quotes are permitted to be accepted
for the related Interest Period, the principal amount of Bid Rate Loans in
respect of which such Bid Rate Quotes are accepted shall be allocated by the
Administrative Agent among such Lenders in proportion to the aggregate principal
amount of such Bid Rate Quotes. Determinations by the Administrative Agent of
the amounts of Bid Rate Loans shall be conclusive in the absence of manifest
error.

(f) Obligation to Make Bid Rate Loans. The Administrative Agent shall promptly
(and in any event not later than (x) 11:30 a.m. Pacific time on the proposed
date of borrowing of Absolute Rate Loans and (y) on the date three (3) Business
Days prior to the proposed date of borrowing of LIBOR Margin Loans) notify each
Lender as to whose Bid Rate Quote has been accepted and the amount and rate
thereof. A Lender who is notified that it has been selected to make a Bid Rate
Loan may designate its Designated Lender (if any) to fund such Bid Rate Loan on
its behalf, as described in Section 12.6.(d). Any Designated Lender which funds
a Bid Rate Loan shall on and after the time of such funding become the obligee
in respect of such Bid Rate Loan and be entitled to receive payment thereof when
due. No Lender shall be relieved of its obligation to fund a Bid Rate Loan, and
no Designated Lender shall assume such obligation, prior to the time the
applicable Bid Rate Loan is funded. Any Lender whose offer to make any Bid Rate
Loan has been accepted shall, not later than 12:30 p.m. Pacific time on the date
specified for the making of such Loan, make the amount of such Loan available to
the Administrative Agent at its Principal Office in immediately available funds,
for the account of the Borrower. The amount so received by the Administrative
Agent shall, subject to the terms and conditions of this Agreement, be made
available to the Borrower not later than 1:30 p.m. Pacific time on such date by
depositing the same, in immediately available funds, in an account of the
Borrower designated by the Borrower.

(g) No Effect on Revolving Commitment. Except for the purpose and to the extent
expressly stated in Section 2.12. and 2.15., the amount of any Bid Rate Loan
made by any Lender shall not constitute a utilization of such Lender’s Revolving
Commitment.

Section 2.3. Letters of Credit.

(a) Letters of Credit. Subject to the terms and conditions of this Agreement,
including without limitation, Section 2.15., each Issuing Bank, on behalf of the
Lenders, agrees to issue for the account of the Borrower during the period from
and including the Effective Date to, but excluding, the date thirty (30) days
prior to the Revolving Termination Date, one or more standby letters of credit
in Dollars (each a “Letter of Credit”) up to a maximum aggregate Stated Amount
at any one time outstanding not to exceed $50,000,000 as such amount may be
reduced from time to time in accordance with the terms hereof (the “L/C
Commitment Amount”); provided, that an Issuing Bank shall not be obligated to
issue any Letter of Credit if, after giving effect to such issuance, the
aggregate Stated Amount of the outstanding Letters of Credit issued by such
Issuing Bank would exceed the lesser of (i) 50% of the L/C Commitment Amount and
(ii) the Revolving Commitment of such Issuing Bank in its capacity as a Lender.

(b) Terms of Letters of Credit. At the time of issuance, the amount, form, terms
and conditions of each Letter of Credit, and of any drafts or acceptances
thereunder, shall be subject to approval by the applicable Issuing Bank and the
Borrower (which approval, in the case of the Borrower shall not be

 

- 38 -



--------------------------------------------------------------------------------

unreasonably withheld). Notwithstanding the foregoing, in no event may (i) the
expiration date of any Letter of Credit extend beyond the date that is thirty
(30) days prior to the Revolving Termination Date, or (ii) any Letter of Credit
have an initial duration in excess of one year; provided, however, a Letter of
Credit may contain a provision providing for the automatic extension of the
expiration date in the absence of a notice of non-renewal from the applicable
Issuing Bank but in no event shall any such provision permit the extension of
the expiration date of such Letter of Credit beyond the date that is thirty
(30) days prior to the Revolving Termination Date. Notwithstanding the
foregoing, a Letter of Credit may, as a result of its express terms or as the
result of the effect of an automatic extension provision, have an expiration
date of not more than one year beyond the Revolving Termination Date (any such
Letter of Credit being referred to as an “Extended Letter of Credit”), so long
as the Borrower delivers to the Administrative Agent for its benefit and the
benefit of the applicable Issuing Bank and the Lenders no later than 30 days
prior to the Revolving Termination Date, Cash Collateral for such Letter of
Credit for deposit into the Letter of Credit Collateral Account in an amount
equal to the Stated Amount of such Letter of Credit; provided, that the
obligations of the Borrower under this Section in respect of such Extended
Letters of Credit shall survive the termination of this Agreement and shall
remain in effect until no such Extended Letters of Credit remain outstanding. If
the Borrower fails to provide Cash Collateral with respect to any Extended
Letter of Credit by the date 30 days prior to the Revolving Termination Date,
such failure shall be treated as a drawing under such Extended Letter of Credit
(in an amount equal to the maximum Stated Amount of such Letter of Credit),
which shall be reimbursed (or participations therein funded) by the Revolving
Lenders in accordance with the immediately following subsections (i) and (j),
with the proceeds being utilized to provide Cash Collateral for such Letter of
Credit. The initial Stated Amount of each Letter of Credit shall be at least
$50,000 (or such lesser amount as may be acceptable to the applicable Issuing
Bank, the Administrative Agent and the Borrower).

(c) Requests for Issuance of Letters of Credit. The Borrower shall give the
applicable Issuing Bank and the Administrative Agent written notice (or
telephonic notice which shall specify the information to be included in a
written notice and shall be promptly confirmed in writing by the Borrower
pursuant to a written notice sent to the Administrative Agent on the same day of
the giving of such telephonic notice) at least five (5) Business Days prior to
the requested date of issuance of a Letter of Credit, such notice to describe in
reasonable detail the proposed terms of such Letter of Credit and the nature of
the transactions or obligations proposed to be supported by such Letter of
Credit, and in any event shall set forth with respect to such Letter of Credit
the proposed (i) initial Stated Amount, (ii) beneficiary, and (iii) expiration
date. The Borrower shall also execute and deliver such customary applications
and agreements for standby letters of credit, and other forms as requested from
time to time by the applicable Issuing Bank. Provided the Borrower has given the
notice prescribed by the first sentence of this subsection and delivered such
applications and agreements referred to in the preceding sentence, subject to
the other terms and conditions of this Agreement, including the satisfaction of
any applicable conditions precedent set forth in Article 5.2., the applicable
Issuing Bank shall issue the requested Letter of Credit on the requested date of
issuance for the benefit of the stipulated beneficiary but in no event prior to
the date five (5) Business Days following the date after which such Issuing Bank
has received all of the items required to be delivered to it under this
subsection. An Issuing Bank shall not at any time be obligated to issue any
Letter of Credit if (A) such issuance would conflict with, or cause the
Administrative Agent or any Lender to exceed any limits imposed by, any
Applicable Law or (B) the beneficiary of such Letter of Credit is a Sanctioned
Person. References herein to “issue” and derivations thereof with respect to
Letters of Credit shall also include extensions or modifications of any
outstanding Letters of Credit, unless the context otherwise requires. Upon the
written request of the Borrower, the applicable Issuing Bank shall deliver to
the Borrower a copy of each Letter of Credit issued by it within a reasonable
time after the date of issuance thereof. To the extent any term of a Letter of
Credit Document is inconsistent with a term of any Loan Document, the term of
such Loan Document shall control.

 

- 39 -



--------------------------------------------------------------------------------

(d) Reimbursement Obligations. Upon receipt by an Issuing Bank from the
beneficiary of a Letter of Credit issued by such Issuing Bank of any demand for
payment under such Letter of Credit and such Issuing Bank’s determination that
such demand for payment complies with the requirements of such Letter of Credit,
such Issuing Bank shall promptly notify the Borrower and the Administrative
Agent of the amount to be paid by such Issuing Bank as a result of such demand
and the date on which payment is to be made by such Issuing Bank to such
beneficiary in respect of such demand; provided, however, that an Issuing Bank’s
failure to give, or delay in giving, such notice shall not discharge the
Borrower in any respect from the applicable Reimbursement Obligation. The
Borrower hereby absolutely, unconditionally and irrevocably agrees to pay and
reimburse each Issuing Bank for the amount of each demand for payment under each
Letter of Credit issued by such Issuing Bank at or prior to the date on which
payment is to be made by such Issuing Bank to the beneficiary thereunder,
without presentment, demand, protest or other formalities of any kind (other
than notice of such payment as expressly provided in this subsection). Upon
receipt by an Issuing Bank of any payment in respect of any Reimbursement
Obligation, such Issuing Bank shall promptly pay to the Administrative Agent for
the account of each Lender that has acquired a participation therein under the
second sentence of the immediately following subsection (i) such Lender’s
Revolving Commitment Percentage of such payment.

(e) Manner of Reimbursement. Upon its receipt of a notice referred to in the
immediately preceding subsection (d), the Borrower shall advise the
Administrative Agent and the applicable Issuing Bank whether or not the Borrower
intends to borrow hereunder to finance its obligation to reimburse such Issuing
Bank for the amount of the related demand for payment and, if it does, the
Borrower shall submit a timely request for such borrowing as provided in the
applicable provisions of this Agreement. If the Borrower fails to so advise the
Administrative Agent and the applicable Issuing Bank, or if the Borrower fails
to reimburse the applicable Issuing Bank for a demand for payment under a Letter
of Credit by the date of such payment, the failure of which the applicable
Issuing Bank shall promptly notify the Administrative Agent, then (i) if the
applicable conditions contained in Article V. would permit the making of
Revolving Loans, the Borrower shall be deemed to have requested a borrowing of
Revolving Loans (which shall be Base Rate Loans) in an amount equal to the
unpaid Reimbursement Obligation and the Administrative Agent shall give each
Lender prompt notice of the amount of the Revolving Loan to be made available to
the Administrative Agent not later than 10:00 a.m. Pacific time and (ii) if such
conditions would not permit the making of Revolving Loans, the provisions of
subsection (j) of this Section shall apply. The limitations set forth in the
second sentence of Section 2.1.(a) shall not apply to any borrowing of Base Rate
Loans under this subsection.

(f) Effect of Letters of Credit on Revolving Commitments. Upon the issuance by
an Issuing Bank of a Letter of Credit and until such Letter of Credit shall have
expired or been cancelled, the Revolving Commitment of each Lender shall be
deemed to be utilized for all purposes of this Agreement in an amount equal to
the product of (i) such Lender’s Revolving Commitment Percentage and (ii) the
sum of (A) the Stated Amount of such Letter of Credit plus (B) any related
Reimbursement Obligations then outstanding.

(g) Issuing Banks’ Duties Regarding Letters of Credit; Unconditional Nature of
Reimbursement Obligations. In examining documents presented in connection with
drawings under Letters of Credit and making payments under Letters of Credit
issued by an Issuing Bank against such documents, such Issuing Bank shall only
be required to use the same standard of care as it uses in connection with
examining documents presented in connection with drawings under letters of
credit in which it has not sold participations and making payments under such
letters of credit. The Borrower assumes all risks of the acts and omissions of,
or misuse of the Letters of Credit by, the respective beneficiaries of such
Letters of Credit. In furtherance and not in limitation of the foregoing, none
of the Issuing Banks, the Administrative Agent or any of the Lenders shall be
responsible for, and the Borrower’s obligations in respect of Letters of Credit
shall not be affected in any manner by, (i) the form, validity, sufficiency,
accuracy, genuineness or legal effects of any document submitted by any party in
connection with the application for and issuance of or

 

- 40 -



--------------------------------------------------------------------------------

any drawing honored under any Letter of Credit even if such document should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit, or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) failure
of the beneficiary of any Letter of Credit to comply fully with conditions
required in order to draw upon such Letter of Credit; (iv) errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, facsimile, electronic mail, or otherwise, whether or not they be in
cipher; (v) errors in interpretation of technical terms; (vi) any loss or delay
in the transmission or otherwise of any document required in order to make a
drawing under any Letter of Credit, or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any Letter of Credit, or of the proceeds of
any drawing under any Letter of Credit; or (viii) any consequences arising from
causes beyond the control of the Issuing Banks, the Administrative Agent or the
Lenders. None of the above shall affect, impair or prevent the vesting of any
Issuing Bank’s or Administrative Agent’s rights or powers hereunder. Any action
taken or omitted to be taken by an Issuing Bank under or in connection with any
Letter of Credit issued by such Issuing Bank, if taken or omitted in the absence
of gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final, non-appealable judgment), shall not create against such
Issuing Bank any liability to the Borrower, the Administrative Agent or any
Lender. In this connection, the obligation of the Borrower to reimburse an
Issuing Bank for any drawing made under any Letter of Credit issued by such
Issuing Bank, and to repay any Revolving Loan made pursuant to the second
sentence of the immediately preceding subsection (e), shall be absolute,
unconditional and irrevocable and shall be paid strictly in accordance with the
terms of this Agreement and any other applicable Letter of Credit Document under
all circumstances whatsoever, including without limitation, the following
circumstances: (A) any lack of validity or enforceability of any Letter of
Credit Document or any term or provisions therein; (B) any amendment or waiver
of or any consent to departure from all or any of the Letter of Credit
Documents; (C) the existence of any claim, setoff, defense or other right which
the Borrower may have at any time against such Issuing Bank, any other Issuing
Bank, the Administrative Agent, any Lender, any beneficiary of a Letter of
Credit or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or in the Letter of Credit Documents or any
unrelated transaction; (D) any breach of contract or dispute between the
Borrower, such Issuing Bank, any other Issuing Bank, the Administrative Agent,
any Lender or any other Person; (E) any demand, statement or any other document
presented under a Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein or made in connection
therewith being untrue or inaccurate in any respect whatsoever; (F) any
non-application or misapplication by the beneficiary of a Letter of Credit or of
the proceeds of any drawing under such Letter of Credit; (G) payment by such
Issuing Bank under any Letter of Credit against presentation of a draft or
certificate which does not strictly comply with the terms of such Letter of
Credit; and (H) any other act, omission to act, delay or circumstance whatsoever
that might, but for the provisions of this Section, constitute a legal or
equitable defense to or discharge of the Borrower’s Reimbursement Obligations.
Notwithstanding anything to the contrary contained in this Section or
Section 12.10., but not in limitation of the Borrower’s unconditional obligation
to reimburse an Issuing Bank for any drawing made under a Letter of Credit as
provided in this Section and to repay any Revolving Loan made pursuant to the
second sentence of the immediately preceding subsection (e), the Borrower shall
have no obligation to indemnify the Administrative Agent, an Issuing Bank or any
Lender in respect of any liability incurred by the Administrative Agent, an
Issuing Bank or such Lender arising solely out of the gross negligence or
willful misconduct of the Administrative Agent, such Issuing Bank or such Lender
in respect of a Letter of Credit as determined by a court of competent
jurisdiction in a final, non-appealable judgment. Except as otherwise provided
in this Section, nothing in this Section shall affect any rights the Borrower
may have with respect to the gross negligence or willful misconduct of the
Administrative Agent, an Issuing Bank or any Lender with respect to any Letter
of Credit.

 

- 41 -



--------------------------------------------------------------------------------

(h) Amendments, Etc. The issuance by an Issuing Bank of any amendment,
supplement or other modification to any Letter of Credit issued by such Issuing
Bank shall be subject to the same conditions applicable under this Agreement to
the issuance of new Letters of Credit (including, without limitation, that the
request therefor be made through the applicable Issuing Bank and the
Administrative Agent), and no such amendment, supplement or other modification
shall be issued unless either (i) the respective Letter of Credit affected
thereby would have complied with such conditions had it originally been issued
hereunder in such amended, supplemented or modified form or (ii) the
Administrative Agent and Requisite Lenders (or all of the Lenders if required by
Section 12.7.) shall have consented thereto. In connection with any such
amendment, supplement or other modification, the Borrower shall pay the fees, if
any, payable under the last sentence of Section 3.5.(c).

(i) Lenders’ Participation in Letters of Credit. Immediately upon (i) the
Effective Date with respect to all Existing Letters of Credit and (ii) the date
of issuance by an Issuing Bank of any Letter of Credit, each Lender shall be
deemed to have absolutely, irrevocably and unconditionally purchased and
received from the applicable Issuing Bank, without recourse or warranty, an
undivided interest and participation to the extent of such Lender’s Revolving
Commitment Percentage of the liability of such Issuing Bank with respect to such
Letter of Credit and each Lender thereby shall absolutely, unconditionally and
irrevocably assume, as primary obligor and not as surety, and shall be
unconditionally obligated to such Issuing Bank to pay and discharge when due,
such Lender’s Revolving Commitment Percentage of such Issuing Bank’s liability
under such Letter of Credit. In addition, upon the making of each payment by a
Lender to the Administrative Agent for the account of an Issuing Bank in respect
of any Letter of Credit issued by it pursuant to the immediately following
subsection (j), such Lender shall, automatically and without any further action
on the part of such Issuing Bank, Administrative Agent or such Lender, acquire
(i) a participation in an amount equal to such payment in the Reimbursement
Obligation owing to such Issuing Bank by the Borrower in respect of such Letter
of Credit and (ii) a participation in a percentage equal to such Lender’s
Revolving Commitment Percentage in any interest or other amounts payable by the
Borrower in respect of such Reimbursement Obligation (other than the Fees
payable to such Issuing Bank pursuant to the second and the last sentences of
Section 3.5.(c)).

(j) Payment Obligation of Lenders. Each Lender severally agrees to pay to the
Administrative Agent, for the account of each Issuing Bank, on demand in
immediately available funds in Dollars the amount of such Lender’s Revolving
Commitment Percentage of each drawing paid by such Issuing Bank under each
Letter of Credit issued by it to the extent such amount is not reimbursed by the
Borrower pursuant to the immediately preceding subsection (d); provided,
however, that with respect to any drawing under any Letter of Credit, the
maximum amount that any Lender shall be required to fund, whether as a Revolving
Loan or as a participation, shall not exceed such Lender’s Revolving Commitment
Percentage of such drawing except as otherwise provided in Section 3.9.(d). If
the notice referenced in the second sentence of Section 2.3.(e) is received by a
Lender not later than 9:00 a.m. Pacific time, then such Lender shall make such
payment available to the Administrative Agent not later than 12:00 p.m. Pacific
time on the date of demand therefor; otherwise, such payment shall be made
available to the Administrative Agent not later than 11:00 a.m. Pacific time on
the next succeeding Business Day. Each Lender’s obligation to make such payments
to the Administrative Agent under this subsection, and the Administrative
Agent’s right to receive the same for the account of the applicable Issuing
Bank, shall be absolute, irrevocable and unconditional and shall not be affected
in any way by any circumstance whatsoever, including without limitation, (i) the
failure of any other Lender to make its payment under this subsection, (ii) the
financial condition of the Borrower or any other Loan Party, (iii) the existence
of any Default or Event of Default, including any Event of Default described in
Section 10.1.(e) or (f), (iv) the termination of the Revolving Commitments or
(v) the delivery of Cash Collateral in respect of any Extended Letter of Credit.
Each such payment to the Administrative Agent for the account of an Issuing Bank
shall be made without any offset, abatement, withholding or deduction
whatsoever.

 

- 42 -



--------------------------------------------------------------------------------

(k) Information to Lenders. Promptly following any change in Letters of Credit
outstanding, the applicable Issuing Bank shall deliver to the Administrative
Agent, who shall promptly deliver the same to each Lender and the Borrower, a
notice describing the aggregate amount of all Letters of Credit issued by such
Issuing Bank outstanding at such time. Upon the request of any Lender from time
to time, an Issuing Bank shall deliver any other information reasonably
requested by such Lender with respect to such Letter of Credit then outstanding.
Other than as set forth in this subsection, the Issuing Banks and the
Administrative Agent shall have no duty to notify the Lenders regarding the
issuance or other matters regarding Letters of Credit issued hereunder. The
failure of any Issuing Bank or the Administrative Agent to perform its
requirements under this subsection shall not relieve any Lender from its
obligations under the immediately preceding subsection (j).

(l) Existing Letters of Credit. The parties agree that each Existing Letter of
Credit shall, from and after the Effective Date, be deemed to be a Letter of
Credit issued under this Agreement and shall be subject to and governed by the
terms and conditions of this Agreement and the other Loan Documents.

(m) Extended Letters of Credit. Each Lender confirms that its obligations under
the immediately preceding subsections (i) and (j) shall be reinstated in full
and apply if the delivery of any Cash Collateral in respect of an Extended
Letter of Credit is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise.

Section 2.4. Swingline Loans.

(a) Swingline Loans. Subject to the terms and conditions hereof, including
without limitation Section 2.15., the Swingline Lender agrees to make Swingline
Loans to the Borrower, during the period from the Effective Date to but
excluding the Swingline Maturity Date, in an aggregate principal amount at any
one time outstanding up to, but not exceeding, the lesser (such lesser amount
being referred to as the “Swingline Availability”) of (i) $50,000,000, as such
amount may be reduced from time to time in accordance with the terms hereof and
(ii) the Revolving Commitment of the Swingline Lender in its capacity as a
Lender minus the aggregate outstanding principal amount of the Revolving Loans
owing to the Swingline Lender in its capacity as a Lender. If at any time the
aggregate principal amount of the Swingline Loans outstanding at such time
exceeds the Swingline Availability at such time, the Borrower shall immediately
pay the Administrative Agent for the account of the Swingline Lender the amount
of such excess. Subject to the terms and conditions of this Agreement, the
Borrower may borrow, repay and reborrow Swingline Loans hereunder. The borrowing
of a Swingline Loan shall not constitute usage of any Lender’s Revolving
Commitment for purposes of calculation of the fee payable under Section 3.5.(b).

(b) Procedure for Borrowing Swingline Loans. The Borrower shall give the
Administrative Agent and the Swingline Lender notice pursuant to a Notice of
Swingline Borrowing or telephonic notice of each borrowing of a Swingline Loan.
Each Notice of Swingline Borrowing shall be delivered to the Swingline Lender no
later than 11:00 a.m. Pacific time on the proposed date of such borrowing. Any
telephonic notice shall include all information to be specified in a written
Notice of Swingline Borrowing and shall be promptly confirmed in writing by the
Borrower pursuant to a Notice of Swingline Borrowing sent to the Swingline
Lender by electronic mail on the same day of the giving of such telephonic
notice. Not later than 1:00 p.m. Pacific time on the date of the requested
Swingline Loan and subject to satisfaction of the applicable conditions set
forth in Article 5.2. for such borrowing, the Swingline Lender will make the
proceeds of such Swingline Loan available to the Borrower in Dollars, in
immediately available funds, at the account specified by the Borrower in the
Notice of Swingline Borrowing.

(c) Interest. Swingline Loans shall bear interest at a per annum rate equal to
the Base Rate as in effect from time to time plus the Applicable Margin for Base
Rate Loans or at such other rate or rates as the Borrower and the Swingline
Lender may agree from time to time in writing. Interest on Swingline Loans is
solely for the account of the Swingline Lender (except to the extent a Lender
acquires a

 

- 43 -



--------------------------------------------------------------------------------

participating interest in a Swingline Loan pursuant to the immediately following
subsection (e)). All accrued and unpaid interest on Swingline Loans shall be
payable on the dates and in the manner provided in Section 2.5. with respect to
interest on Base Rate Loans (except as the Swingline Lender and the Borrower may
otherwise agree in writing in connection with any particular Swingline Loan).

(d) Swingline Loan Amounts, Etc. Each Swingline Loan shall be in the minimum
amount of $50,000 and integral multiples of $50,000 in excess thereof, or such
other minimum amounts agreed to by the Swingline Lender and the Borrower. Any
voluntary prepayment of a Swingline Loan must be in integral multiples of
$50,000 or the aggregate principal amount of all outstanding Swingline Loans (or
such other minimum amounts upon which the Swingline Lender and the Borrower may
agree) and in connection with any such prepayment, the Borrower must give the
Swingline Lender and the Administrative Agent prior written notice thereof no
later than 10:00 a.m. Pacific time on the day prior to the date of such
prepayment. The Swingline Loans shall, in addition to this Agreement, be
evidenced by the Swingline Note.

(e) Repayment and Participations of Swingline Loans. The Borrower agrees to
repay each Swingline Loan within one Business Day of demand therefor by the
Swingline Lender and, in any event, within five (5) Business Days after the date
such Swingline Loan was made; provided, that the proceeds of a Swingline Loan
may not be used to pay a Swingline Loan. Notwithstanding the foregoing, the
Borrower shall repay the entire outstanding principal amount of, and all accrued
but unpaid interest on, the Swingline Loans on the Swingline Maturity Date (or
such earlier date as the Swingline Lender and the Borrower may agree in
writing). In lieu of demanding repayment of any outstanding Swingline Loan from
the Borrower, the Swingline Lender may, on behalf of the Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf), request a
borrowing of Revolving Loans that are Base Rate Loans from the Lenders in an
amount equal to the principal balance of such Swingline Loan. The amount
limitations contained in the second sentence of Section 2.1.(a) shall not apply
to any borrowing of such Revolving Loans made pursuant to this subsection. The
Swingline Lender shall give notice to the Administrative Agent of any such
borrowing of Revolving Loans not later than 9:00 a.m. Pacific time at least one
Business Day prior to the proposed date of such borrowing. Promptly after
receipt of such notice of borrowing of Revolving Loans from the Swingline Lender
under the immediately preceding sentence, the Administrative Agent shall notify
each Lender of the proposed borrowing. Not later than 9:00 a.m. Pacific time on
the proposed date of such borrowing, each Lender will make available to the
Administrative Agent at the Principal Office for the account of the Swingline
Lender, in immediately available funds, the proceeds of the Revolving Loan to be
made by such Lender. The Administrative Agent shall pay the proceeds of such
Revolving Loans to the Swingline Lender, which shall apply such proceeds to
repay such Swingline Loan. If the Lenders are prohibited from making Revolving
Loans required to be made under this subsection for any reason whatsoever,
including without limitation, the occurrence of any of the Defaults or Events of
Default described in Sections 10.1.(e) or (f)), each Lender shall purchase from
the Swingline Lender, without recourse or warranty, an undivided interest and
participation to the extent of such Lender’s Revolving Commitment Percentage of
such Swingline Loan, by directly purchasing a participation in such Swingline
Loan in such amount and paying the proceeds thereof to the Administrative Agent
for the account of the Swingline Lender in Dollars and in immediately available
funds. A Lender’s obligation to purchase such a participation in a Swingline
Loan shall be absolute and unconditional and shall not be affected by any
circumstance whatsoever, including without limitation, (i) any claim of setoff,
counterclaim, recoupment, defense or other right which such Lender or any other
Person may have or claim against the Administrative Agent, the Swingline Lender
or any other Person whatsoever, (ii) the occurrence or continuation of a Default
or Event of Default (including without limitation, any of the Defaults or Events
of Default described in Sections 10.1. (e) or (f)), or the termination of any
Lender’s Revolving Commitment, (iii) the existence (or alleged existence) of an
event or condition which has had or could have a Material Adverse Effect,
(iv) any breach of any Loan Document by the Administrative Agent, any Lender,
the Borrower or any other Loan Party, or (v) any other circumstance, happening
or event whatsoever, whether or not similar to any of the foregoing. If such
amount is not in fact made available to the Swingline

 

- 44 -



--------------------------------------------------------------------------------

Lender by any Lender, the Swingline Lender shall be entitled to recover such
amount on demand from such Lender, together with accrued interest thereon for
each day from the date of demand thereof, at the Federal Funds Rate. If such
Lender does not pay such amount forthwith upon the Swingline Lender’s demand
therefor, and until such time as such Lender makes the required payment, the
Swingline Lender shall be deemed to continue to have outstanding Swingline Loans
in the amount of such unpaid participation obligation for all purposes of the
Loan Documents (other than those provisions requiring the other Lenders to
purchase a participation therein). Further, such Lender shall be deemed to have
assigned any and all payments made of principal and interest on its Revolving
Loans, and any other amounts due it hereunder, to the Swingline Lender to fund
Swingline Loans in the amount of the participation in Swingline Loans that such
Lender failed to purchase pursuant to this Section until such amount has been
purchased (as a result of such assignment or otherwise).

Section 2.5. Rates and Payment of Interest on Loans.

(a) Rates. The Borrower promises to pay to the Administrative Agent for the
account of each Lender interest on the unpaid principal amount of each Loan made
by such Lender for the period from and including the date of the making of such
Loan to but excluding the date such Loan shall be paid in full, at the following
per annum rates:

(i) during such periods as such Loan is a Base Rate Loan, at the Base Rate (as
in effect from time to time), plus the Applicable Margin for Base Rate Loans;

(ii) during such periods as such Loan is a LIBOR Loan, at LIBOR for such Loan
for the Interest Period therefor, plus the Applicable Margin for LIBOR Loans;

(iii) if such Loan is an Absolute Rate Loan, at the Absolute Rate for such Loan
for the Interest Period therefor quoted by the Lender making such Loan in
accordance with Section 2.2.; and

(iv) if such Loan is a LIBOR Margin Loan, at LIBOR for such Loan for the
Interest Period therefor plus the LIBOR Margin quoted by the Lender making such
Loan in accordance with Section 2.2.

Notwithstanding the foregoing, while an Event of Default exists, the Borrower
shall pay to the Administrative Agent for the account of each Lender and the
Issuing Bank, as the case may be, interest at the Post-Default Rate on the
outstanding principal amount of any Loan made by such Lender, on all
Reimbursement Obligations and on any other amount payable by the Borrower
hereunder or under the Notes held by such Lender to or for the account of such
Lender (including without limitation, accrued but unpaid interest to the extent
permitted under Applicable Law).

(b) Payment of Interest. All accrued and unpaid interest on the outstanding
principal amount of each Loan shall be payable (i) monthly in arrears on the
first day of each month, commencing with the first full calendar month occurring
after the Effective Date and (ii) on any date on which the principal balance of
such Loan is due and payable in full (whether at maturity, due to acceleration
or otherwise). Interest payable at the Post-Default Rate shall be payable from
time to time on demand. Promptly after the determination of any interest rate
provided for herein or any change therein, the Administrative Agent shall give
notice thereof to the Lenders to which such interest is payable and to the
Borrower. All determinations by the Administrative Agent of an interest rate
hereunder shall be conclusive and binding on the Lenders and the Borrower for
all purposes, absent manifest error.

 

- 45 -



--------------------------------------------------------------------------------

(c) Borrower Information Used to Determine Applicable Interest Rates.

(i) The parties understand that the applicable interest rate for the Obligations
and certain fees set forth herein may be determined and/or adjusted from time to
time based upon certain financial ratios and/or other information to be provided
or certified to the Lenders by the Borrower (the “Borrower Information”). If it
is subsequently determined that any such Borrower Information was incorrect (for
whatever reason, including without limitation because of a subsequent
restatement of earnings by the Borrower) at the time it was delivered to the
Administrative Agent, and if the applicable interest rate or fees calculated for
any period were lower than they should have been had the correct information
been timely provided, then, such interest rate and such fees for such period
shall be automatically recalculated using correct Borrower Information.

(ii) In the event the Borrower’s Credit Rating from one or more Rating Agency is
downgraded and such downgrade results in an increase in the Applicable Margin or
Applicable Facility Fee, but such higher Credit Rating is subsequently restored
and the increased Applicable Margin or Applicable Facility Fee would no longer
be applicable within 90 days from the first day such downgrade was effective,
the Borrower will receive a credit for incremental borrowing costs and fees paid
by the Borrower during such 90 day period solely as a result of the downgrade
and increase in the Applicable Margin and/or Applicable Facility Fee.
Additionally, in the event the Borrower’s Credit Rating from one or more Rating
Agency is upgraded and such upgrade results in a decrease in the Applicable
Margin or Applicable Facility Fee, but such lower Credit Rating is subsequently
restored and the decreased Applicable Margin or Applicable Facility Fee would no
longer be applicable within 90 days from the first day such upgrade was
effective, the Borrower will pay the incremental borrowing costs and fees which
would have otherwise been payable during such 90 day period had the upgrade not
occurred.

(iii) The Administrative Agent shall promptly notify the Borrower in writing of
any additional interest and fees due or of any interest and fees credited
because of such recalculation or changed Credit Rating, and, to the extent
additional fees and interest are due, the Borrower shall pay such additional
interest or fees due to the Administrative Agent, for the account of each
Lender, within five (5) Business Days of receipt of such written notice. Any
recalculation of interest or fees required by this Section 2.5.(c) shall survive
the termination of this Agreement, and this provision shall not in any way limit
any of the Administrative Agent’s, the Issuing Bank’s, or any Lender’s other
rights under this Agreement.

Section 2.6. Number of Interest Periods.

(a) There may be no more than ten (10) different Interest Periods for Revolving
Loans outstanding at the same time.

(b) There may be no more than six (6) different Interest Periods for Bid Rate
Loans outstanding at the same time.

Section 2.7. Repayment of Loans.

(a) Revolving Loans. The Borrower shall repay the entire outstanding principal
amount of, and all accrued but unpaid interest on, the Revolving Loans on the
Revolving Termination Date.

(b) Bid Rate Loans. The Borrower shall repay the entire outstanding principal
amount of, and all accrued interest on, each Bid Rate Loan on the last day of
the Interest Period of such Bid Rate Loan.

 

- 46 -



--------------------------------------------------------------------------------

Section 2.8. Prepayments.

(a) Optional. Subject to Section 4.4., the Borrower may prepay any Loan (other
than a Bid Rate Loan) in whole or part at any time without premium or penalty. A
Bid Rate Loan may only be prepaid with the prior written consent of the Lender
holding such Bid Rate Loan; provided, however, subject to Section 4.4., the
Borrower may prepay all outstanding Bid Rate Loans in connection with the
Borrower’s termination of all Commitments pursuant to Section 2.12. and the
repayment of all Obligations in full. The Borrower shall give the Administrative
Agent at least one (1) Business Day’s prior written notice of the prepayment of
any Loan. Each voluntary prepayment of Loans shall be in an aggregate minimum
amount of $1,000,000 and integral multiples of $100,000 in excess thereof (or,
if less, the aggregate principal amount of Revolving Loans outstanding).

(b) Mandatory.

(i) Revolving Commitment Overadvance. If at any time the aggregate principal
amount of all outstanding Revolving Loans, Swingline Loans and Bid Rate Loans,
together with the aggregate amount of all Letter of Credit Liabilities, exceeds
the aggregate amount of the Revolving Commitments, the Borrower shall
immediately upon demand pay to the Administrative Agent for the account of the
Lenders then holding Revolving Commitments (or if the Revolving Commitments have
been terminated, then holding outstanding Revolving Loans, Swingline Loans, Bid
Rate Loans and/or Letter of Credit Liabilities), the amount of such excess.

(ii) Bid Rate Facility Overadvance. If at any time the aggregate principal
amount of all outstanding Bid Rate Loans exceeds one-half of the aggregate
amount of all Revolving Commitments at such time, then the Borrower shall
immediately pay to the Administrative Agent for the accounts of the applicable
Lenders the amount of such excess.

(iii) Application of Mandatory Prepayments. Amounts paid under the preceding
subsection (b)(i) shall be applied to pay all amounts of principal outstanding
on the Loans and any Reimbursement Obligations pro rata in accordance with
Section 3.2. and if any Letters of Credit are outstanding at such time, the
remainder, if any, shall be deposited into the Letter of Credit Collateral
Account for application to any Reimbursement Obligations. Amounts paid under the
preceding subsection (b)(ii) shall be applied in accordance with
Section 3.2.(e). If the Borrower is required to pay any outstanding LIBOR Loans
or LIBOR Margin Loans by reason of this Section prior to the end of the
applicable Interest Period therefor, the Borrower shall pay all amounts due
under Section 4.4.

Section 2.9. Continuation.

So long as no Event of Default exists, the Borrower may on any Business Day,
with respect to any LIBOR Loan, elect to maintain such LIBOR Loan or any portion
thereof as a LIBOR Loan by selecting a new Interest Period for such LIBOR Loan.
Each Continuation of a LIBOR Loan shall be in an aggregate minimum amount of
$1,000,000 and integral multiples of $1,000,000 in excess of that amount, and
each new Interest Period selected under this Section shall commence on the last
day of the immediately preceding Interest Period. Each selection of a new
Interest Period shall be made by the Borrower giving to the Administrative Agent
a Notice of Continuation not later than 9:00 a.m. Pacific time on the third
Business Day prior to the date of any such Continuation. Such notice by the
Borrower of a Continuation shall be by telephone (confirmed promptly in writing
on the same Business Day), electronic mail or other similar form of
communication in the form of a Notice of Continuation, specifying (a) the
proposed date of such Continuation, (b) the LIBOR Loans and portions thereof
subject to such Continuation and (c) the duration of the selected Interest
Period, all of which shall be specified in such manner as is necessary to comply
with

 

- 47 -



--------------------------------------------------------------------------------

all limitations on Loans outstanding hereunder. Each Notice of Continuation
shall be irrevocable by and binding on the Borrower once given. Promptly after
receipt of a Notice of Continuation, the Administrative Agent shall notify each
Lender of the proposed Continuation. If the Borrower shall fail to select in a
timely manner a new Interest Period for any LIBOR Loan in accordance with this
Section, such Loan will automatically, on the last day of the current Interest
Period therefor, continue as a LIBOR Loan with an Interest Period of one month;
provided, however that if a Event of Default exists, such Loan will
automatically, on the last day of the current Interest Period therefor, Convert
into a Base Rate Loan notwithstanding the first sentence of Section 2.10. or the
Borrower’s failure to comply with any of the terms of such Section.

Section 2.10. Conversion.

The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Administrative Agent by electronic mail or other similar form
of communication, Convert all or a portion of a Loan of one Type into a Loan of
another Type; provided, however, a Base Rate Loan may not be Converted into a
LIBOR Loan if an Event of Default exists. Each Conversion of Base Rate Loans
into LIBOR Loans shall be in an aggregate minimum amount of $1,000,000 and
integral multiples of $1,000,000 in excess of that amount. Each such Notice of
Conversion shall be given not later than 9:00 a.m. Pacific time 3 Business Days
prior to the date of any proposed Conversion. Promptly after receipt of a Notice
of Conversion, the Administrative Agent shall notify each Lender of the proposed
Conversion. Subject to the restrictions specified above, each Notice of
Conversion shall be by telephone, (confirmed promptly in writing on the same
Business Day), electronic mail or other similar form of communication in the
form of a Notice of Conversion specifying (a) the requested date of such
Conversion, (b) the Type of Loan to be Converted, (c) the portion of such Type
of Loan to be Converted, (d) the Type of Loan such Loan is to be Converted into
and (e) if such Conversion is into a LIBOR Loan, the requested duration of the
Interest Period of such Loan. Each Notice of Conversion shall be irrevocable by
and binding on the Borrower once given.

Section 2.11. Notes.

(a) Notes. Except in the case of a Lender that has notified the Administrative
Agent in writing that it elects not to receive a Revolving Note, the Revolving
Loans made by each Lender shall, in addition to this Agreement, also be
evidenced by a Revolving Note, payable to the order of such Lender in a
principal amount equal to the amount of its Revolving Commitment as originally
in effect and otherwise duly completed. Except in the case of a Lender that has
notified the Administrative Agent in writing that it elects not to receive a Bid
Rate Note, the Bid Rate Loans made by a Lender to the Borrower shall, in
addition to this Agreement, also be evidenced by a Bid Rate Note payable to the
order of such Lender. The Swingline Loans made by the Swingline Lender to the
Borrower shall, in addition to this Agreement, also be evidenced by a Swingline
Note payable to the order of the Swingline Lender.

(b) Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of each Loan made by each Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrower absent
manifest error; provided, however, that (i) the failure of a Lender to make any
such record shall not affect the obligations of the Borrower under any of the
Loan Documents and (ii) if there is a discrepancy between such records of a
Lender and the statements of accounts maintained by the Administrative Agent
pursuant to Section 3.8., in the absence of manifest error, the statements of
account maintained by the Administrative Agent pursuant to Section 3.8. shall be
controlling.

 

- 48 -



--------------------------------------------------------------------------------

(c) Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower of
(i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.

Section 2.12. Voluntary Reductions of the Revolving Commitment.

The Borrower shall have the right to terminate or reduce the aggregate unused
amount of the Revolving Commitments (for which purpose use of the Revolving
Commitments shall be deemed to include the aggregate amount of all Letter of
Credit Liabilities and the aggregate principal amount of all outstanding Bid
Rate Loans and Swingline Loans) at any time and from time to time without
penalty or premium upon not less than five (5) Business Days prior written
notice to the Administrative Agent of each such termination or reduction, which
notice shall specify the effective date thereof and the amount of any such
reduction (which in the case of any partial reduction of the Revolving
Commitments shall not be less than $5,000,000 and integral multiples of
$1,000,000 in excess of that amount in the aggregate) and shall be irrevocable
once given and effective only upon receipt by the Administrative Agent
(“Commitment Reduction Notice”); provided, however, the Borrower may not reduce
the aggregate amount of the Revolving Commitments below $200,000,000 unless the
Borrower is terminating the Revolving Commitments in full. Promptly after
receipt of a Commitment Reduction Notice the Administrative Agent shall notify
each Lender of the proposed termination or Revolving Commitment reduction. The
Revolving Commitments, once reduced or terminated pursuant to this Section, may
not be increased or reinstated. The Borrower shall pay all interest and fees on
the Revolving Loans accrued to the date of such reduction or termination of the
Revolving Commitments (on the principal amount so reduced or terminated) to the
Administrative Agent for the account of the Lenders, including but not limited
to any applicable compensation due to each Lender in accordance with
Section 4.4.

Section 2.13. Extension of Revolving Termination Date.

The Borrower shall have the right, exercisable two times, to extend the
Revolving Termination Date by six-months in the case of each such extension. The
Borrower may exercise such right only by executing and delivering to the
Administrative Agent at least 90 days but not more than 180 days prior to the
current Revolving Termination Date, a written request for such extension (an
“Extension Request”). The Administrative Agent shall notify the Lenders if it
receives an Extension Request promptly upon receipt thereof. Subject to
satisfaction of the following conditions, the Revolving Termination Date shall
be extended for six-months effective upon receipt by the Administrative Agent of
the Extension Request and payment of the fee referred to in the following
clause (y): (x) immediately prior to such extension and immediately after giving
effect thereto, (A) no Default or Event of Default shall exist and (B) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct in all material respects (or, to the extent qualified by
materiality or Material Adverse Effect, in all respects) on and as of the date
of such extension with the same force and effect as if made on and as of such
date except to the extent that such representations and warranties expressly
relate solely to an earlier date (in which case such representations and
warranties shall have been true and correct in all material respects (or, to the
extent qualified by materiality or Material Adverse Effect, in all respects) on
and as of such earlier date) and except for changes in factual circumstances
which are not prohibited under the Loan Documents and (y) the Borrower shall
have paid the Fees payable under Section 3.5.(e). Any extension shall constitute
certification by the Borrower to the effect that the matters referred to in the
immediately preceding clauses (x)(A) and (x)(B) are true and correct and the
Borrower shall be deemed to have represented to the Administrative Agent and the
Lenders that the foregoing conditions have been satisfied.

 

- 49 -



--------------------------------------------------------------------------------

Section 2.14. Expiration Date of Letters of Credit Past Revolving Commitment
Termination.

If on the date the Revolving Commitments are terminated or reduced to zero
(whether voluntarily, by reason of the occurrence of an Event of Default or
otherwise), there are any Letters of Credit outstanding hereunder, the Borrower
shall, on such date (if not sooner pursuant to Section 2.3.(b)), pay to the
Administrative Agent, for its benefit and the benefit of the Lenders and the
Issuing Bank, an amount of money sufficient to cause the balance of available
funds on deposit in the Letter of Credit Collateral Account to equal the
aggregate Stated Amount of such Letters of Credit for deposit into the Letter of
Credit Collateral Account.

Section 2.15. Amount Limitations.

Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make a Loan, no Lender shall make any Bid Rate Loan,
the Issuing Bank shall not be required to issue a Letter of Credit and no
reduction of the Revolving Commitments pursuant to Section 2.12. shall take
effect, if immediately after the making of such Loan, the issuance of such
Letter of Credit or such reduction in the Revolving Commitments:

(a) the aggregate principal amount of all outstanding Revolving Loans, Bid Rate
Loans and Swingline Loans, together with the aggregate amount of all Letter of
Credit Liabilities, would exceed the aggregate amount of the Revolving
Commitments at such time; or

(b) the aggregate principal amount of all outstanding Bid Rate Loans would
exceed 50.0% of the aggregate amount of the Revolving Commitments at such time.

Section 2.16. Increase in Revolving Commitments.

The Borrower shall have the right, at any time and from time to time, to request
increases in the aggregate amount of the Revolving Commitments by providing
written notice to the Administrative Agent, which notice shall be irrevocable
once given; provided, however, that after giving effect to any such increases
the aggregate amount of the Revolving Commitments shall not exceed
$1,500,000,000 minus the amount of any reduction of the Revolving Commitments
effected pursuant to Section 2.12. hereof. Each such increase in the Revolving
Commitments must be an aggregate minimum amount of $10,000,000 and integral
multiples of $5,000,000 in excess thereof. If the request is approved by the
Administrative Agent, the Administrative Agent, in consultation with the
Borrower, shall manage all aspects of the syndication of such increase in the
Revolving Commitments, including decisions as to the selection of the existing
Lenders and/or other banks, financial institutions and other institutional
lenders to be approached with respect to such increase and the allocations of
the increase in the Revolving Commitments among such existing Lenders and/or
other banks, financial institutions and other institutional lenders; provided
that any such other banks, financial institutions and other institutional
lenders and the amounts of the respective increases and the allocations of such
increases in Commitments or new Commitments, as the case may be, shall be
reasonably acceptable to the Borrower. No Lender shall be obligated in any way
whatsoever to increase its Revolving Commitment or provide a new Revolving
Commitment, and any new Lender becoming a party to this Agreement in connection
with any such requested increase must be an Eligible Assignee. If a new Lender
becomes a party to this Agreement, or if any existing Lender is increasing its
Revolving Commitment, such Lender shall on the date it becomes a Lender
hereunder (or in the case of an existing Lender, increases its Revolving
Commitment) (and as a condition thereto) purchase from the other Lenders its
Revolving Commitment Percentage (determined with respect to the Lenders’
respective Revolving Commitments and after giving effect to the increase of
Revolving Commitments) of any outstanding Revolving Loans, by making available
to the Administrative Agent for the account of such other Lenders, in same day
funds, an amount equal to the sum of (A) the portion of the outstanding
principal amount of

 

- 50 -



--------------------------------------------------------------------------------

such Revolving Loans to be purchased by such Lender, plus (B) the aggregate
amount of payments previously made by the other Lenders under Section 2.3.(j)
that have not been repaid, plus (C) interest accrued and unpaid to and as of
such date on such portion of the outstanding principal amount of such Revolving
Loans. The Borrower shall pay to the Lenders amounts payable, if any, to such
Lenders under Section 4.4. as a result of the prepayment of any such Revolving
Loans. In connection with any increase of the Revolving Commitments under this
Section, (I) the Borrower shall certify to any Person to become a Lender or any
Lender increasing the amount of its Commitment whether (x) a Default or Event of
Default shall be in existence on the effective date of such increase, (y) the
representations and warranties made or deemed made by the Borrower or any other
Loan Party in any Loan Document to which such Loan Party is a party are true and
correct on the effective date of such increase except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case whether such representations and warranties are true and correct on
and as of such earlier date) and except for changes in factual circumstances not
prohibited hereunder, (II) if a Default Event of Default exists or any such
representation or warranty is not true and correct on the effective date of such
increase, any Person to become a Lender or any Lender to increase the amount of
its commitment may, in its sole discretion, elect not to do so, and (III) the
Administrative Agent shall have received each of the following, in form and
substance reasonably satisfactory to the Administrative Agent: (i) if not
previously delivered to the Administrative Agent, copies certified by the
Secretary or Assistant Secretary of (A) all corporate, partnership, member or
other necessary action taken by the Borrower to authorize such increase and
(B) all corporate, partnership, member or other necessary action taken by each
Guarantor authorizing the guaranty of such increase; and (ii) an opinion of
counsel to the Borrower and the Guarantors, and addressed to the Administrative
Agent and the Lenders covering such matters as reasonably requested by the
Administrative Agent; and (iii) new Revolving Notes executed by the Borrower,
payable to any new Lenders and replacement Revolving Notes executed by the
Borrower, payable to any existing Lenders increasing their Revolving
Commitments, in the amount of such Lender’s Revolving Commitment at the time of
the effectiveness of the applicable increase in the aggregate amount of the
Revolving Commitments. In connection with any increase in the aggregate amount
of the Revolving Commitments pursuant to this Section 2.16. any Lender becoming
a party hereto shall execute such documents and agreements as the Administrative
Agent may reasonably request.

Section 2.17. Funds Transfer Disbursements.

The Borrower hereby authorizes the Administrative Agent to disburse the proceeds
of any Loan made by the Lenders or any of their Affiliates pursuant to the Loan
Documents as requested by an authorized representative of the Borrower to any of
the accounts designated in the Disbursement Instruction Agreement.

ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

Section 3.1. Payments.

(a) Payments by Borrower. Except to the extent otherwise provided herein, all
payments of principal, interest, Fees and other amounts to be made by the
Borrower under this Agreement, the Notes or any other Loan Document shall be
made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim (excluding Taxes required to be withheld pursuant to
Section 3.10.), to the Administrative Agent at the Principal Office, not later
than 11:00 a.m. Pacific time on the date on which such payment shall become due
(each such payment made after such time on such due date to be deemed to have
been made on the next succeeding Business Day). Subject to Section 10.5., the
Borrower shall, at the time of making each payment under this Agreement or any
other Loan Document, specify to the Administrative Agent the amounts payable by
the Borrower hereunder to which such payment is to be applied. Each payment
received by the Administrative Agent for the account of a Lender under this

 

- 51 -



--------------------------------------------------------------------------------

Agreement or any Note shall be paid to such Lender by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Lender to the Administrative Agent from time to time, for the account of
such Lender at the applicable Lending Office of such Lender. Each payment
received by the Administrative Agent for the account of the Issuing Bank under
this Agreement shall be paid to the Issuing Bank by wire transfer of immediately
available funds in accordance with the wiring instructions provided by the
Issuing Bank to the Administrative Agent from time to time, for the account of
the Issuing Bank. In the event the Administrative Agent fails to pay such
amounts to such Lender or the Issuing Bank, as the case may be, within one
Business Day of receipt of such amounts, the Administrative Agent shall pay
interest on such amount until paid at a rate per annum equal to the Federal
Funds Rate from time to time in effect. If the due date of any payment under
this Agreement or any other Loan Document would otherwise fall on a day which is
not a Business Day such date shall be extended to the next succeeding Business
Day and interest shall continue to accrue at the rate, if any, applicable to
such payment for the period of such extension.

(b) Presumptions Regarding Payments by Borrower. Unless the Administrative Agent
shall have received notice from the Borrower prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders or the
Issuing Bank hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may (but shall not be obligated to), in reliance
upon such assumption, distribute to the Lenders or the Issuing Bank, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent on demand that amount so
distributed to such Lender or the Issuing Bank, with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Federal Funds
Rate.

Section 3.2. Pro Rata Treatment.

Except to the extent otherwise provided herein: (a) each borrowing from the
Lenders under Sections 2.1.(a), 2.3.(e) and 2.4.(e) shall be made from the
Lenders, each payment of the fees under Sections 3.5.(a), 3.5.(b), the first
sentence of 3.5.(c), and 3.5.(e) shall be made for the account of the Lenders,
and each termination or reduction of the amount of the Revolving Commitments
under Section 2.12. shall be applied to the respective Revolving Commitments of
the Lenders, pro rata according to the amounts of their respective Revolving
Commitments; (b) each payment or prepayment of principal of Revolving Loans
shall be made for the account of the Lenders pro rata in accordance with the
respective unpaid principal amounts of the Revolving Loans held by them,
provided that, subject to Section 3.9., if immediately prior to giving effect to
any such payment in respect of any Revolving Loans the outstanding principal
amount of the Revolving Loans shall not be held by the Lenders pro rata in
accordance with their respective Revolving Commitments in effect at the time
such Revolving Loans were made, then such payment shall be applied to the
Revolving Loans in such manner as shall result, as nearly as is practicable, in
the outstanding principal amount of the Revolving Loans being held by the
Lenders pro rata in accordance with their respective Revolving Commitments;
(c) each payment of interest on Revolving Loans shall be made for the account of
the Lenders pro rata in accordance with the amounts of interest on such
Revolving Loans then due and payable to the respective Lenders; (d) the making,
Conversion and Continuation of Revolving Loans of a particular Type (other than
Conversions provided for by Sections 4.1.(c) and 4.5.) shall be made pro rata
among the Lenders according to the amounts of their respective Revolving Loans
and the then current Interest Period for each Lender’s portion of each such Loan
of such Type shall be coterminous; (e) each prepayment of principal of Bid Rate
Loans by the Borrower pursuant to Section 2.8.(b)(ii) shall, unless otherwise
directed by the Borrower, be made for account of the Lenders then owed Bid Rate
Loans pro rata in accordance with the respective unpaid principal amounts of the
Bid Rate Loans then owing to each such Lender; (f) the Lenders’ participation
in, and payment obligations in respect of, Swingline Loans under Section 2.4.,
shall be in accordance with their

 

- 52 -



--------------------------------------------------------------------------------

respective Revolving Commitment Percentages; and (g) the Lenders’ participation
in, and payment obligations in respect of, Letters of Credit under Section 2.3.,
shall be in accordance with their respective Revolving Commitment Percentages.
All payments of principal, interest, fees and other amounts in respect of the
Swingline Loans shall be for the account of the Swingline Lender only (except to
the extent any Lender shall have acquired a participating interest in any such
Swingline Loan pursuant to Section 2.4.(e), in which case such payments shall be
pro rata in accordance with such participating interests).

Section 3.3. Sharing of Payments, Etc.

If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement or shall obtain payment on any
other Obligation owing by the Borrower or any other Loan Party through the
exercise of any right of set-off, banker’s lien, counterclaim or similar right
or otherwise or through voluntary prepayments directly to a Lender or other
payments made by or on behalf the Borrower or any other Loan Party to a Lender
(other than any payment in respect of Specified Derivatives Obligations) not in
accordance with the terms of this Agreement and such payment should be
distributed to the Lenders in accordance with Section 3.2. or Section 10.5., as
applicable, such Lender shall promptly purchase from the other Lenders
participations in (or, if and to the extent specified by such Lender, direct
interests in) the Loans made by the other Lenders or other Obligations owed to
such other Lenders in such amounts, and make such other adjustments from time to
time as shall be equitable, to the end that all the Lenders shall share the
benefit of such payment (net of any reasonable expenses which may actually be
incurred by such Lender in obtaining or preserving such benefit) in accordance
with the requirements of Section 3.2. or Section 10.5., as applicable. To such
end, all the Lenders shall make appropriate adjustments among themselves (by the
resale of participations sold or otherwise) if such payment is rescinded or must
otherwise be restored. The Borrower agrees that any Lender so purchasing a
participation (or direct interest) in the Loans or other Obligations owed to
such other Lenders may exercise all rights of set-off, banker’s lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender were a direct holder of Loans in the amount of such participation.
Nothing contained herein shall require any Lender to exercise any such right or
shall affect the right of any Lender to exercise and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of the Borrower.

Section 3.4. Several Obligations.

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

Section 3.5. Fees.

(a) Closing Fee. On the Effective Date, the Borrower agrees to pay to the
Administrative Agent and each Lender all loan fees as have been agreed to in
writing by the Borrower and the Administrative Agent.

(b) Facility Fees. During the period from the Effective Date to but excluding
the Revolving Termination Date, the Borrower agrees to pay to the Administrative
Agent for the account of the Lenders a facility fee equal to the daily aggregate
amount of the Revolving Commitments (whether or not utilized) times a rate per
annum equal to the Applicable Facility Fee. Such fee shall be payable quarterly
in arrears on the first day of each January, April, July and October during the
term of this Agreement and on the Revolving Termination Date or any earlier date
of termination of the Revolving Commitments or reduction of the Revolving
Commitments to zero. The Borrower acknowledges that the fee payable hereunder is
a bona fide commitment fee and is intended as reasonable compensation to the
Lenders for committing to make funds available to the Borrower as described
herein and for no other purposes.

 

- 53 -



--------------------------------------------------------------------------------

(c) Letter of Credit Fees. The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a letter of credit fee at a rate per annum
equal to the Applicable Margin for LIBOR Loans times the daily average Stated
Amount of each Letter of Credit for the period from and including the date of
issuance of such Letter of Credit (x) to and including the date such Letter of
Credit expires or is cancelled or (y) to but excluding the date such Letter of
Credit is drawn in full. In addition to such fees, the Borrower shall pay to the
Issuing Bank solely for its own account, a fronting fee in respect of each
Letter of Credit equal to one-eighth of one percent (0.125%) of the initial
Stated Amount of such Letter of Credit; provided, however, in no event shall the
aggregate amount of such fee in respect of any Letter of Credit be less than
$1,000. The fees provided for in this subsection shall be nonrefundable and
payable, in the case of the fee provided for in the first sentence, in arrears
(i) quarterly on the first day of January, April, July and October, (ii) on the
Revolving Termination Date, (iii) on the date the Revolving Commitments are
terminated or reduced to zero and (iv) thereafter from time to time on demand of
the Administrative Agent and in the case of the fee provided for in the second
sentence of this subsection, at the time of issuance of such Letter of Credit.
The Borrower shall pay directly to the Issuing Bank from time to time on demand
all commissions, charges, costs and expenses in the amounts customarily charged
or incurred by the Issuing Bank from time to time in like circumstances with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or any other transaction relating thereto.

(d) Bid Rate Loan Fees. The Borrower agrees to pay to the Administrative Agent a
fee equal to $2,000 at the time of each Bid Rate Quote Request made hereunder
for services rendered by the Administrative Agent in connection with the Bid
Rate Loans.

(e) Revolving Credit Extension Fee. If the Borrower exercises its right to
extend the Revolving Termination Date in accordance with Section 2.13., the
Borrower shall pay to the Administrative Agent for the account of each Lender a
fee equal to 0.0625% of the amount of such Lender’s Revolving Commitment
(whether or not utilized) payable in connection with each such extension. Such
fee shall be due and payable in full on the date the Administrative Agent
receives the Extension Request pursuant to Section 2.13.

(f) Administrative and Other Fees. The Borrower agrees to pay the administrative
and other fees of the Administrative Agent as provided in the Fee Letter and as
may be otherwise agreed to in writing from time to time by the Borrower, the
Arrangers and the Administrative Agent.

Section 3.6. Computations.

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed.

Section 3.7. Usury.

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith. It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.
The parties hereto hereby agree and

 

- 54 -



--------------------------------------------------------------------------------

stipulate that the only charge imposed upon the Borrower for the use of money in
connection with this Agreement is and shall be the interest specifically
described in Section 2.5.(a)(i) through (iv) and, with respect to Swingline
Loans, in Section 2.4.(c). Notwithstanding the foregoing, the parties hereto
further agree and stipulate that all agency fees, syndication fees, facility
fees, closing fees, letter of credit fees, underwriting fees, default charges,
late charges, funding or “breakage” charges, increased cost charges, attorneys’
fees and reimbursement for costs and expenses paid by the Administrative Agent
or any Lender to third parties or for damages incurred by the Administrative
Agent or any Lender, in each case, in connection with the transactions
contemplated by this Agreement and the other Loan Documents, are charges made to
compensate the Administrative Agent or any such Lender for underwriting or
administrative services and costs or losses performed or incurred, and to be
performed or incurred, by the Administrative Agent and the Lenders in connection
with this Agreement and shall under no circumstances be deemed to be charges for
the use of money. All charges other than charges for the use of money shall be
fully earned and nonrefundable when due.

Section 3.8. Statements of Account.

The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error. The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.

Section 3.9. Defaulting Lenders.

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

(a) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Requisite Lenders. The rights
and remedies of the Borrower, the Administrative Agent, the Issuing Bank, the
Swingline Lender and the other Lenders against a Defaulting Lender under this
Section are in addition to any other rights and remedies such parties may have
against such Defaulting Lender under this Agreement, any of the Loan Documents,
Applicable Law or otherwise.

(b) Defaulting Lender Waterfall. Any payment of principal, interest, Fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X. or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 3.3. shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Bank or the Swingline Lender hereunder;
third, to Cash Collateralize the Issuing Bank’s Fronting Exposure with respect
to such Defaulting Lender in accordance with subsection (e) below; fourth, as
the Borrower may request (so long as no Default or Event of Default exists), to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Bank’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with subsection (e) below; sixth, to the payment of any amounts owing to the
Lenders, the Issuing Bank or the

 

- 55 -



--------------------------------------------------------------------------------

Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Bank or the Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or amounts
owing by such Defaulting Lender under Section 2.3.(j) in respect of Letters of
Credit (such amounts “L/C Disbursements”), in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Article V. were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and L/C Disbursements owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or L/C Disbursements owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in Letter of Credit Liabilities and
Swingline Loans are held by the Lenders pro rata in accordance with their
respective Revolving Commitment Percentages (determined without giving effect to
the immediately following subsection (d)). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
subsection shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.

(c) Certain Fees.

(i) No Defaulting Lender shall be entitled to receive any Fee payable under
Section 3.5.(b) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(ii) Each Defaulting Lender shall be entitled to receive letter of credit fees
payable under Section 3.5.(c) for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Revolving Commitment
Percentage of the stated amount of Letters of Credit for which it has provided
Cash Collateral pursuant to the immediately following subsection (e).

(iii) With respect to any Fee that would have been required to be paid to any
Defaulting Lender but for the immediately preceding clauses (i) or (ii), the
Borrower shall (x) pay to each Non-Defaulting Lender that portion of any such
Fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letter of Credit Liabilities or Swingline Loans that
has been reallocated to such Non-Defaulting Lender pursuant to the immediately
following subsection (d), (y) pay to each Issuing Bank and Swingline Lender, as
applicable, the amount of any such Fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Bank’s or Swingline Lender’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such Fee.

(d) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in Letter of Credit Liabilities and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Revolving Commitment Percentages (determined
without regard to such Defaulting Lender’s Commitment) but only to the extent
that such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment.
Subject to Section 12.22., no reallocation hereunder shall constitute a waiver
or release of any claim of any party hereunder against a Defaulting Lender
arising from that Lender having become a Defaulting Lender, including any claim
of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

- 56 -



--------------------------------------------------------------------------------

(e) Cash Collateral, Repayment of Swingline Loans.

(i) If the reallocation described in the immediately preceding subsection (d)
above cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law,
(x) first, prepay Swingline Loans in an amount equal to the Swingline Lender’s
Fronting Exposure and (y) second, Cash Collateralize the Issuing Bank’s Fronting
Exposure in accordance with the procedures set forth in this subsection; such
prepayment and/or cash collateralization may be provided by a borrowing of
Revolving Loans if the conditions precedent thereto are met.

(ii) At any time that there shall exist a Defaulting Lender, within three
(3) Business Days following the written request of the Administrative Agent or
the Issuing Bank (with a copy to the Administrative Agent), the Borrower shall
Cash Collateralize the Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to the immediately preceding
subsection (d) and any Cash Collateral provided by such Defaulting Lender) in an
amount not less than the aggregate Fronting Exposure of the Issuing Bank with
respect to Letters of Credit issued and outstanding at such time; such cash
collateralization may be provided by a borrowing of Revolving Loans if the
conditions precedent thereto are met.

(iii) The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grant to the Administrative Agent, for the benefit of
the Issuing Bank, and agree to maintain, a first priority security interest in
all such Cash Collateral as security for the Defaulting Lenders’ obligation to
fund participations in respect of Letter of Credit Liabilities, to be applied
pursuant to the immediately following clause (iv). If at any time the
Administrative Agent determines in good faith that Cash Collateral is subject to
any right or claim of any Person other than the Administrative Agent and the
Issuing Bank as herein provided, or that the total amount of such Cash
Collateral is less than the aggregate Fronting Exposure of the Issuing Bank with
respect to Letters of Credit issued and outstanding at such time, the Borrower
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).

(iv) Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under this Section in respect of Letters of Credit shall be
applied to the satisfaction of the Defaulting Lender’s obligation to fund
participations in respect of Letter of Credit Liabilities (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(v) Cash Collateral (or the appropriate portion thereof) provided to reduce the
Issuing Bank’s Fronting Exposure shall no longer be required to be held as Cash
Collateral pursuant to this subsection following (x) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (y) the determination by the Administrative
Agent and the Issuing Bank that there exists excess Cash Collateral; provided
that, subject to the immediately preceding subsection (b), the Person providing
Cash Collateral and the Issuing Bank may (but shall not be obligated to) agree
that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations.

 

- 57 -



--------------------------------------------------------------------------------

(f) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the Issuing Bank agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with their respective
Revolving Commitment Percentages (determined without giving effect to the
immediately preceding subsection (d)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to Fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

(g) New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any portion of a
requested Swingline Loan unless it is satisfied that it will have no Fronting
Exposure after giving effect to such funded portion of such Swingline Loan and
(ii) the Issuing Bank shall not be required to issue, extend, renew or increase
any Letter of Credit in an amount which would expose the Issuing Bank to
Fronting Exposure after giving effect thereto; provided, however, that to the
extent Defaulting Lender’s participation in Letter of Credit Liabilities and
Swingline Loans is reallocated in accordance with Section 3.9.(d), the Swingline
Lender and the Issuing Bank shall not be deemed to have Fronting Exposure to the
extent of such reallocation to Non-Defaulting Lenders.

Section 3.10. Taxes; Foreign Lenders.

(a) Issuing Bank. For purposes of this Section, the term “Lender” includes the
Issuing Banks and the term “Applicable Law” includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c) Payment of Other Taxes by the Borrower. The Borrower and the other Loan
Parties shall timely pay to the relevant Governmental Authority in accordance
with Applicable Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.

(d) Indemnification by the Borrower. The Borrower and the other Loan Parties
shall jointly and severally indemnify each Recipient, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment

 

- 58 -



--------------------------------------------------------------------------------

to such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower or another Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower and the other Loan Parties to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 12.6. relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
subsection. The provisions of this subsection shall continue to inure to the
benefit of an Administrative Agent following its resignation or removal as
Administrative Agent.

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower or any other Loan Party to a Governmental Authority pursuant to
this Section, the Borrower or such other Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(g) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in the immediately following clauses (ii)(A), (ii)(B) and (ii)(D))
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

- 59 -



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-9 (or any successor form) certifying that such Lender
is exempt from U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an electronic copy (or an original if
requested by the Borrower or the Administrative Agent) of an executed IRS Form
W-8BEN, or W-8BEN-E, as applicable, establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

(II) an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8ECI;

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit Q-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) an electronic copy (or an
original if requested by the Borrower or the Administrative Agent) of IRS Form
W-8BEN or W-8BEN-E, as applicable,; or

(IV) to the extent a Foreign Lender is not the beneficial owner, an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN
or W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit Q-2 or Exhibit Q-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit Q-4 on behalf of each such direct and indirect partner;

 

- 60 -



--------------------------------------------------------------------------------

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of any other form prescribed by Applicable Law as a basis
for claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Applicable Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement. For
purposes of determining withholding Taxes imposed under FATCA, from and after
the date of this Agreement, the Borrower and the Administrative Agent shall
treat (and the Lenders hereby authorize the Administrative Agent to treat) this
Agreement as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this subsection the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

- 61 -



--------------------------------------------------------------------------------

(i) Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

ARTICLE IV. YIELD PROTECTION, ETC.

Section 4.1. Additional Costs; Capital Adequacy.

(a) Capital Adequacy. If any Lender or any Participant determines that
compliance with any law or regulation or with any guideline or request from any
central bank or other Governmental Authority issued or taking effect after the
Agreement Date including any Regulatory Change (whether or not having the force
of law) affects or would affect the amount of capital or liquidity required or
expected to be maintained by such Lender or such Participant, or any corporation
controlling such Lender or such Participant, as a consequence of, or with
reference to, such Lender’s Commitments or its making, Converting to, Continuing
of, or maintaining Loans or participating in Letters of Credit or Swingline
Loans below the rate which such Lender or such Participant or such corporation
controlling such Lender or such Participant could have achieved but for such
compliance (taking into account the policies of such Lender or such Participant
or such corporation with regard to capital), then the Borrower shall, from time
to time, within thirty (30) days after written demand by such Lender or such
Participant, pay to such Lender or such Participant additional amounts
sufficient to compensate such Lender or such Participant or such corporation
controlling such Lender or such Participant to the extent that such Lender or
such Participant determines such increase in capital or liquidity is allocable
to such Lender’s or such Participant’s obligations hereunder.

(b) Additional Costs. In addition to, and not in limitation of the immediately
preceding subsection, the Borrower shall promptly pay to the Administrative
Agent for the account of a Lender from time to time such amounts as such Lender
may determine to be necessary to compensate such Lender for any costs incurred
by such Lender that it determines are attributable to its making, Converting to,
Continuing of, or maintaining of any LIBOR Loans or LIBOR Margin Loans or its
obligation to make any LIBOR Loans hereunder, any reduction in any amount
receivable by such Lender under this Agreement or any of the other Loan
Documents in respect of any of such LIBOR Loans or LIBOR Margin Loans or such
obligation or the maintenance by such Lender of capital in respect of its LIBOR
Loans or LIBOR Margin Loans or its Commitments (such increases in costs and
reductions in amounts receivable being herein called “Additional Costs”), to the
extent resulting from any Regulatory Change that: (i) changes the basis of
taxation of any amounts payable to such Lender under this Agreement or any of
the other Loan Documents in respect of any of such LIBOR Loans or LIBOR Margin
Loans or its Commitments (other than Indemnified Taxes, Taxes described in
clauses (b) through (d) of the definition of Excluded Taxes and Connection
Income Taxes), or (ii) imposes or modifies any reserve, special deposit or
similar requirements (other than Regulation D of the Board of Governors of the
Federal Reserve System or other similar reserve requirement applicable to any
other category of liabilities or category of extensions of credit or other
assets by reference to which the interest rate on LIBOR Loans or LIBOR Margin
Loans is determined to the extent utilized to determine LIBOR for such Loans)
relating to any extensions of credit or other assets of, or any deposits with or
other liabilities of, or other credit extended by, or any other acquisition of
funds by such Lender (or its parent corporation), or any commitment of such
Lender (including, without limitation, the Commitments of such Lender hereunder)
or (iii) imposes on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or the
Loans made by such Lender.

 

- 62 -



--------------------------------------------------------------------------------

(c) Lender’s Suspension of LIBOR Loans and LIBOR Margin Loans. Without limiting
the effect of the provisions of the immediately preceding subsection (a) and
(b), if by reason of any Regulatory Change, any Lender either (i) incurs
Additional Costs based on or measured by the excess above a specified level of
the amount of a category of deposits or other liabilities of such Lender that
includes deposits by reference to which the interest rate on LIBOR Loans or
LIBOR Margin Loans is determined as provided in this Agreement or a category of
extensions of credit or other assets of such Lender that includes LIBOR Loans or
LIBOR Margin Loans or (ii) becomes subject to restrictions on the amount of such
a category of liabilities or assets that it may hold, then, if such Lender so
elects by notice to the Borrower (with a copy to the Administrative Agent), the
obligation of such Lender to make or Continue, or to Convert Base Rate Loans
into, LIBOR Loans and/or the obligation of a Lender that has outstanding a Bid
Rate Quote to make LIBOR Margin Loans hereunder shall be suspended until such
Regulatory Change ceases to be in effect (in which case the provisions of
Section 4.5. shall apply).

(d) Additional Costs in Respect of Letters of Credit. Without limiting the
obligations of the Borrower under the preceding subsections of this Section (but
without duplication), if as a result of any Regulatory Change or any risk-based
capital guideline or other requirement hereafter issued by any Governmental
Authority there shall be imposed, modified or deemed applicable any Tax (other
than Indemnified Taxes, Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and Connection Income Taxes), reserve, special
deposit, capital adequacy or similar requirement against or with respect to or
measured by reference to Letters of Credit and the result shall be to increase
the cost to the Issuing Bank of issuing (or any Lender of purchasing
participations in) or maintaining its obligation hereunder to issue (or purchase
participations in) any Letter of Credit or reduce any amount receivable by the
Issuing Bank or any Lender hereunder in respect of any Letter of Credit, then,
upon demand by the Issuing Bank or such Lender, the Borrower shall pay promptly
to the Issuing Bank or, in the case of such Lender, to the Administrative Agent
for the account of such Lender, from time to time as specified by the Issuing
Bank or such Lender, such additional amounts as shall be sufficient to
compensate the Issuing Bank or such Lender for such increased costs or
reductions in amount.

(e) Notification and Determination of Additional Costs. Each of the
Administrative Agent, Issuing Bank, each Lender, and each Participant, as the
case may be, agrees to notify the Borrower of any event occurring after the
Agreement Date entitling the Administrative Agent, the Issuing Bank, such Lender
or such Participant to compensation under any of the preceding subsections of
this Section as promptly as practicable; provided, however, that the failure of
the Administrative Agent, the Issuing Bank, any Lender or any Participant to
give such notice shall not release the Borrower from any of its obligations
hereunder (and in the case of a Lender, to the Administrative Agent). The
Administrative Agent, the Issuing Bank, each Lender and each Participant, as the
case may be, agrees to furnish to the Borrower (and in the case of the Issuing
Bank, a Lender or a Participant to the Administrative Agent as well) a
certificate setting forth the basis and amount of each request for compensation
under this Section. Determinations by the Administrative Agent, the Issuing
Bank, such Lender, or such Participant, as the case may be, of the effect of any
Regulatory Change shall be conclusive and binding for all purposes, absent
manifest error and provided that such determinations are made on a reasonable
basis and in good faith. Notwithstanding anything to the contrary contained in
the preceding subsections of this Section 4.1., the Borrower shall not be
required to compensate any Lender or any Participant for any such increased
costs or reduced return incurred by such Lender or Participant more than
one-hundred-eighty (180) days prior to such Lender’s or Participant’s written
request to the Borrower for such compensation (except that if the event giving
rise to the increased costs or reduced return is retroactive, then the
one-hundred-eighty (180) day period referred to above shall be extended to
include the period of retroactive effect thereof).

 

- 63 -



--------------------------------------------------------------------------------

Section 4.2. Inability to Determine Interest Rates; Alternative Rate of
Interest.

(a) Inability to Determine Rates. If the Administrative Agent reasonably
determines, or the Administrative Agent is advised by the Requisite Lenders,
that for any reason in connection with any request for a LIBOR Loan or a
Conversion to or Continuation thereof or otherwise that (i) Dollar deposits are
not being offered to banks in the London interbank market for the applicable
amount and Interest Period of such LIBOR Loan, (ii) adequate and reasonable
means do not exist for determining LIBOR for any requested Interest Period with
respect to a proposed LIBOR Loan, or (iii) LIBOR for any requested Interest
Period with respect to a proposed LIBOR Loan does not adequately and fairly
reflect the cost to the Requisite Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain LIBOR Loans and
Base Rate Loans as to which the interest rate is determined by reference to
LIBOR shall be suspended until the Administrative Agent (upon the instruction of
the Requisite Lenders) revokes such notice, such revocation not to be
unreasonably withheld or delayed. Upon receipt of such notice, the Borrower may
revoke any pending request for the borrowing of Revolving Loans, Conversion to
or Continuation of LIBOR Loans or, failing that, will be deemed to have
converted such request into a request for the borrowing of Revolving Loans that
are Base Rate Loans (with the Base Rate determined other than by reference to
the LIBOR Market Index Rate (as provided in the definition of Base Rate)) in the
amount specified therein.

(b) Benchmark Replacement. Notwithstanding anything to the contrary contained
herein or in any other Loan Document, upon the occurrence of a Benchmark
Transition Event or an Early Opt-in Election, as applicable, the Administrative
Agent and the Borrower may amend this Agreement to replace LIBOR with a
Benchmark Replacement. Any such amendment with respect to a Benchmark Transition
Event will become effective at 5:00 p.m. Pacific time on the fifth (5th)
Business Day after (i) the Administrative Agent and the Borrower have agreed to
the terms of such proposed amendment and (ii) the Administrative Agent has
posted such proposed amendment to all Lenders and the Borrower so long as the
Administrative Agent has not received, by such time, written notice of objection
to such amendment from Lenders comprising the Requisite Lenders. Any such
amendment agreed upon by the Administrative Agent and the Borrower with respect
to an Early Opt-in Election will become effective on the date that Lenders
comprising the Requisite Lenders have delivered to the Administrative Agent
written notice that such Requisite Lenders accept such amendment. No replacement
of LIBOR with a Benchmark Replacement pursuant to clause (b) through (e) of this
Section 4.2. will occur prior to the applicable Benchmark Transition Start Date.

(c) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.

(d) Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrower and the Lenders of (i) any occurrence of
a Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to this
Section 4.2., including any determination with respect to a tenor, rate or
adjustment or of the occurrence or non-occurrence of an event, circumstance or
date and any decision to take or refrain from taking any action, will be
conclusive and binding absent manifest error and may be made in its or their
sole discretion and without consent from any other party hereto, except, in each
case, as expressly required pursuant to clauses (b) through (e) of this
Section 4.2 (including in the definitions of defined terms used in such
clauses).

 

- 64 -



--------------------------------------------------------------------------------

(e) Benchmark Unavailability Period. Upon the Borrower’s receipt of notice of
the commencement of a Benchmark Unavailability Period, the Borrower may revoke
any request for a borrowing of Revolving Loans that are to be LIBOR Loans,
Conversion to or a Continuation of LIBOR Loans to be made, converted or
continued during any Benchmark Unavailability Period and, failing that, the
Borrower will be deemed to have converted any such request into a request for a
borrowing of Revolving Loans of or Conversion to Base Rate Loans. During any
Benchmark Unavailability Period, the LIBOR Market Index Rate will not be used in
any determination of Base Rate (as provided in the definition thereof).

Section 4.3. Illegality.

Notwithstanding any other provision of this Agreement, (a) if any Lender shall
reasonably determine (which determination shall be conclusive and binding) that
it is unlawful for such Lender to honor its obligation to make, Convert to,
Continue or maintain LIBOR Loans hereunder and/or (b) if any Lender that has an
outstanding Bid Rate Quote shall reasonably determine (which determination shall
be conclusive and binding) that it is unlawful for such Lender to honor its
obligation to make or maintain LIBOR Margin Loans hereunder, then such Lender
shall promptly notify the Borrower thereof (with a copy of such notice to the
Administrative Agent) and such Lender’s obligation to make or Continue, or to
Convert Loans of any other Type into, LIBOR Loans shall be suspended and/or such
Lender’s obligation to make LIBOR Margin Loans shall be suspended, in each case,
until such time as such Lender may again make and maintain LIBOR Loans or LIBOR
Margin Loans (in which case the provisions of Section 4.5. shall be applicable).

Section 4.4. Compensation.

The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall determine in its reasonable discretion shall be
sufficient to compensate such Lender for any loss, cost or expense attributable
to:

(a) any payment or prepayment (whether mandatory or optional) of a LIBOR Loan or
a Bid Rate Loan, or Conversion of a LIBOR Loan, made by such Lender for any
reason (including, without limitation, acceleration) on a date other than the
last day of the Interest Period for such Loan; or

(b) any failure by the Borrower for any reason (including, without limitation,
the failure of any of the applicable conditions precedent specified in Article
5.2. to be satisfied) to borrow a LIBOR Loan or a Bid Rate Loan from such Lender
on the date for such borrowing, or to Convert a Base Rate Loan into a LIBOR Loan
or Continue a LIBOR Loan on the requested date of such Conversion or
Continuation.

Upon the Borrower’s request, the Administrative Agent shall provide the Borrower
with a statement setting forth the basis for requesting such compensation and
the method for determining the amount thereof. Any such statement shall be
conclusive absent manifest error provided that such determination is made on a
reasonable basis and in good faith.

 

- 65 -



--------------------------------------------------------------------------------

Section 4.5. Treatment of Affected Loans.

(a) If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 4.1.(c), Section 4.2. or Section 4.3. then such Lender’s LIBOR Loans
shall be automatically Converted into Base Rate Loans on the last day(s) of the
then current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 4.1.(c), Section 4.2., or Section 4.3. on such earlier date
as such Lender may specify to the Borrower with a copy to the Administrative
Agent) and, unless and until such Lender gives notice as provided below that the
circumstances specified in Section 4.1., Section 4.2. or Section 4.3. that gave
rise to such Conversion no longer exist:

(i) to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and

(ii) all Loans that would otherwise be made or Continued by such Lender as LIBOR
Loans shall be made or Continued instead as Base Rate Loans, and all Base Rate
Loans of such Lender that would otherwise be Converted into LIBOR Loans shall
remain as Base Rate Loans.

If such Lender gives notice to the Borrower (with a copy to the Administrative
Agent) that the circumstances specified in Section 4.1.(c) or 4.3. that gave
rise to the Conversion of such Lender’s LIBOR Loans pursuant to this Section no
longer exist (which such Lender agrees to do promptly upon such circumstances
ceasing to exist) at a time when LIBOR Loans made by other Lenders are
outstanding, then such Lender’s Base Rate Loans shall be automatically
Converted, on the first day(s) of the next succeeding Interest Period(s) for
such outstanding LIBOR Loans, to the extent necessary so that, after giving
effect thereto, all Loans held by the Lenders holding LIBOR Loans and by such
Lender are held pro rata (as to principal amounts, Types and Interest Periods)
in accordance with their respective Commitments.

(b) If the obligation of a Lender to make LIBOR Margin Loans shall be suspended
pursuant to Section 4.1.(c) or 4.2., then, to the extent payable on such date
with a borrowing of Revolving Loans hereunder, the LIBOR Margin Loans of such
Lender shall be automatically due and payable on such date as such Lender may
specify to the Borrower by written notice with a copy to the Administrative
Agent; provided that to the extent a borrowing of Revolving Loans in such amount
is not available hereunder, then, unless otherwise provided to the contrary in
an agreement between the Borrower and the provider of such LIBOR Margin Loans,
the rate applicable to such Loans shall automatically be converted on such date
in to Loans bearing interest at the Base Rate.

Section 4.6. Affected Lenders.

If (a) a Lender requests compensation pursuant to Section 3.10. or 4.1., and the
Requisite Lenders are not also doing the same, or (b) the obligation of any
Lender to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into,
LIBOR Loans shall be suspended pursuant to Section 4.1.(b) or 4.3. but the
obligation of the Requisite Lenders shall not have been suspended under such
Sections, or (c) a Lender does not vote in favor of any amendment, modification
or waiver to this Agreement or any other Loan Document which, pursuant to
Section 12.7., requires the vote of such Lender, and the Requisite Lenders shall
have voted in favor of such amendment, modification or waiver or (d) a Lender
becomes a Defaulting Lender, then, so long as there does not then exist any
Event of Default, the Borrower may demand that such Lender (the “Affected
Lender”), and upon such demand the Affected Lender shall promptly, assign its
Commitment to an Eligible Assignee subject to and in accordance with the
provisions of Section 12.6.(b) for a purchase price equal to (x) the aggregate
principal balance of all Loans then owing to the Affected Lender, plus (y) the
aggregate amount of payments previously made by the Affected Lender under

 

- 66 -



--------------------------------------------------------------------------------

Section 2.3.(j) that have not been repaid, plus (z) any accrued but unpaid
interest thereon and accrued but unpaid fees owing to the Affected Lender, or
any other amount as may be mutually agreed upon by such Affected Lender and
Eligible Assignee. Each of the Administrative Agent and the Affected Lender
shall reasonably cooperate in effectuating the replacement of such Affected
Lender under this Section, but at no time shall the Administrative Agent, such
Affected Lender nor any other Lender nor any Titled Agent be obligated in any
way whatsoever to initiate any such replacement or to assist in finding an
Eligible Assignee. The exercise by the Borrower of its rights under this Section
shall be at the Borrower’s sole cost and expense and at no cost or expense to
the Administrative Agent, the Affected Lender or any of the other Lenders. The
terms of this Section 4.6. shall not in any way limit the Borrower’s obligation
to pay to any Affected Lender compensation owing to such Affected Lender
pursuant to this Agreement (including, without limitation, pursuant to
Sections 3.10., 4.1. or 4.4.) with respect to any period up to the date of
replacement.

Section 4.7. Change of Lending Office.

Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10., 4.1. or 4.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.

Section 4.8. Assumptions Concerning Funding of LIBOR Loans.

Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.

ARTICLE V. CONDITIONS PRECEDENT

Section 5.1. Initial Conditions Precedent.

The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the satisfaction or waiver of the following
conditions precedent:

(a) The Administrative Agent shall have received each of the following, in form
and substance satisfactory to the Administrative Agent:

(i) counterparts of this Agreement executed by each of the parties hereto;

(ii) Revolving Notes and Bid Rate Notes executed by the Borrower, payable to
each applicable Lender (including any Designated Lender, if applicable) and
complying with the terms of Section 2.11.(a) and the Swingline Note executed by
the Borrower;

(iii) the Guaranty executed by each of the Guarantors, if applicable, initially
to be a party thereto;

 

- 67 -



--------------------------------------------------------------------------------

(iv) an opinion of Pillsbury Winthrop Shaw Pittman LLP, counsel to the Borrower
and the other Loan Parties, addressed to the Administrative Agent and the
Lenders and covering the matters set forth in Exhibit O;

(v) the certificate or articles of incorporation or formation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable organizational instrument (if any) of each Loan Party certified as of
a recent date by the Secretary of State of the state of formation of such Loan
Party;

(vi) a certificate of good standing (or certificate of similar meaning) with
respect to each Loan Party issued as of a recent date by the Secretary of State
of the state of formation of each such Loan Party and certificates of
qualification to transact business or other comparable certificates issued as of
a recent date by each Secretary of State (and any state department of taxation,
as applicable) of each state in which such Loan Party is required to be so
qualified and where failure to be so qualified could reasonably be expected to
have a Material Adverse Effect;

(vii) a certificate of incumbency signed by the Secretary or Assistant Secretary
(or other individual performing similar functions) of each Loan Party with
respect to each of the officers of such Loan Party authorized to execute and
deliver the Loan Documents to which such Loan Party is a party, and in the case
of the Borrower, authorized to execute and deliver on behalf of the Borrower
Notices of Borrowing, Notices of Swingline Borrowing, requests for Letters of
Credit, Notices of Conversion and Notices of Continuation;

(viii) copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Loan Party to authorize the execution, delivery and performance of
the Loan Documents to which it is a party;

(ix) a Compliance Certificate calculated on a pro forma basis for the Borrower’s
fiscal quarter ending March 31, 2019;

(x) a Disbursement Instruction Agreement effective as of the Agreement Date;

(xi) [intentionally omitted];

(xii) evidence that the Fees, if any, then due and payable under Section 3.5.,
together with all other fees, expenses and reimbursement amounts due and payable
to the Administrative Agent and the Arrangers, including without limitation, the
reasonable fees and expenses of counsel to the Administrative Agent, have been
paid;

(xiii) such other documents, agreements and instruments as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably request;
and

(b) In the good faith judgment of the Administrative Agent:

(i) there shall not have occurred or become known to the Administrative Agent or
any of the Lenders any event, condition, situation or status since the date of
the information contained in the financial and business projections, budgets,
pro forma data and forecasts concerning the Borrower and its Subsidiaries
delivered to the Administrative Agent and the Lenders prior to the Agreement
Date that has had or could reasonably be expected to result in a Material
Adverse Effect;

 

- 68 -



--------------------------------------------------------------------------------

(ii) no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (A) result in a Material Adverse Effect or
(B) restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect, the ability of the Borrower or any other Loan
Party to fulfill its obligations under the Loan Documents to which it is a
party;

(iii) the Borrower and its Subsidiaries shall have received all approvals,
consents and waivers, and shall have made or given all necessary filings and
notices as shall be required to consummate the transactions contemplated hereby
without the occurrence of any default under, conflict with or violation of
(A) any Applicable Law or (B) any agreement, document or instrument to which any
Loan Party is a party or by which any of them or their respective properties is
bound, except for such approvals, consents, waivers, filings and notices the
receipt, making or giving of which could not reasonably be likely to (A) have a
Material Adverse Effect, or (B) restrain or enjoin impose materially burdensome
conditions on, or otherwise materially and adversely affect the ability of the
Borrower or any other Loan Party to fulfill its obligations under the Loan
Documents to which it is a party;

(iv) the Borrower and each other Loan Party shall have provided to the
Administrative Agent and the Lenders the documentation and other information
requested by the Administrative Agent in order to comply with the requirements
of any Anti-Money Laundering Laws, including, without limitation, the PATRIOT
Act and any applicable “know your customer” rules and regulations;

(v) each Loan Party or Subsidiary thereof that qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation shall have delivered to the
Administrative Agent, and any Lender requesting the same, a Beneficial Ownership
Certification in relation to such Loan Party or such Subsidiary, in each case at
least five Business Days prior to the Agreement Date; and

(vi) there shall not have occurred or exist any other material disruption of
financial or capital markets that could reasonably be expected to materially and
adversely affect the transactions contemplated by the Loan Documents.

Section 5.2. Conditions Precedent to All Loans and Letters of Credit.

The obligations of (i) Lenders to make any Loans and (ii) the Issuing Bank to
issue Letters of Credit are each subject to the further conditions precedent
that: (a) no Default or Event of Default shall exist as of the date of the
making of such Loan or date of issuance of such Letter of Credit or would exist
immediately after giving effect thereto, and no violation of the limits
described in Section 2.15. would occur after giving effect thereto; (b) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of the making of such Loan or date of issuance of such Letter of
Credit with the same force and effect as if made on and as of such date except
to the extent that such representations and warranties expressly relate solely
to an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances not
prohibited hereunder and (c) in the case of the borrowing of

 

- 69 -



--------------------------------------------------------------------------------

Revolving Loans, the Administrative Agent shall have received a timely Notice of
Borrowing, or in the case of a Swingline Loan, the Swingline Lender shall have
received a timely Notice of Swingline Borrowing. Each Credit Event shall
constitute a certification by the Borrower to the effect set forth in the
preceding sentence (both as of the date of the giving of notice relating to such
Credit Event and, unless the Borrower otherwise notifies the Administrative
Agent prior to the date of such Credit Event, as of the date of the occurrence
of such Credit Event). In addition, the Borrower shall be deemed to have
represented to the Administrative Agent and the Lenders at the time any Loan is
made or any Letter of Credit is issued that all conditions to the making of such
Loan or issuing of such Letter of Credit contained in this Article V. have been
satisfied. Unless set forth in writing to the contrary, the making of its
initial Loan by a Lender shall constitute a certification by such Lender to the
Administrative Agent and the other Lenders that the conditions precedent for
initial Loans set forth in Section 5.1. that have not previously been waived by
the Lenders in accordance with the terms of this Agreement have been satisfied.

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

Section 6.1. Representations and Warranties.

In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans and, in the case of the Issuing Bank, to issue
Letters of Credit, the Borrower represents and warrants to the Administrative
Agent, the Issuing Bank and each Lender as follows:

(a) Organization; Power; Qualification. Each of the Borrower, the other Loan
Parties and the other Subsidiaries is a corporation, partnership or other legal
entity, duly organized or formed, validly existing and in good standing under
the jurisdiction of its incorporation or formation, has the power and authority
to own or lease its respective properties and to carry on its respective
business as now being and hereafter proposed to be conducted and is duly
qualified and is in good standing as a foreign corporation, partnership or other
legal entity, and authorized to do business, in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification or authorization and where the failure to be so qualified or
authorized could reasonably be expected to have, in each instance, a Material
Adverse Effect.

(b) Ownership Structure. Part I of Schedule 6.1.(b) is, as of the Agreement
Date, a complete and correct list of all Subsidiaries of the Borrower setting
forth for each such Subsidiary, (i) the jurisdiction of organization of such
Subsidiary, (ii) each Person holding any Equity Interest in such Subsidiary,
(iii) the nature of the Equity Interests held by each such Person, (iv) the
percentage of ownership of such Subsidiary represented by such Equity Interests
and (v) whether such Subsidiary is a Material Subsidiary and/or an Excluded
Subsidiary and whether such Subsidiary owns a Non-Controlled Property (and, if
so, which one(s)). As of the Agreement Date, except as disclosed in such
Schedule (A), each of the Borrower and its Subsidiaries owns, free and clear of
all Liens (other than Permitted Liens), and has the unencumbered right to vote,
all outstanding Equity Interests in each Person shown to be held by it on such
Schedule, (B) all of the issued and outstanding capital stock of each such
Person organized as a corporation is validly issued, fully paid and
nonassessable and (C) there are no outstanding subscriptions, options, warrants,
commitments, preemptive rights or agreements of any kind (including, without
limitation, any stockholders’ or voting trust agreements) for the issuance,
sale, registration or voting of, or outstanding securities convertible into, any
additional shares of capital stock of any class, or partnership or other
ownership interests of any type in, any such Person. As of the Agreement Date,
Part II of Schedule 6.1.(b) correctly sets forth all Unconsolidated Affiliates
of the Borrower, including the correct legal name of such Person, the type of
legal entity which each such Person is, and all Equity Interests in such Person
held directly or indirectly by the Borrower.

 

- 70 -



--------------------------------------------------------------------------------

(c) Authorization of Loan Documents and Borrowings. The Borrower has the right
and power, and has taken all necessary action to authorize it, to borrow and
obtain other extensions of credit hereunder. The Borrower and each other Loan
Party has the right and power, and has taken all necessary action to authorize
it, to execute, deliver and perform each of the Loan Documents and the Fee
Letter to which it is a party in accordance with their respective terms and to
consummate the transactions contemplated hereby and thereby. The Loan Documents
and the Fee Letter to which the Borrower or any other Loan Party is a party have
been duly executed and delivered by the duly authorized officers of such Person
and each is a legal, valid and binding obligation of such Person enforceable
against such Person in accordance with its respective terms, except as the same
may be limited by bankruptcy, insolvency, and other similar laws affecting the
rights of creditors generally and the availability of equitable remedies for the
enforcement of certain obligations (other than the payment of principal)
contained herein or therein and as may be limited by equitable principles
generally.

(d) Compliance of Loan Documents with Laws. The execution, delivery and
performance of this Agreement, the other Loan Documents to which any Loan Party
is a party and of the Fee Letter in accordance with their respective terms and
the borrowings and other extensions of credit hereunder do not: (i) require any
Governmental Approval or violate any Applicable Law (including all Environmental
Laws) relating to the Borrower or any other Loan Party; (ii) conflict with,
result in a breach of or constitute a default under the organizational documents
of any Loan Party, or any indenture, agreement or other instrument to which the
Borrower or any other Loan Party is a party or by which it or any of its
respective properties may be bound; or (iii) result in or require the creation
or imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by any Loan Party other than in favor of the Administrative
Agent for its benefit and the benefit of the Lenders and the Issuing Bank.

(e) Compliance with Law; Governmental Approvals. Each of the Borrower, the other
Loan Parties and the other Subsidiaries is in compliance with each Governmental
Approval applicable to it and all other Applicable Laws (including, without
limitation, Environmental Laws) relating to it except for noncompliances which,
and Governmental Approvals the failure to possess which, could not, individually
or in the aggregate, reasonably be expected to cause a Default or Event of
Default or have a Material Adverse Effect.

(f) Title to Properties; Liens. Part I of Schedule 6.1.(f) is, as of the
Agreement Date, a complete and correct listing of all real estate assets of the
Borrower, each other Loan Party and each other Subsidiary. Each of the Borrower,
each other Loan Party and each other Subsidiary has good, marketable and legal
title to, or a valid leasehold interest in, its respective assets. As of the
Agreement Date, there are no Liens against the assets of the Borrower, the Loan
Parties or any Subsidiary other than Permitted Liens.

(g) Existing Indebtedness. Schedule 6.1.(g) is, as of March 31, 2019, a complete
and correct listing of all Indebtedness (including all Guarantees but excluding
dividends payable, accounts payable and Off-Balance Sheet Obligations) of each
of the Borrower, the other Loan Parties and the other Subsidiaries having an
outstanding principal balance in excess of $1,000,000, and if such Indebtedness
is secured by any Lien. Except as set forth on such Schedule, from March 31,
2019, through the Agreement Date, neither the Borrower nor any of its
Subsidiaries has incurred any Indebtedness having an outstanding principal
balance in excess of $1,000,000 in the aggregate.

(h) EEA Financial Institution. No Loan Party is an EEA Financial Institution.

(i) Litigation. Except as set forth on Schedule 6.1.(i), there are no actions,
suits or proceedings pending (nor, to the knowledge of any Loan Party, are there
any actions, suits or proceedings threatened) against or in any other way
relating adversely to or affecting the Borrower, any other Loan Party, any other
Subsidiary or any of their respective property in any court or before any
arbitrator of any kind or before or

 

- 71 -



--------------------------------------------------------------------------------

by any other Governmental Authority which, (i) could reasonably be expected to
have a Material Adverse Effect or (ii) in any manner draws into question the
validity or enforceability of any Loan Document or the Fee Letter. There are no
strikes, slow downs, work stoppages or walkouts or other labor disputes in
progress or threatened relating to the Borrower, any Subsidiary or any other
Loan Party which could reasonably be expected to have a Material Adverse Effect.

(j) Taxes. All federal, state and other tax returns of the Borrower, each other
Loan Party and each other Subsidiary required by Applicable Law to be filed have
been duly filed, and all federal, state and other taxes, assessments and other
governmental charges or levies upon, each Loan Party, each other Subsidiary and
their respective properties, income, profits and assets which are due and
payable have been paid, except any such nonpayment or non-filing which is at the
time permitted under Section 7.6. As of the Agreement Date, none of the United
States income tax returns of the Borrower, any other Loan Party or any other
Subsidiary is under audit. All charges, accruals and reserves on the books of
the Borrower, the other Loan Parties and the other Subsidiaries in respect of
any taxes or other governmental charges are in accordance with GAAP.

(k) Financial Statements. The Borrower has furnished to each Lender copies of
(i) the audited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries for the fiscal years ended December 31, 2017 and December 31, 2018,
and the related audited consolidated statements of operations, shareholders’
equity and cash flow for the fiscal years ended on such dates, with the opinion
thereon of Grant Thornton LLP, and (ii) the unaudited consolidated balance sheet
of the Borrower and its consolidated Subsidiaries for the fiscal quarter ended
March 31, 2019, and the related unaudited consolidated statements of operations,
shareholders’ equity and cash flow of the Borrower and its consolidated
Subsidiaries for the one fiscal quarter period ended on such date. Such
financial statements (including in each case related schedules and notes) are
complete and present fairly, in accordance with GAAP consistently applied
throughout the periods involved, the consolidated financial position of the
Borrower and its consolidated Subsidiaries as at their respective dates and the
results of operations and the cash flow for such periods (subject, as to interim
statements, to changes resulting from normal year-end audit adjustments).
Neither the Borrower nor any of its Subsidiaries has on the Agreement Date any
material contingent liabilities, liabilities, liabilities for taxes, unusual or
long-term commitments or unrealized or forward anticipated losses from any
unfavorable commitments that would be required to be set forth in its financial
statements or notes thereto, except as referred to or reflected or provided for
in said financial statements.

(l) No Material Adverse Change. Since December 31, 2018, there has been no
event, change, circumstance or occurrence that could reasonably be expected to
have a Material Adverse Effect. Each of the Borrower, the other Loan Parties and
the other Subsidiaries is Solvent.

(m) ERISA.

(i) Each Benefit Arrangement is in compliance with the applicable provisions of
ERISA, the Internal Revenue Code and other Applicable Laws except for
noncompliance that would not be expected to result in the occurrence of a
Material Adverse Effect. Except with respect to Multiemployer Plans, each
Qualified Plan (A) has received a favorable determination from the Internal
Revenue Service applicable to such Qualified Plan’s current remedial amendment
cycle (as defined in Revenue Procedure 2007-44 or “2007-44” for short), (B) has
timely filed for a favorable determination letter from the Internal Revenue
Service during its staggered remedial amendment cycle (as defined in 2007-44)
and such application is currently being processed by the Internal Revenue
Service, (C) had filed for a determination letter prior to its “GUST remedial
amendment period” (as defined in 2007-44) and received such determination letter
and the staggered remedial amendment cycle first following the GUST remedial
amendment period for such Qualified Plan has not yet expired, or (D) is
maintained under a prototype plan and may rely upon a favorable opinion letter
issued by the Internal Revenue Service with respect to such prototype plan. To
the best knowledge of the Borrower, nothing has occurred which could reasonably
be expected to cause the loss of its reliance on each Qualified Plan’s favorable
determination letter or opinion letter.

 

- 72 -



--------------------------------------------------------------------------------

(ii) As of the most recent valuation date, the “benefit obligation” of all Plans
does not exceed the “fair market value of plan assets” for such Plans by more
than $10,000,000 all as determined by and with such terms defined in accordance
with FASB ASC 715.

(iii) Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) no ERISA Event has occurred or
is expected to occur; (ii) there are no pending, or to the best knowledge of the
Borrower, threatened, claims, actions or lawsuits or other action by any
Governmental Authority, plan participant or beneficiary with respect to a
Benefit Arrangement; (iii) there are no violations of the fiduciary
responsibility rules with respect to any Benefit Arrangement; and (iv) no member
of the ERISA Group has engaged in a non-exempt “prohibited transaction,” as
defined in Section 406 of ERISA and Section 4975 of the Internal Revenue Code,
in connection with any Plan, that would subject any member of the ERISA Group to
a tax on prohibited transactions imposed by Section 502(i) of ERISA or
Section 4975 of the Internal Revenue Code.

(n) Absence of Default. None of the Loan Parties or any of the other
Subsidiaries is in default under its certificate or articles of incorporation or
formation, bylaws, partnership agreement or other similar organizational
documents, and no event has occurred, which has not been remedied, cured or
waived: (i) which constitutes a Default or an Event of Default; or (ii) which
constitutes, or which with the passage of time, the giving of notice, or both,
would constitute, a default or event of default by, any Loan Party or any other
Subsidiary under any agreement (other than this Agreement) or judgment, decree
or order to which any such Person is a party or by which any such Person or any
of its respective properties may be bound where such default or event of default
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(o) Environmental Laws. Each of the Borrower, each other Loan Party and the
other Subsidiaries: (i) has obtained all Governmental Approvals which are
required under Environmental Laws, and each such Governmental Approval is in
full force and effect, and (ii) is in compliance with all terms and conditions
of such Governmental Approvals, where with respect to each of the immediately
preceding clauses (i) and (ii) the failure to obtain or to comply with could
reasonably be expected to have a Material Adverse Effect. Except for any of the
following matters that could not reasonably be expected to have a Material
Adverse Effect, no Loan Party is aware of, and has not received notice of, any
past, present, or future, events, conditions, circumstances, activities,
practices, incidents, occurrences, actions, or plans which, with respect to any
Loan Party or any other Subsidiary, their respective businesses, operations or
with respect to the Properties, may: (x) interfere with or prevent compliance or
continued compliance with Environmental Laws or (y) give rise to any common-law
or legal liability or otherwise form the basis of any claim, action, demand,
suit, proceeding, hearing, study, or investigation based on or related to the
manufacture, generation, processing, distribution, use, treatment, storage,
disposal, transport, removal, clean up or handling, or the emission, discharge,
release or threatened release into the environmental of any pollutant,
contaminant, chemical, or industrial, toxic, other Hazardous Material. There is
no civil, criminal, or administrative action, suit, demand, claim, hearing,
notice, or demand letter, notice of violation, investigation, or proceeding
pending or, to the Borrower’s knowledge after due inquiry, threatened, against
the Borrower, any other Loan Party or any other Subsidiary relating in any way
to Environmental Laws which, reasonably could be expected to have a Material
Adverse Effect. None of the Properties is listed on or proposed for listing on
the National Priority List promulgated pursuant to the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 and its
implementing regulations, or any

 

- 73 -



--------------------------------------------------------------------------------

state or local priority list promulgated pursuant to any analogous state or
local law to the extent any such listing could reasonably be expected to have a
Material Adverse Effect. To the Borrower’s knowledge, no Hazardous Materials
generated at or transported from the Properties are or have been transported to,
or disposed of at, any location that is listed or proposed for listing on the
National Priority List or any analogous state or local priority list, or any
other location that is or has been the subject of a clean-up, removal or
remedial action pursuant to any Environmental Law, except to the extent that
such transportation or disposal could not reasonably be expected to result in a
Material Adverse Effect.

(p) Investment Company. None of the Borrower, any other Loan Party or any other
Subsidiary is (i) an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or (ii) subject to any other Applicable Law which purports to
regulate or restrict its ability to borrow money or obtain other extensions of
credit or to consummate the transactions contemplated by this Agreement or to
perform its obligations under any Loan Document to which it is a party.

(q) Margin Stock. None of the Borrower, any other Loan Party or any other
Subsidiary is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose, whether immediate, incidental or
ultimate, of buying or carrying “margin stock” within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System.

(r) Affiliate Transactions. Except as permitted by Section 9.9., none of the
Borrower, any other Loan Party or any other Subsidiary is a party to or bound by
any agreement or arrangement with any Affiliate.

(s) Intellectual Property. Each of the Borrower, each other Loan Party and each
other Subsidiary owns or has the right to use, under valid license agreements or
otherwise, all material patents, licenses, franchises, trademarks, trademark
rights, trade names, trade name rights, trade secrets and copyrights
(collectively, “Intellectual Property”) necessary to the conduct of its
businesses as now conducted and as contemplated by the Loan Documents, without
known conflict with any patent, license, franchise, trademark, trademark rights,
trade secret, trade name, copyright, or other proprietary right of any other
Person, which conflict could reasonably be expected to have a Material Adverse
Effect. The Borrower, each other Loan Party and each other Subsidiary have taken
all such steps as they deem reasonably necessary to protect their respective
rights under and with respect to such Intellectual Property. No material claim
has been asserted by any Person with respect to the use of any Intellectual
Property by the Borrower, any other Loan Party or any other Subsidiary, or
challenging or questioning the validity or effectiveness of any Intellectual
Property. The use of such Intellectual Property by the Borrower, its
Subsidiaries and the other Loan Parties, does not infringe on the rights of any
Person, subject to such claims and infringements as do not, in the aggregate,
give rise to any liabilities on the part of the Borrower, any other Loan Party
or any other Subsidiary that could reasonably be expected to have a Material
Adverse Effect.

(t) Business. The Borrower, the other Loan Parties and the other Subsidiaries
are (i) primarily engaged in the business of acquiring, owning, redeveloping,
developing and managing Retail Properties and Mixed-Use Projects (including
components of such Mixed-Use Projects that are Office Properties and Multifamily
Properties) together with other business activities reasonably related or
incidental thereto and (ii) secondarily engaged in the business of acquiring,
owning, redeveloping, developing and managing Office Properties, Multifamily
Properties and Hotel Properties, together with other business activities
reasonably related or incidental thereto.

(u) Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to the Borrower, any other Loan Party or any
other Subsidiary ancillary to the transactions contemplated hereby.

 

- 74 -



--------------------------------------------------------------------------------

(v) Accuracy and Completeness of Information. None of the written information,
reports or other papers or data (excluding financial projections and other
forward looking statements), taken as a whole as of the date of delivery
thereof, furnished to the Administrative Agent or any Lender by, on behalf of,
or at the direction of, the Borrower, any Subsidiary or any other Loan Party in
connection with or relating in any way to this Agreement, contained any untrue
statement of a fact material to the creditworthiness of the Borrower, any
Subsidiary or any other Loan Party or omitted to state a material fact necessary
in order to make such statements contained therein, in light of the
circumstances under which they were made, not misleading. All financial
statements furnished to the Administrative Agent or any Lender by, on behalf of,
or at the direction of, the Borrower, any Subsidiary or any other Loan Party in
connection with or relating in any way to this Agreement, present fairly, in
accordance with GAAP consistently applied throughout the periods involved, the
financial position of the Persons involved as at the date thereof and the
results of operations for such periods (subject, as to interim statements, to
changes resulting from normal year end audit adjustments and absence of full
footnote disclosure). All financial projections and other forward looking
statements prepared by or on behalf of the Borrower, any Subsidiary or any other
Loan Party that have been or may hereafter be made available to the
Administrative Agent or any Lender were or will be prepared in good faith based
on reasonable assumptions. As of the Effective Date, no fact is known to the
Borrower which has had, or may in the future have (so far as the Borrower can
reasonably foresee), a Material Adverse Effect which has not been set forth in
the financial statements referred to in Section 6.1.(k) or in such information,
reports or other papers or data or otherwise disclosed in writing to the
Administrative Agent and the Lenders. As of the Agreement Date, all of the
information included in the Beneficial Ownership Certification is true and
correct.

(w) Not Plan Assets; No Prohibited Transactions. None of the assets of the
Borrower, any other Loan Party or any other Subsidiary constitutes “plan assets”
within the meaning of ERISA, the Internal Revenue Code and the respective
regulations promulgated thereunder. Assuming that no Lender funds any amount
payable by it hereunder with “plan assets,” as that term is defined in 29 C.F.R.
2510.3-101, the execution, delivery and performance of this Agreement and the
other Loan Documents, and the extensions of credit and repayment of amounts
hereunder, do not and will not constitute “prohibited transactions” under ERISA
or the Internal Revenue Code.

(x) Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions.

(i) None of (i) the Borrower, any Subsidiary, any of their respective directors,
officers, or, to the knowledge of the Borrower or such Subsidiary, any of their
respective employees or Affiliates, or (ii) any agent or representative of the
Borrower or any Subsidiary that will act in any capacity in connection with or
benefit from this Agreement, (A) is a Sanctioned Person or currently the express
subject or express target of any Sanctions, (B) is controlled by or is acting on
behalf of a Sanctioned Person, (C) has its assets located in a Sanctioned
Country, (D) is under administrative, civil or criminal investigation for an
alleged violation of, or received notice from or made a voluntary disclosure to
any governmental entity regarding a possible violation of, Anti-Corruption Laws,
Anti-Money Laundering Laws or Sanctions by a governmental authority that
enforces Sanctions or any Anti-Corruption Laws or Anti-Money Laundering Laws, or
(E) directly or indirectly derives revenues from investments in, or transactions
with, Sanctioned Persons.

(ii) Each of the Borrower and its Subsidiaries has implemented and maintains in
effect policies and procedures designed to ensure compliance by the Borrower and
its Subsidiaries and their respective directors, officers, employees, agents and
Affiliates with all Anti-Corruption Laws, Anti-Money Laundering Laws and
applicable Sanctions.

 

- 75 -



--------------------------------------------------------------------------------

(iii) Each of the Borrower and its Subsidiaries, each director, officer, and to
the knowledge of Borrower, employee, agent and Affiliate of the Borrower and
each Subsidiary, is in compliance with all Anti-Corruption Laws, Anti-Money
Laundering Laws in all material respects and applicable Sanctions.

(iv) No proceeds of any Loan or Letter of Credit have been used, directly or
indirectly, by the Borrower, any of its Subsidiaries or any of its or their
respective directors, officers, employees and agents in violation of
Section 9.13.(c).

(y) REIT Status. The Borrower qualifies as, and has elected to be treated as, a
REIT and is in compliance with all requirements and conditions imposed under the
Internal Revenue Code to allow the Borrower to maintain its status as a REIT.

(z) Unencumbered Assets. As of the Agreement Date, Schedule 6.1.(z) is a correct
and complete list of each Wholly Owned Property, Controlled Property and
Non-Controlled Property included as of the Agreement Date in the calculation of
Unencumbered Asset Value. Except as set forth on such Schedule, each of the
Properties included by the Borrower in calculations of Unencumbered Asset Value
is an Eligible Property.

Section 6.2. Survival of Representations and Warranties, Etc.

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of any Loan Party or any other Subsidiary
to the Administrative Agent or any Lender pursuant to or in connection with this
Agreement or any of the other Loan Documents (including, but not limited to, any
such statement made in or in connection with any amendment thereto or any
statement contained in any certificate, financial statement or other instrument
delivered by or on behalf of any Loan Party prior to the Agreement Date and
delivered to the Administrative Agent or any Lender in connection with the
underwriting or closing the transactions contemplated hereby) shall constitute
representations and warranties made by the Borrower under this Agreement. All
representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made at and as of the Agreement Date, the
Effective Date, the date on which any extension of the Revolving Termination
Date is effectuated pursuant to Section 2.13. and at and as of the date of the
occurrence of each Credit Event, except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances not prohibited hereunder. All such representations and
warranties shall survive the effectiveness of this Agreement, the execution and
delivery of the Loan Documents and the making of the Loans and the issuance of
the Letters of Credit.

 

- 76 -



--------------------------------------------------------------------------------

ARTICLE VII. AFFIRMATIVE COVENANTS

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.7., all of the Lenders) shall otherwise consent
in the manner provided for in Section 12.7., the Borrower shall comply with the
following covenants:

Section 7.1. Preservation of Existence and Similar Matters.

Except as otherwise permitted under Section 9.5., the Borrower shall, and shall
cause each other Loan Party and each other Subsidiary to, preserve and maintain
its respective existence, rights, franchises, licenses and privileges in the
jurisdiction of its incorporation or formation and qualify and remain qualified
and authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization and where the failure to be so authorized and qualified could
reasonably be expected to have a Material Adverse Effect.

Section 7.2. Compliance with Applicable Law and Material Contracts.

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, comply with (a) all Applicable Laws, including the obtaining of
all Governmental Approvals, the failure with which to comply could reasonably be
expected to have a Material Adverse Effect, and (b) all terms and conditions of
all contracts and other written agreements to which it is a party if any such
non-compliance could reasonably be expected to have a Material Adverse Effect.

Section 7.3. Maintenance of Property.

In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
(a) protect and preserve all of its respective material properties, including,
but not limited to, all Intellectual Property necessary to the conduct of its
respective business, and maintain in good repair, working order and condition
all tangible properties, ordinary wear and tear excepted, and (b) from time to
time make or cause to be made all needed and appropriate repairs, renewals,
replacements and additions to such properties, so that the business carried on
in connection therewith may be properly and advantageously conducted at all
times.

Section 7.4. Conduct of Business.

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, carry on its respective businesses as described in
Section 6.1.(t).

Section 7.5. Insurance.

In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
maintain insurance (on a replacement cost basis) with financially sound and
reputable insurance companies against such risks and in such amounts as is
customarily maintained by Persons engaged in similar businesses or as may be
required by Applicable Law. The Borrower shall from time to time deliver to the
Administrative Agent upon request a detailed list, together with copies of all
policies of the insurance then in effect, stating the names of the insurance
companies, the amounts and rates of the insurance, the dates of the expiration
thereof and the properties and risks covered thereby.

Section 7.6. Payment of Taxes and Claims.

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, pay and discharge when due (a) all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, and (b) all lawful claims of materialmen,
mechanics, carriers, warehousemen and landlords for labor, materials, supplies
and rentals which, if unpaid, might become a Lien on any properties of such
Person; provided, however, that this Section shall not require the payment or
discharge of any such tax, assessment, charge, levy or claim which is being
contested in good faith by appropriate proceedings which operate to suspend the
collection thereof and for which adequate reserves have been established on the
books of such Person in accordance with GAAP.

 

- 77 -



--------------------------------------------------------------------------------

Section 7.7. Books and Records; Inspections.

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, maintain books and records pertaining to its respective business
operations in such detail, form and scope as is consistent with good business
practice and in accordance with GAAP. The Borrower shall, and shall cause each
other Loan Party and each other Subsidiary to, permit representatives or agents
of any Lender or the Administrative Agent, from time to time after reasonable
prior notice if no Event of Default shall be in existence, as often as may be
reasonably requested, but only during normal business hours and at the expense
of such Lender or the Administrative Agent (unless an Event of Default shall
exist, in which case the exercise by the Administrative Agent of its rights
under this Section shall be at the expense of the Borrower), as the case may be,
to: (a) visit and inspect all properties of the Borrower or such Subsidiary or
other Loan Party to the extent any such right to visit or inspect is within the
control of such Person; (b) inspect and make extracts from their respective
books and records, including but not limited to management letters prepared by
independent accountants; and (c) discuss with its officers, and its independent
accountants (in the presence of an officer of the Borrower so long as no Event
of Default has occurred and is continuing), its business, properties, condition
(financial or otherwise), results of operations and performance. If requested by
the Administrative Agent, the Borrower shall execute an authorization letter
addressed to its accountants authorizing the Administrative Agent or any Lender
to discuss the financial affairs of the Borrower and any other Loan Party or any
other Subsidiary with its accountants which, so long as no Event of Default has
occurred and is continuing, shall be in the presence of an officer of the
Borrower.

Section 7.8. Use of Proceeds.

The Borrower will use the proceeds of Loans only to (i) satisfy and pay in full
all indebtedness, liabilities and obligations owing under the Existing Credit
Agreement, (ii) provide for the general working capital needs of the Borrower
and its Subsidiaries and (iii) for other general corporate purposes of the
Borrower and its Subsidiaries. The Borrower shall only use Letters of Credit for
the same purposes for which it may use the proceeds of Loans.

Section 7.9. Environmental Matters.

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, comply with all Environmental Laws the failure with which to
comply could reasonably be expected to have a Material Adverse Effect. The
Borrower shall use, and shall cause each other Loan Party and each other
Subsidiary to use, commercially reasonable efforts (which shall include, for
purposes of this Section, including customary provisions in lease agreements
with tenants as to such compliance) to cause all other Persons occupying, using
or present on the Properties to comply, with all Environmental Laws the failure
with which to comply could reasonably be expected to have a Material Adverse
Effect. The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to take promptly all actions reasonably necessary to prevent the
imposition of any Liens on any of their respective properties arising out of or
related to any Environmental Laws. Nothing in this Section shall impose any
obligation or liability whatsoever on the Administrative Agent or any Lender.

 

- 78 -



--------------------------------------------------------------------------------

Section 7.10. Further Assurances.

At the Borrower’s cost and expense and upon request of the Administrative Agent,
the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, duly execute and deliver or cause to be duly executed and
delivered, to the Administrative Agent such further instruments, documents and
certificates, and do and cause to be done such further acts that may be
reasonably necessary or advisable in the reasonable opinion of the
Administrative Agent to carry out more effectively the provisions and purposes
of this Agreement and the other Loan Documents.

Section 7.11. Compliance with Anti-Corruption Laws; Beneficial Ownership
Regulation, Anti-Money Laundering Laws and Sanctions.

The Borrower will (a) maintain in effect and enforce policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with all Anti-Corruption
Laws, Anti-Money Laundering Laws and applicable Sanctions, (b) notify the
Administrative Agent and each Lender that previously received a Beneficial
Ownership Certification of any change in the information provided in the
Beneficial Ownership Certification that would result in a change to the list of
beneficial owners identified therein and (c) promptly upon the reasonable
request of the Administrative Agent or any Lender, provide the Administrative
Agent or such Lender, as the case may be, any information or documentation
reasonably requested by it for purposes of complying with the Beneficial
Ownership Regulation.

Section 7.12. REIT Status.

The Borrower shall at all times maintain its status as, and election to be
treated as, a REIT under the Internal Revenue Code.

Section 7.13. Exchange Listing.

The Borrower shall maintain at least one class of common shares of the Borrower
having trading privileges on the New York Stock Exchange or the American Stock
Exchange or other national exchange which is subject to price quotations on The
NASDAQ Stock Market’s National Market System (or any successor exchanges or
quotation systems thereto).

Section 7.14. Guarantors.

(a) Within 10 Business Days of the date on which any of the following conditions
first applies to any Subsidiary (other than a Subsidiary owning a Non-Controlled
Property) that is not already a Guarantor, the Borrower shall deliver to the
Administrative Agent each of the following in form and substance satisfactory to
the Administrative Agent: (i) an Accession Agreement executed by such Subsidiary
(or if the Guaranty is not then in existence, a Guaranty executed by such
Subsidiary) and (ii) the items that would have been delivered under
subsections (iv) through (viii) of Section 5.1.(a) if such Subsidiary had been
required to become a Guarantor on the Agreement Date:

(x) such Subsidiary Guarantees, or otherwise becomes obligated in respect of,
any Indebtedness of the Borrower or any Subsidiary of the Borrower; or

(y) such Subsidiary (A) owns any asset the value of which is included in the
determination of Unencumbered Asset Value and (B) has incurred, acquired or
suffered to exist any Recourse Indebtedness.

(b) [Intentionally Omitted].

 

- 79 -



--------------------------------------------------------------------------------

(c) The Borrower may request in writing that the Administrative Agent release,
and upon receipt of such request the Administrative Agent shall release, a
Guarantor from the Guaranty so long as: (i) such Guarantor is not required to be
a party to the Guaranty under the immediately preceding subsection (a); (ii) no
Default or Event of Default shall then be in existence or would occur as a
result of such release, including without limitation, a Default or Event of
Default resulting from a violation of any of the covenants contained in
Section 9.1.; and (iii) the Administrative Agent shall have received such
written request at least ten (10) Business Days (or such shorter period as may
be acceptable to the Administrative Agent) prior to the requested date of
release. Delivery by the Borrower to the Administrative Agent of any such
request shall constitute a representation by the Borrower that the matters set
forth in the preceding sentence (both as of the date of the giving of such
request and as of the date of the effectiveness of such request) are true and
correct with respect to such request.

ARTICLE VIII. INFORMATION

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.7., all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.7., the Borrower shall furnish to the
Administrative Agent for distribution to each of the Lenders:

Section 8.1. Quarterly Financial Statements.

As soon as available and in any event within five (5) days after the same is
required to be filed with the Securities and Exchange Commission (but in no
event later than 50 days after the end of each of the first, second and third
fiscal quarters of the Borrower commencing with the fiscal quarter of the
Borrower ended June 30, 2019), the unaudited consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such period and the related
unaudited consolidated statements of operations, shareholders’ equity and cash
flows of the Borrower and its Subsidiaries for such period, setting forth in
each case in comparative form the figures as of the end of and for the
corresponding periods of the previous fiscal year, all of which shall, to the
extent applicable, be in the form required by the Securities Exchange Act and
certified by the chief financial officer or chief accounting officer of the
Borrower, in his or her opinion, to present fairly, in accordance with GAAP and
in all material respects, the consolidated financial position of the Borrower
and its Subsidiaries as at the date thereof and the results of operations for
such period (subject to normal year-end audit adjustments).

Section 8.2. Year-End Statements.

As soon as available and in any event within five (5) days after the same is
required to be filed with the Securities and Exchange Commission (but in no
event later than 95 days after the end of each fiscal year of the Borrower), the
audited consolidated balance sheet of the Borrower and its Subsidiaries as at
the end of such fiscal year and the related audited consolidated statements of
operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries for such fiscal year, setting forth in comparative form the figures
as at the end of and for the previous fiscal year, all of which shall, to the
extent applicable, be in the form required by the Securities Exchange Act and
(a) certified by the chief accounting officer or chief financial officer of the
Borrower, in his or her opinion, to present fairly, in accordance with GAAP, the
consolidated financial position of the Borrower and its Subsidiaries as at the
date thereof and the result of operations for such period and (b) accompanied by
the report thereon of Grant Thornton LLP or any other independent certified
public accountants of recognized national standing acceptable to the
Administrative Agent, whose report shall be unqualified and who shall have
authorized the Borrower to deliver such financial statements and report thereon
to the Administrative Agent and the Lenders pursuant to this Agreement.

 

- 80 -



--------------------------------------------------------------------------------

Section 8.3. Compliance Certificate.

At the time the financial statements are furnished pursuant to Sections 8.1. and
8.2. and, if (i) the Requisite Lenders provide notice to the Administrative
Agent and the Borrower that they reasonably believe that an Event of Default
specified in Section 10.1.(a), 10.1.(e) or 10.1.(f) or a Default under
Section 10.1.(f) may occur, or if (ii) a casualty or condemnation of a Property
secured by Material Indebtedness requiring payment in excess of $125,000,000 as
a result of such casualty or condemnation occurs, then within 5 Business Days of
the Administrative Agent’s request with respect to any other fiscal period, a
certificate substantially in the form of Exhibit P (a “Compliance Certificate”)
executed on behalf of the Borrower by the chief accounting officer or the chief
financial officer of the Borrower (a) setting forth in reasonable detail as of
the end of such quarterly accounting period or fiscal year or such other fiscal
period, as the case may be, the calculations required to establish whether the
Borrower was in compliance with the covenants contained in Section 9.1.; and
(b) stating that, to the best of his or her knowledge, information, and belief
after due inquiry, no Default or Event of Default exists, or, if such is not the
case, specifying such Default or Event of Default and its nature, when it
occurred and the steps being taken by the Borrower with respect to such event,
condition or failure. Together with each Compliance Certificate delivered in
connection with quarterly or annual financial statements, the Borrower shall
deliver a report, in form and detail reasonably satisfactory to the
Administrative Agent, setting forth (i) a statement of Funds From Operations for
the fiscal period then ending; (ii) a list of each Wholly Owned Property,
Controlled Property and Non-Controlled Property included in the calculation of
Unencumbered Asset Value, such list to identify any Property that has ceased to
be included in the calculation of Unencumbered Asset Value since the previous
such list delivered to the Administrative Agent; and (iii) a listing of all
Properties acquired by the Borrower or any Subsidiary since the delivery of the
previous such list, including their Net Operating Income, the purchase price for
such Property and indicating whether such Property is collateral for any Secured
Indebtedness of the owner of such Property.

Section 8.4. Other Information.

(a) Promptly upon receipt thereof, copies of all management reports, if any,
submitted to the Borrower or its Board of Trustees by its independent public
accountants;

(b) Within five (5) Business Days of the filing thereof, copies of all
registration statements (excluding the exhibits thereto (unless requested by the
Administrative Agent) and any registration statements on Form S-8 or its
equivalent), reports on Forms 10-K, 10-Q and 8-K (or their equivalents) and all
other periodic reports which any Loan Party or any other Subsidiary shall file
with the Securities and Exchange Commission (or any Governmental Authority
substituted therefor) or any national securities exchange;

(c) Promptly upon the mailing thereof to the shareholders of the Borrower
generally, copies of all financial statements, reports and proxy statements so
mailed and promptly upon the issuance thereof copies of all press releases
issued by the Borrower, any Subsidiary or any other Loan Party;

(d) No later than the last day of February of each year, projected consolidated
financial statements of Borrower and its consolidated Subsidiaries, for the next
fiscal year set forth on a quarterly basis, to include projected statements of
income and loss and statements of cash flow. Such projected consolidated
financial statements shall represent the reasonable best estimate by the
Borrower of the future financial performance of the Borrower and its
Subsidiaries for the periods set forth therein and have been prepared on the
basis of assumptions set forth therein, which the Borrower believes are fair and
reasonable as of the date of preparation in light of current and reasonably
foreseeable business conditions (it being understood that actual results may
differ from those set forth in such projected financial statements);

 

- 81 -



--------------------------------------------------------------------------------

(e) If any ERISA Event shall occur that individually, or together with any other
ERISA Event that has occurred, could reasonably be expected to have a Material
Adverse Effect, a certificate of the chief executive officer or chief financial
officer of the Borrower setting forth details as to such occurrence and the
action, if any, which the Borrower or applicable member of the ERISA Group is
required or proposes to take;

(f) To the extent any Loan Party or any other Subsidiary is aware of the same,
prompt notice of the commencement of any proceeding or investigation by or
before any Governmental Authority and any action or proceeding in any court or
other tribunal or before any arbitrator against or in any other way relating
adversely to, or adversely affecting, any Loan Party or any other Subsidiary or
any of their respective properties, assets or businesses which could reasonably
be expected to have a Material Adverse Effect, and prompt notice of the receipt
of notice that any United States income tax returns of any Loan Party or any
other Subsidiary are being audited;

(g) A copy of any amendment to the declaration of trust or other organizational
documents of the Borrower within fifteen (15) Business Days after the
effectiveness thereof;

(h) Prompt notice of (i) any change in the chief executive officer, chief
financial officer or chief operating officer of the Borrower, any Subsidiary or
any other Loan Party, or (ii) any change in the business, assets, liabilities,
financial condition or results of operations of the Borrower, any Subsidiary or
any other Loan Party which has had, or could reasonably be expected to have, a
Material Adverse Effect;

(i) Promptly upon a Responsible Officer of the Borrower obtaining knowledge
thereof, prompt notice of the occurrence of any Default or Event of Default or
any event which constitutes or which with the passage of time, the giving of
notice, or otherwise, would constitute a default or event of default by any Loan
Party or any other Subsidiary under any Material Contract to which any such
Person is a party or by which any such Person or any of its respective
properties may be bound;

(j) Prompt notice of any order, judgment or decree not covered by insurance in
excess of $25,000,000 having been entered against any Loan Party or any other
Subsidiary or any of their respective properties or assets;

(k) Prompt notice if the Borrower, any Subsidiary or any other Loan Party shall
receive any notification from any Governmental Authority alleging a violation of
any Applicable Law or any inquiry which, in either case, could reasonably be
expected to have a Material Adverse Effect

(l) [Intentionally Omitted];

(m) Promptly upon the request of the Administrative Agent, evidence of the
Borrower’s calculation of the Ownership Share with respect to a Subsidiary or an
Unconsolidated Affiliate, such evidence to be in form and detail satisfactory to
the Administrative Agent;

(n) Promptly, upon any change in the Borrower’s Credit Rating, a certificate
stating that the Borrower’s Credit Rating has changed and the new Credit Rating
that is in effect;

(o) Promptly upon the request therefor, such other information and documentation
required under applicable “know your customer” rules and regulations, the
PATRIOT Act or any applicable Anti-Money Laundering Laws, in each case as from
time to time reasonably requested by the Administrative Agent or any Lender;

 

- 82 -



--------------------------------------------------------------------------------

(p) Prompt notice of the sale, transfer or other disposition of any material
assets of the Borrower, any Subsidiary or any other Loan Party to any Person
other than the Borrower, any Subsidiary or any other Loan Party;

(q) Prompt written notice, meaning within ten (10) Business Days after the
Borrower obtains knowledge thereof, of the occurrence of any of the following:
(i) the Borrower, any Loan Party or any other Subsidiary shall receive written
notice that any violation of Environmental Law has or may have been committed or
is about to be committed; (ii) the Borrower, any Loan Party or any other
Subsidiary shall receive written notice that any administrative or judicial
complaint, or order has been filed or is about to be filed against any such
Person alleging any violation of any Environmental Law or requiring the
Borrower, any Loan Party or any other Subsidiary to take any action in
connection with the release or threatened release of Hazardous Materials; or
(iii) the Borrower, any Loan Party or any other Subsidiary shall receive any
notice from a Governmental Authority or private party alleging that any such
Person may be liable or responsible for any costs associated with a response to,
or remediation or cleanup of, a release of Hazardous Materials or any damages
caused thereby; and the matters covered by such notice(s) under the foregoing
clauses (i) through (iii) above, whether individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect;

(r) Promptly upon the request of the Administrative Agent, the Derivatives
Termination Value in respect of any Specified Derivatives Contract from time to
time outstanding; and

(s) From time to time and promptly upon each request, such data, certificates,
reports, statements, opinions of counsel, documents or further information
regarding the business, assets, liabilities, financial condition or results of
operations of the Borrower, any of its Subsidiaries, or any other Loan Party as
the Administrative Agent or any Lender may reasonably request.

Section 8.5. Electronic Delivery of Certain Information.

(a) Documents required to be delivered pursuant to the Loan Documents shall be
delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Administrative Agent and each Lender
have access (including a commercial, third-party website or a website sponsored
or hosted by the Administrative Agent or the Borrower) provided that the
foregoing shall not apply to (i) notices to any Lender (or the Issuing Bank)
pursuant to Article II. and (ii) any Lender that has notified the Administrative
Agent and the Borrower that it cannot or does not want to receive electronic
communications. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
delivery pursuant to procedures approved by it for all or particular notices or
communications. Documents or notices delivered electronically shall be deemed to
have been delivered on the date and time on which the Administrative Agent or
the Borrower posts such documents or the documents become available on a
commercial website and the Borrower notifies the Administrative Agent of said
posting by causing an e-mail notification to be sent to an e-mail address
specified from time to time by the Administrative Agent and provides a link
thereto; provided if such notice or other communication is not sent or posted
during the normal business hours of the recipient, said posting date and time
shall be deemed to have commenced as of 9:00 a.m. Pacific time on the opening of
business on the next business day for the recipient. Notwithstanding anything
contained herein, in every instance the Borrower shall be required to provide
paper copies of the certificate required by Section 8.3. to the Administrative
Agent and shall deliver paper copies of any documents to the Administrative
Agent or to any Lender that requests such paper copies until a written request
to cease delivering paper copies is given by the Administrative Agent or such
Lender. Except for the certificates required by Section 8.3., the Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents delivered electronically, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request for
delivery. Each Lender shall be solely responsible for requesting delivery to it
of paper copies and maintaining its paper or electronic documents.

 

- 83 -



--------------------------------------------------------------------------------

(b) Documents required to be delivered pursuant to Article II. may be delivered
electronically to a website provided for such purpose by the Administrative
Agent pursuant to the procedures provided to the Borrower by the Administrative
Agent.

Section 8.6. Public/Private Information.

The Borrower will cooperate with the Administrative Agent in connection with the
publication of certain materials and/or information provided by or on behalf of
the Borrower to the Administrative Agent and the Lenders (collectively,
“Information Materials”) pursuant to this Article and the Borrower will
designate Information Materials (a) that are either available to the public or
not material with respect to the Borrower and its Subsidiaries or any of their
respective securities for purposes of United States federal and state securities
laws, as “Public Information” and (b) that are not Public Information as
“Private Information”. The Administrative Agent and the Borrower acknowledge and
agree that the Borrower is obligated to file reports under the Securities
Exchange Act. All Information Materials filed with or furnished to the
Securities and Exchange Commission by, or on behalf of, the Borrower pursuant to
the Securities Exchange Act or filed by, or on behalf of, the Borrower with the
Securities and Exchange Commission pursuant to the Securities Act, distributed
by, or on behalf of, the Borrower by press release through a widely disseminated
news or wire service, or otherwise expressly designated by the Borrower as
Public Information are hereby designated as Public Information and all other
Information Materials are hereby designated as Private Information.

Section 8.7. USA Patriot Act Notice; Compliance.

The Administrative Agent and each Lender hereby notifies the Borrower that
pursuant to the requirements of the PATRIOT Act or any other Anti-Money
Laundering Laws, each of them is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
to identify each Loan Party in accordance with the PATRIOT Act or such
Anti-Money Laundering Laws.

ARTICLE IX. NEGATIVE COVENANTS

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.7., all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.7., the Borrower shall comply with the
following covenants:

Section 9.1. Financial Covenants.

(a) [Intentionally Omitted]

(b) Maximum Leverage Ratio. The Borrower shall not permit the ratio of (i) Total
Indebtedness to (ii) Total Asset Value to exceed 0.60 to 1.00 at any time;
provided, however, that if such ratio is greater than 0.60 to 1.00 but is not
greater than 0.65 to 1.00, then the Borrower shall be deemed to be in compliance
with this Section 9.1.(b) so long as (a) the Borrower completed a Material
Acquisition which resulted in such ratio (after giving effect to such Material
Acquisition) exceeding 0.60 to 1.00 at any time during the fiscal quarter in
which such Material Acquisition took place and for any subsequent consecutive
fiscal quarters, (b) the Borrower has not maintained compliance with this
Section 9.1.(b) in reliance on this proviso for more than four fiscal quarters
(whether or not consecutive) during the term of this Agreement and (c) such
ratio (after giving effect to such Material Acquisition) is not greater than
0.65 to 1.00 at any time.

 

- 84 -



--------------------------------------------------------------------------------

(c) Minimum Fixed Charge Coverage Ratio. The Borrower shall not permit the ratio
of (i) Adjusted EBITDA for any fiscal quarter ending during the term of this
Agreement to (ii) Fixed Charges for such fiscal quarter, to be less than 1.50 to
1.00 as of the last day of such fiscal quarter.

(d) Maximum Secured Indebtedness Ratio. The Borrower shall not permit the ratio
of (i) Secured Indebtedness of the Borrower and its Subsidiaries determined on a
consolidated basis to (ii) Total Asset Value to exceed 0.35 to 1.00 at any time.

(e) Maximum Unencumbered Leverage Ratio. The Borrower shall not permit the ratio
of (i) Unsecured Indebtedness of the Borrower and its Subsidiaries determined on
a consolidated basis to (ii) Unencumbered Asset Value, to exceed 0.60 to 1.00 at
any time; provided, however, that if such ratio is greater than 0.60 to 1.00 but
is not greater than 0.65 to 1.00, then the Borrower shall be deemed to be in
compliance with this Section 9.1.(e) so long as (a) the Borrower completed a
Material Acquisition which resulted in such ratio (after giving effect to such
Material Acquisition) exceeding 0.60 to 1.00 at any time during the fiscal
quarter in which such Material Acquisition took place and for any subsequent
consecutive fiscal quarters, (b) the Borrower has not maintained compliance with
this Section 9.1.(e) in reliance on this proviso for more than four fiscal
quarters (whether or not consecutive) during the term of this Agreement and
(c) such ratio (after giving effect to such Material Acquisition) is not greater
than 0.65 to 1.00 at any time.

(f) [Intentionally Omitted].

(g) [Intentionally Omitted].

(h) [Intentionally Omitted].

(i) Dividends and Other Restricted Payments.    The Borrower shall not, and
shall not permit any of its Subsidiaries to, declare or make any Restricted
Payment if an Event of Default shall have occurred and is continuing; except
that the Borrower may, subject to the immediately following sentence, declare
and make cash distributions to its shareholders during any fiscal year in an
aggregate amount not to exceed the minimum amount necessary for the Borrower to
remain in compliance with Section 7.12. Notwithstanding the foregoing, if an
Event of Default specified in Section 10.1.(a), Section 10.1.(e) or
Section 10.1.(f) shall have occurred and is continuing, or if as a result of the
occurrence of any other Event of Default any of the Obligations have been
accelerated pursuant to Section 10.2.(a), the Borrower shall not, and shall not
permit any Subsidiary to, make any Restricted Payment to any Person other than
to the Borrower or any Subsidiary.

Section 9.2. [Intentionally Omitted].

Section 9.3. Liens; Negative Pledges.

(a) The Borrower shall not, and shall not permit any Subsidiary (other than an
Excluded Subsidiary) or other Loan Party to, create, assume, or incur any Lien
(other than Permitted Liens) upon any of its properties, assets, income or
profits of any character whether now owned or hereafter acquired if as a result
of the creation, assumption or incurring of such Lien, a Default or Event of
Default is or would be caused thereby or any other Major Default or Event of
Default has occurred and is continuing, including without limitation, a Default
or Event of Default resulting from a violation of any of the covenants contained
in Section 9.1.

 

- 85 -



--------------------------------------------------------------------------------

(b) The Borrower shall not, and shall not permit any Subsidiary (other than an
Excluded Subsidiary) or other Loan Party to, enter into, assume or otherwise be
bound by any Negative Pledge except for (i) a Negative Pledge contained in any
agreement (x) evidencing Indebtedness which (A) the Borrower or such Subsidiary
may create, incur, assume, or permit or suffer to exist under this Agreement and
(B) is secured by a Lien permitted to exist hereunder and (y) which prohibits
the creation of any other Lien on only the property securing such Indebtedness
as of the date such agreement was entered into or (ii) a Negative Pledge
contained in any agreement that evidences unsecured Indebtedness which contains
restrictions on encumbering assets that are substantially similar to, or less
restrictive than, those restrictions contained in the Loan Documents.

Section 9.4. Restrictions on Intercompany Transfers.

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary (other than an Excluded Subsidiary) to, create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or restriction of
any kind on the ability of any Subsidiary to: (a) pay dividends or make any
other distribution on any of such Subsidiary’s capital stock or other equity
interests owned by the Borrower or any Subsidiary; (b) pay any Indebtedness owed
to the Borrower or any Subsidiary; (c) make loans or advances to the Borrower or
any Subsidiary; or (d) transfer any of its property or assets to the Borrower or
any Subsidiary; other than (i) with respect to clauses (a) through (d), those
encumbrances or restrictions contained in any Loan Document or in any other
agreement (A) evidencing Unsecured Indebtedness that the Borrower, any other
Loan Party or any other Subsidiary may create, incur, assume or permit or suffer
to exist under this Agreement and (B) containing encumbrances and restrictions
imposed in connection with such Unsecured Indebtedness that are either
substantially similar to, or less restrictive than, such encumbrances and
restrictions set forth in the Loan Documents, (ii) with respect to clause (d),
customary provisions restricting assignment of any agreement entered into by the
Borrower, any other Loan Party or any Subsidiary in the ordinary course of
business and (iii) with respect to clauses (a) through (d), in the case of a
Subsidiary that is not a Wholly Owned Subsidiary, limitations arising after the
date hereof to the effect that any such dividends, distributions, loans,
advances or transfers of property must be on fair and reasonable terms and on an
arm’s length basis.

Section 9.5. Merger, Consolidation, Sales of Assets and Other Arrangements.

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, (a) enter into any transaction of merger or consolidation;
(b) liquidate, windup or dissolve itself (or suffer any liquidation or
dissolution); or (c) convey, sell, lease, sublease, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or any
substantial part of its business or assets whether now owned or hereafter
acquired; provided, however, that:

(i) any of the actions described in the immediately preceding clauses (a), (b)
and (c) may be taken with respect to any Subsidiary or any other Loan Party
(other than the Borrower) so long as, as a result of the taking of such action,
and after giving effect thereto, no Default or Event of Default is or would be
caused thereby, and no other Major Default or Event of Default has occurred and
is continuing; notwithstanding the foregoing, any such Loan Party may enter into
a transaction of merger pursuant to which such Loan Party is not the survivor of
such merger only if (A) the Borrower shall have given the Administrative Agent
and the Lenders at least 10 Business Days’ prior written notice of such merger;
(B) if the survivor entity is already a Loan Party or is required to become a
Guarantor pursuant to Section 7.14. (and is not already a Guarantor), within
five (5) Business Days of consummation of such merger, the survivor entity shall
have executed and delivered an Accession Agreement (or if the Guaranty is not
then in existence, a Guaranty executed by such survivor entity); (C) within 30
days of consummation of such merger, the survivor

 

- 86 -



--------------------------------------------------------------------------------

entity delivers to the Administrative Agent the following: (1) items of the type
referred to in Sections 5.1.(a)(iv) through (viii) with respect to the survivor
entity as in effect after consummation of such merger (if not previously
delivered to the Administrative Agent and still in effect), (2) copies of all
documents entered into by such Loan Party or the survivor entity to effectuate
the consummation of such merger, including, but not limited to, articles of
merger and the plan of merger, (3) copies, certified by the Secretary or
Assistant Secretary (or other individual performing similar functions) of such
Loan Party or the survivor entity, of all corporate and shareholder action
authorizing such merger and (4) copies of any filings with the Securities and
Exchange Commission in connection with such merger; and (D) such Loan Party and
the survivor entity each takes such other action and delivers such other
documents, instruments, opinions and agreements as the Administrative Agent may
reasonably request;

(ii) the Borrower, the other Loan Parties and the other Subsidiaries may lease
and sublease their respective assets, as lessor or sublessor (as the case may
be), in the ordinary course of their business;

(iii) a Person may merge with and into the Borrower so long as (A) the Borrower
is the survivor of such merger, (B) immediately prior to such merger, and
immediately thereafter and after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing and (C) the Borrower shall have
given the Administrative Agent and the Lenders at least 10 Business Days’ prior
written notice of such merger (except that such prior notice shall not be
required in the case of a merger by a Subsidiary with and into the Borrower);

(iv) the Borrower and each Subsidiary may sell, transfer or dispose of assets
(including by merger or liquidation of Subsidiaries) among themselves; and

(v) the Borrower and each Subsidiary may transfer property as security for
Indebtedness to the extent permitted under Section 9.3.

Section 9.6. Plans.

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, permit any of its respective assets to become or be deemed to be
“plan assets” within the meaning of ERISA (other than as a result of
contributions, in the normal course and on behalf of the Plan participants, by
the Borrower, any other Loan Party, or any other Subsidiary to Benefit
Arrangements, Plans, or Multiemployer Plans not prohibited by this agreement or
any other loan document), the Internal Revenue Code and the respective
regulations promulgated thereunder.

Section 9.7. Fiscal Year.

The Borrower shall not, and shall not permit any other Loan Party or other
Subsidiary to, change its fiscal year from that in effect as of the Agreement
Date.

Section 9.8. Modifications of Organizational Documents.

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, amend, supplement, restate or otherwise modify its certificate or
articles of incorporation or formation, by-laws, operating agreement,
declaration of trust, partnership agreement or other applicable organizational
document if such amendment, supplement, restatement or other modification could
reasonably be expected to have a Material Adverse Effect.

 

- 87 -



--------------------------------------------------------------------------------

Section 9.9. Transactions with Affiliates.

The Borrower shall not permit to exist or enter into, and shall not permit any
other Loan Party or any other Subsidiary to permit to exist or enter into, any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate, except (a) compensation, bonus
and benefit arrangements with employees, officers and trustees as permitted by
Applicable Law, (b) transactions permitted by Section 9.5. to the extent among
the Borrower, the other Loan Parties and other Subsidiaries, or (c) transactions
in the ordinary course of and pursuant to the reasonable requirements of the
business of the Borrower, such other Loan Party or such other Subsidiary and
upon fair and reasonable terms which are no less favorable to the Borrower, such
other Loan Party or such other Subsidiary than would be obtained in a comparable
arm’s length transaction with a Person that is not an Affiliate.

Section 9.10. Environmental Matters.

The Borrower shall not, and shall not permit any other Loan Party, or any other
Subsidiary, and shall use commercially reasonable efforts (which shall include,
for purposes of this Section, including customary provisions in lease agreements
with tenants restricting such activities) not to permit any other Person to,
use, generate, discharge, emit, manufacture, handle, process, store, release,
transport, remove, dispose of or clean up any Hazardous Materials on, under or
from the Properties in violation of any Environmental Law or in a manner that
could reasonably be expected to lead to any environmental claim or pose a
material risk to human health, safety or the environment, in each case which
violation, claim or risk could reasonably be expected to have a Material Adverse
Effect. Nothing in this Section shall impose any obligation or liability
whatsoever on the Administrative Agent or any Lender.

Section 9.11. Non-Controlled Properties.

The Borrower shall not permit any Subsidiary that owns a Non-Controlled Property
to own any assets other than another Non-Controlled Property and other
nonmaterial assets incidental to the ownership of a Non-Controlled Property.

Section 9.12. Derivatives Contracts.

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, enter into or become obligated in respect of Derivatives
Contracts other than Derivatives Contracts entered into by the Borrower, any
such Loan Party or any such Subsidiary in the ordinary course of business and
which establish an effective hedge in respect of liabilities, commitments or
assets held or reasonably anticipated by the Borrower, such other Loan Party or
such other Subsidiary.

Section 9.13. Use of Proceeds.

(a) The Borrower shall not, and shall not permit any other Loan Party or any
other Subsidiary to, use any part of the proceeds of the Loans to (i) purchase
or carry, or to reduce or retire or refinance any credit incurred to purchase or
carry, any margin stock (within the meaning of Regulation U or Regulation X of
the Board of Governors of the Federal Reserve System) or (ii) to extend credit
to others for the purpose of purchasing or carrying any such margin stock.

(b) The Borrower will not request any Loans or Letters of Credit, and the
Borrower shall not use, and shall ensure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Loans or Letters of Credit, directly or indirectly, (i) in furtherance of
an offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws or Anti-Money Laundering Law, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (iii) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

 

- 88 -



--------------------------------------------------------------------------------

ARTICLE X. DEFAULT

Section 10.1. Events of Default.

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

(a) Default in Payment. The Borrower or any other Loan Party shall fail to pay
(i) when due under this Agreement or any other Loan Document (whether upon
demand, at maturity, by reason of acceleration or otherwise) the principal of
any of the Loans or any Reimbursement Obligation, or (ii) when due under this
Agreement, any other Loan Document or the Fee Letter any interest on, any of the
Loans or any Reimbursement Obligation, any of the other payment Obligations
owing by the Borrower under this Agreement, any other Loan Document or the Fee
Letter and, solely with respect to this clause (ii) such failure shall continue
for a period of five (5) Business Days.

(b) Default in Performance.

(i) Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement on its part to be performed or observed and contained in
Sections 7.1 (with respect to the existence of the Borrower or any other Loan
Party), 8.4(i) (with respect to notice of the occurrence of a Default or Event
of Default), 8.4.(k) or Article IX.; or

(ii) Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement contained in this Agreement or any other Loan Document to
which it is a party and not otherwise mentioned in this Section, and in the case
of this subsection (b)(ii) only, such failure shall continue for a period of 30
days after the earlier of (x) the date upon which a Responsible Officer of the
Borrower or such other Loan Party obtains knowledge of such failure or (y) the
date upon which the Borrower has received written notice of such failure from
the Administrative Agent.

(c) Misrepresentations. Any written statement, representation or warranty made
or deemed made by or on behalf of any Loan Party under this Agreement or under
any other Loan Document, or any amendment hereto or thereto, or in any other
writing or statement at any time furnished by, or at the direction of, any Loan
Party to the Administrative Agent, the Issuing Bank or any Lender, shall at any
time prove to have been incorrect or misleading, in light of the circumstances
in which made or deemed made, in any material respect (or, to the extent
qualified by materiality or Material Adverse Effect, in all respects) when
furnished or made or deemed made.

(d) Indebtedness Cross-Default.

(i) The Borrower, any other Loan Party or any other Subsidiary shall fail to
make any payment when due and payable of the principal of, or interest on (after
giving effect to the expiration of any grace period for such payment), any
Indebtedness (other than the Loans and Reimbursement Obligations but including
Secured Indebtedness accelerated or required to be prepaid or repurchased prior
to the stated maturity as a result of a casualty with respect to, or
condemnation of, the Property securing such Secured Indebtedness) having an
aggregate outstanding principal amount (or, in the case of any Derivatives
Contract, having, without regard to the effect of any close-out netting
provision, a Derivatives Termination Value), in each case individually or in the
aggregate with all other Indebtedness as to which such a failure exists, of more
than $125,000,000 (“Material Indebtedness”); or

 

- 89 -



--------------------------------------------------------------------------------

(ii) (x) The maturity of any Material Indebtedness shall have been accelerated
in accordance with the provisions of any indenture, contract or instrument
evidencing, providing for the creation of or otherwise concerning such Material
Indebtedness or (y) any Material Indebtedness shall have been required to be
prepaid or repurchased prior to the stated maturity thereof; or

(iii) Any other event shall have occurred and be continuing (and any related
grace period shall have expired) which would permit any holder or holders of any
Material Indebtedness, any trustee or agent acting on behalf of such holder or
holders or any other Person, to accelerate the maturity of any such Material
Indebtedness or require any such Material Indebtedness to be prepaid or
repurchased prior to its stated maturity; or

(iv) Any Loan Party shall fail to pay when due and payable amounts in excess of
$125,000,000 in the aggregate owing in respect of any Derivatives Contracts.

The provisions of the immediately preceding clauses (ii) and (iii) shall not
apply to any Secured Indebtedness accelerated, or required to be prepaid or
repurchased prior to the stated maturity thereof, as a result of a casualty with
respect to, or condemnation of, the Property securing such Secured Indebtedness.

(e) Voluntary Bankruptcy Proceeding. The Borrower, any other Loan Party, or any
Significant Subsidiary, shall: (i) commence a voluntary case under the
Bankruptcy Code or other federal bankruptcy laws (as now or hereafter in
effect); (ii) file a petition seeking to take advantage of any other Applicable
Laws, domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts; (iii) consent to, or fail to
contest in a timely and appropriate manner, any petition filed against it in an
involuntary case under such bankruptcy laws or other Applicable Laws or consent
to any proceeding or action described in the immediately following subsection
(f); (iv) apply for or consent to, or fail to contest in a timely and
appropriate manner, the appointment of, or the taking of possession by, a
receiver, custodian, trustee, or liquidator of itself or of a substantial part
of its property, domestic or foreign; (v) admit in writing its inability to pay
its debts as they become due; (vi) make a general assignment for the benefit of
creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.

(f) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Borrower, any other Loan Party, or any other Significant
Subsidiary, in any court of competent jurisdiction seeking: (i) relief under the
Bankruptcy Code or other federal bankruptcy laws (as now or hereafter in effect)
or under any other Applicable Laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding-up, or composition or adjustment of debts;
or (ii) the appointment of a trustee, receiver, custodian, liquidator or the
like of such Person, or of all or any substantial part of the assets, domestic
or foreign, of such Person, and in the case of either clause (i) or (ii) such
case or proceeding shall continue undismissed or unstayed for a period of 60
consecutive days, or an order granting the remedy or other relief requested in
such case or proceeding (including, but not limited to, an order for relief
under such Bankruptcy Code or such other federal bankruptcy laws) shall be
entered.

(g) Revocation of Loan Documents. The Borrower or any other Loan Party shall
disavow, revoke or terminate (or, except as expressly permitted herein, attempt
to terminate) any Loan Document or the Fee Letter to which it is a party or
shall otherwise challenge or contest in any action, suit or proceeding in any
court or before any Governmental Authority the validity or enforceability of any
Loan Document or the Fee Letter or any Loan Document or the Fee Letter shall
cease to be in full force and effect (except as a result of the express terms
thereof).

 

- 90 -



--------------------------------------------------------------------------------

(h) Judgment.    A judgment or order for the payment of money or for an
injunction or other non-monetary relief shall be entered against the Borrower,
any other Loan Party, or any other Subsidiary by any court or other tribunal and
(i) such judgment or order shall continue for a period of thirty (30) days
without being paid, stayed or dismissed through appropriate appellate
proceedings and (ii) either (A) the amount of such judgment or order for which
insurance has not been acknowledged in writing by the applicable insurance
carrier (or the amount as to which the insurer has denied liability) exceeds,
individually or together with all other such outstanding judgments or orders
entered against the Loan Parties or any other Subsidiary, $125,000,000 or (B) in
the case of an injunction or other non-monetary relief, such injunction or
judgment or order could reasonably be expected to have a Material Adverse
Effect.

(i) Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of the Borrower, any other Loan Party or
any other Subsidiary, which exceeds, individually or together with all other
such warrants, writs, executions and processes, $125,000,000 in amount and such
warrant, writ, execution or process shall not be paid, discharged, vacated,
stayed or bonded for a period of thirty (30) days; provided, however, that if a
bond has been issued in favor of the claimant or other Person obtaining such
warrant, writ, execution or process, the issuer of such bond shall execute a
waiver or subordination agreement in form and substance satisfactory to the
Administrative Agent pursuant to which the issuer of such bond subordinates its
right of reimbursement, contribution or subrogation to the Obligations and
waives or subordinates any Lien it may have on the assets of the Borrower, any
other Loan Party or any Subsidiary.

(j) ERISA.

(i) Any ERISA Event shall have occurred that results or could reasonably be
expected to result in liability to any member of the ERISA Group aggregating in
excess of $125,000,000; or

(ii) As of the most recent valuation date, the “benefit obligation” of all Plans
exceeds the “fair market value of plan assets” for such Plans by more than
$125,000,000, all as determined, and with such terms defined, in accordance with
FASB ASC 715.

(k) Loan Documents. An Event of Default (as defined therein) shall occur under
any of the other Loan Documents.

(l) Change of Control/Change in Management.

(i) Any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act), is or becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that a Person
will be deemed to have “beneficial ownership” of all securities that such Person
has the right to acquire, whether such right is exercisable immediately or only
after the passage of time), directly or indirectly, of more than 35% of the
total voting power of the then outstanding voting stock of the Borrower; or

(ii) During any period of 12 consecutive months ending after the Agreement Date,
individuals who at the beginning of any such 12-month period constituted the
Board of Trustees of the Borrower (together with any new trustees whose election
by such Board or whose nomination for election by the shareholders of the
Borrower was approved by a vote of a majority of the trustees then still in
office who were either Trustees at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute two-thirds (2/3) of the Board of Trustees of the Borrower
then in office.

 

- 91 -



--------------------------------------------------------------------------------

Section 10.2. Remedies Upon Event of Default.

Upon the occurrence of an Event of Default the following provisions shall apply:

(a) Acceleration; Termination of Facilities.

(i) Automatic. Upon the occurrence of an Event of Default specified in
Sections 10.1.(e) or 10.1.(f), (1)(A) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding, (B) an amount equal to the
Stated Amount of all Letters of Credit outstanding as of the date of the
occurrence of such Event of Default for deposit into the Letter of Credit
Collateral Account and (C) all of the other Obligations, including, but not
limited to, the other amounts owed to the Lenders and the Administrative Agent
under this Agreement, the Notes or any of the other Loan Documents shall become
immediately and automatically due and payable without presentment, demand,
protest, or other notice of any kind, all of which are expressly waived by the
Borrower on behalf of itself and the other Loan Parties, and (2) the Commitments
and the Swingline Commitment and the obligation of the Issuing Bank to issue
Letters of Credit hereunder, shall all immediately and automatically terminate.

(ii) Optional. If any other Event of Default shall exist, the Administrative
Agent may, and at the direction of the Requisite Lenders shall: (1) declare
(A) the principal of, and accrued interest on, the Loans and the Notes at the
time outstanding, (B) an amount equal to the Stated Amount of all Letters of
Credit outstanding as of the date of the occurrence of such Event of Default for
deposit into the Letter of Credit Collateral Account and (C) all of the other
Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Administrative Agent under this Agreement, the Notes or any of
the other Loan Documents to be forthwith due and payable, whereupon the same
shall immediately become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by the Borrower on
behalf of itself and the other Loan Parties, and (2) terminate the Commitments
and the Swingline Commitment and the obligation of the Issuing Bank to issue
Letters of Credit hereunder.

(b) Loan Documents. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise any and all of
its rights under any and all of the other Loan Documents.

(c) Applicable Law. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise all other rights
and remedies it may have under any Applicable Law.

(d) Appointment of Receiver. To the extent permitted by Applicable Law, the
Administrative Agent and the Lenders shall be entitled to the appointment of a
receiver for the assets and properties of the Borrower and its Subsidiaries,
without notice of any kind whatsoever and without regard to the adequacy of any
security for the Obligations or the solvency of any party bound for its payment,
to take possession of all or any portion of the property and/or the business
operations of the Borrower and its Subsidiaries and to exercise such power as
the court shall confer upon such receiver.

 

- 92 -



--------------------------------------------------------------------------------

(e) Specified Derivatives Contract Remedies. Notwithstanding any other provision
of this Agreement or other Loan Document, each Specified Derivatives Provider
shall have the right, with prompt notice to the Administrative Agent, but
without the approval or consent of or other action by the Administrative Agent
or the Lenders, and without limitation of other remedies available to such
Specified Derivatives Provider under contract or Applicable Law, to undertake
any of the following: (a) to declare an event of default, termination event or
other similar event under any Specified Derivatives Contract and to create an
“Early Termination Date” (as defined therein) in respect thereof, (b) to
determine net termination amounts in respect of any and all Specified
Derivatives Contracts in accordance with the terms thereof, and to set off
amounts among such contracts, (c) to set off or proceed against deposit account
balances, securities account balances and other property and amounts held by
such Specified Derivatives Provider pursuant to any Derivatives Support
Document, including any “Posted Collateral” (as defined in any credit support
annex included in any such Derivatives Support Document to which such Specified
Derivatives Provider may be a party), and (d) to prosecute any legal action
against the Borrower, any Loan Party or other Subsidiary to enforce or collect
net amounts owing to such Specified Derivatives Provider pursuant to any
Specified Derivatives Contract. For the avoidance of doubt, none of the
foregoing remedies instituted by a Specified Derivatives Provider shall by
itself constitute a Default or Event of Default hereunder unless otherwise
specifically set forth herein.

Section 10.3. Remedies Upon Default.

Upon the occurrence of a Default specified in Section 10.1.(f), the Commitments
shall immediately and automatically terminate.

Section 10.4. Marshaling; Payments Set Aside.

None of the Administrative Agent, the Issuing Bank, any Lender or any Specified
Derivatives Provider shall be under any obligation to marshal any assets in
favor of any Loan Party or any other party or against or in payment of any or
all of the Obligations or the Specified Derivatives Obligations. To the extent
that any Loan Party makes a payment or payments to the Administrative Agent, the
Issuing Bank, any Lender or any Specified Derivatives Provider, or the
Administrative Agent, the Issuing Bank, any Lender or any Specified Derivatives
Provider enforce their security interests or exercise their rights of setoff,
and such payment or payments or the proceeds of such enforcement or setoff or
any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, state or federal law, common law or
equitable cause, then to the extent of such recovery, the Obligations or
Specified Derivatives Obligations, or part thereof originally intended to be
satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

Section 10.5. Allocation of Proceeds.

If an Event of Default exists, all payments received by the Administrative Agent
under any of the Loan Documents (or any Lender as a result of exercise of
remedies pursuant to Section 12.4.), in respect of any principal of or interest
on the Obligations or any other amounts payable by the Borrower hereunder or
thereunder, shall be applied in the following order and priority:

(a) amounts due to the Administrative Agent, the Issuing Bank and the Lenders in
respect of expenses due under Section 12.2. until paid in full, and then Fees;

(b) payments of interest on Swingline Loans;

(c) payments of interest on all other Loans and Reimbursement Obligations to be
applied for the ratable benefit of the Lenders and the Issuing Bank;

 

- 93 -



--------------------------------------------------------------------------------

(d) payments of principal of Swingline Loans;

(e) payments of principal of all other Loans, Reimbursement Obligations and
other Letter of Credit Liabilities, to be applied for the ratable benefit of the
Lenders and the Issuing Bank; provided, however, to the extent that any amounts
available for distribution pursuant to this subsection are attributable to the
issued but undrawn amount of an outstanding Letter of Credit, such amounts shall
be paid to the Administrative Agent for deposit into the Letter of Credit
Collateral Account;

(f) amounts due to the Administrative Agent and the Lenders pursuant to
Sections 11.6. and 12.10.;

(g) payments of all other Obligations and other amounts due under any of the
Loan Documents to be applied for the ratable benefit of the Lenders; and

(h) any amount remaining after application as provided above, shall be paid to
the Borrower or whomever else may be legally entitled thereto.

Section 10.6. Letter of Credit Collateral Account.

(a) As collateral security for the prompt payment in full when due of all Letter
of Credit Liabilities and the other Obligations, the Borrower hereby pledges and
grants to the Administrative Agent, for the ratable benefit of the
Administrative Agent, the Issuing Bank and the Lenders as provided herein, a
security interest in all of its right, title and interest in and to the Letter
of Credit Collateral Account and the balances from time to time in the Letter of
Credit Collateral Account (including the investments and reinvestments therein
provided for below). The balances from time to time in the Letter of Credit
Collateral Account shall not constitute payment of any Letter of Credit
Liabilities until applied by the Issuing Bank as provided herein. Anything in
this Agreement to the contrary notwithstanding, funds held in the Letter of
Credit Collateral Account shall be subject to withdrawal only as provided in
this Section.

(b) Amounts on deposit in the Letter of Credit Collateral Account shall be
invested and reinvested by the Administrative Agent in such Cash Equivalents as
the Administrative Agent shall determine in its sole discretion. All such
investments and reinvestments shall be held in the name of and be under the sole
dominion and control of the Administrative Agent for the ratable benefit of the
Administrative Agent, the Issuing Bank and the Lenders; provided, that all
earnings on such investments will be credited to and retained in the Letter of
Credit Collateral Account. The Administrative Agent shall exercise reasonable
care in the custody and preservation of any funds held in the Letter of Credit
Collateral Account and shall be deemed to have exercised such care if such funds
are accorded treatment substantially equivalent to that which the Administrative
Agent accords other funds deposited with the Administrative Agent, it being
understood that the Administrative Agent shall not have any responsibility for
taking any necessary steps to preserve rights against any parties with respect
to any funds held in the Letter of Credit Collateral Account.

(c) If a drawing pursuant to any Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, the Borrower and the Lenders authorize
the Administrative Agent to use the monies deposited in the Letter of Credit
Collateral Account to reimburse the Issuing Bank for the payment made by the
Issuing Bank to the beneficiary with respect to such drawing or the payee with
respect to such presentment.

 

- 94 -



--------------------------------------------------------------------------------

(d) If an Event of Default exists, the Administrative Agent may (and, if
instructed by the Requisite Lenders, shall) in its (or their) discretion at any
time and from time to time elect to liquidate any such investments and
reinvestments and apply the proceeds thereof to the Obligations in accordance
with Section 10.5. Notwithstanding the foregoing, the Administrative Agent shall
not be required to liquidate and release any such amounts if such liquidation or
release would result in the amount available in the Letter of Credit Collateral
Account to be less than the Stated Amount of all Extended Letters of Credit that
remain outstanding.

(e) So long as no Major Default or Event of Default exists, and to the extent
amounts on deposit in or credited to the Letter of Credit Collateral Account
exceed the aggregate amount of the Letter of Credit Liabilities then due and
owing, the Administrative Agent shall, from time to time, at the request of the
Borrower, deliver to the Borrower within 10 Business Days after the
Administrative Agent’s receipt of such request from the Borrower, against
receipt but without any recourse, warranty or representation whatsoever, such
amount of the credit balances in the Letter of Credit Collateral Account as
exceeds the aggregate amount of Letter of Credit Liabilities at such time. Upon
the expiration, termination or cancellation of an Extended Letter of Credit for
which the Lenders reimbursed (or funded participations in) a drawing deemed to
have occurred under the fourth sentence of Section 2.3.(b) for deposit into the
Letter of Credit Collateral Account but in respect of which the Lenders have not
otherwise received payment for the amount so reimbursed or funded, the
Administrative Agent shall promptly remit to the Lenders the amount so
reimbursed or funded for such Extended Letter of Credit that remains in the
Letter of Credit Collateral Account, pro rata in accordance with the respective
unpaid reimbursements or funded participations of the Lenders in respect of such
Extended Letter of Credit, against receipt but without any recourse, warranty or
representation whatsoever. When all of the Obligations shall have been paid in
full in cash and no Letters of Credit remain outstanding, the Administrative
Agent shall deliver to the Borrower, against receipt but without any recourse,
warranty or representation whatsoever, the balances remaining in the Letter of
Credit Collateral Account.

(f) The Borrower shall pay to the Administrative Agent from time to time such
fees as the Administrative Agent normally charges for similar services in
connection with the Administrative Agent’s administration of the Letter of
Credit Collateral Account and investments and reinvestments of funds therein.

Section 10.7. Rescission of Acceleration by Requisite Lenders.

If at any time after acceleration of the maturity of the Loans and the other
Obligations, the Borrower shall pay all arrears of interest and all payments on
account of principal of the Obligations which shall have become due otherwise
than by acceleration (with interest on principal and, to the extent permitted by
Applicable Law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and Defaults (other than nonpayment of principal of
and accrued interest on the Obligations due and payable solely by virtue of
acceleration) shall become remedied or waived to the satisfaction of the
Requisite Lenders, then by written notice to the Borrower, the Requisite Lenders
may elect, in the sole discretion of such Requisite Lenders, to rescind and
annul the acceleration and its consequences. The provisions of the preceding
sentence are intended merely to bind all of the Lenders to a decision which may
be made at the election of the Requisite Lenders, and are not intended to
benefit the Borrower and do not give the Borrower the right to require the
Lenders to rescind or annul any acceleration hereunder, even if the conditions
set forth herein are satisfied.

Section 10.8. Performance by Administrative Agent.

If the Borrower or any other Loan Party shall fail to perform any covenant, duty
or agreement contained in any of the Loan Documents, the Administrative Agent
may, after notice to the Borrower, perform or attempt to perform such covenant,
duty or agreement on behalf of the Borrower or such other Loan Party after the
expiration of any cure or grace periods set forth herein. In such event, the
Borrower

 

- 95 -



--------------------------------------------------------------------------------

shall, at the request of the Administrative Agent, promptly pay any amount
reasonably expended by the Administrative Agent in such performance or attempted
performance to the Administrative Agent, together with interest thereon at the
applicable Post-Default Rate from the date of such expenditure until paid.
Notwithstanding the foregoing, neither the Administrative Agent nor any Lender
shall have any liability or responsibility whatsoever to perform any obligation
of the Borrower under this Agreement or any other Loan Document.

Section 10.9. Rights Cumulative.

(a) Generally. The rights and remedies of the Administrative Agent, the Issuing
Bank, the Lenders and the Specified Derivatives Providers under this Agreement,
each of the other Loan Documents, the Fee Letter and Specified Derivatives
Contracts shall be cumulative and not exclusive of any rights or remedies which
any of them may otherwise have under Applicable Law. In exercising their
respective rights and remedies the Administrative Agent, the Issuing Bank, the
Lenders and the Specified Derivatives Providers may be selective and no failure
or delay by the Administrative Agent, the Issuing Bank, any of the Lenders or
any of the Specified Derivatives Providers in exercising any right shall operate
as a waiver of it, nor shall any single or partial exercise of any power or
right preclude its other or further exercise or the exercise of any other power
or right.

(b) Enforcement by Administrative Agent. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Article X. for the benefit of all the Lenders and the Issuing Banks; provided
that the foregoing shall not prohibit (i) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (ii) the Issuing Banks or the Swingline Lender from exercising
the rights and remedies that inure to their benefit (solely in their capacity as
an Issuing Bank or Swingline Lender, as the case may be) hereunder or under the
other Loan Documents, (iii) any Specified Derivatives Provider from exercising
the rights and remedies that inure to its benefit under any Specified
Derivatives Contract, (iv) any Lender from exercising setoff rights in
accordance with Section 12.4. (subject to the terms of Section 3.3.), or (v) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Loan Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (x) the Requisite Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Article X. and (y) in addition to the matters
set forth in clauses (ii), (iv) and (v) of the preceding proviso and subject to
Section 3.3., any Lender may, with the consent of the Requisite Lenders, enforce
any rights and remedies available to it and as authorized by the Requisite
Lenders.

ARTICLE XI. THE ADMINISTRATIVE AGENT

Section 11.1. Appointment and Authorization.

Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders. Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or

 

- 96 -



--------------------------------------------------------------------------------

the Loan Documents, and the exercise by the Requisite Lenders of the powers set
forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon all of the Lenders.
Nothing herein shall be construed to deem the Administrative Agent a trustee or
fiduciary for any Lender or to impose on the Administrative Agent duties or
obligations other than those expressly provided for herein. Without limiting the
generality of the foregoing, the use of the terms “Agent”, “Administrative
Agent”, “agent” and similar terms in the Loan Documents with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Applicable Law.
Instead, use of such terms is merely a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties. The Administrative Agent shall deliver to each Lender,
promptly upon receipt thereof by the Administrative Agent, copies of each of the
financial statements, certificates, notices and other documents delivered to the
Administrative Agent pursuant to Article VIII. that the Borrower is not
otherwise required to deliver directly to the Lenders. The Administrative Agent
will furnish to any Lender, upon the request of such Lender, a copy (or, where
appropriate, an original) of any document, instrument, agreement, certificate or
notice furnished to the Administrative Agent by the Borrower, any other Loan
Party or any other Affiliate of the Borrower, pursuant to this Agreement or any
other Loan Document not already delivered to such Lender pursuant to the terms
of this Agreement or any such other Loan Document. As to any matters not
expressly provided for by the Loan Documents (including, without limitation,
enforcement or collection of any of the Obligations), the Administrative Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Requisite Lenders
(or all of the Lenders if explicitly required under any other provision of this
Agreement), and such instructions shall be binding upon all Lenders and all
holders of any of the Obligations; provided, however, that, notwithstanding
anything in this Agreement to the contrary, the Administrative Agent shall not
be required to take any action which exposes the Administrative Agent to
personal liability or which is contrary to this Agreement or any other Loan
Document or Applicable Law. Not in limitation of the foregoing, the
Administrative Agent may exercise any right or remedy it or the Lenders may have
under any Loan Document upon the occurrence of a Default or an Event of Default
unless the Requisite Lenders have directed the Administrative Agent otherwise.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent acting or refraining from acting under this Agreement or any of the other
Loan Documents in accordance with the instructions of the Requisite Lenders, or
where applicable, all the Lenders.

Section 11.2. Wells Fargo as Lender.

Wells Fargo, as a Lender or as a Specified Derivatives Provider, as the case may
be, shall have the same rights and powers under this Agreement and any other
Loan Document and under any Specified Derivatives Contract, as the case may be,
as any other Lender or Specified Derivatives Provider and may exercise the same
as though it were not the Administrative Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include Wells Fargo in
each case in its individual capacity. Wells Fargo and its Affiliates may each
accept deposits from, maintain deposits or credit balances for, invest in, lend
money to, act as trustee under indentures of, serve as financial advisor to, and
generally engage in any kind of business with the Borrower, any other Loan Party
or any other Affiliate thereof as if it were any other bank and without any duty
to account therefor to the Issuing Bank, other Lenders, or any other Specified
Derivatives Providers. Further, the Administrative Agent and any Affiliate may
accept fees and other consideration from the Borrower for services in connection
with this Agreement or any Specified Derivatives Contract, or otherwise without
having to account for the same to the Issuing Bank, the other Lenders or any
other Specified Derivatives Providers. The Issuing Bank and the Lenders
acknowledge that, pursuant to such activities, Wells Fargo or its Affiliates may
receive information regarding the Borrower, other Loan Parties, other
Subsidiaries and other Affiliates (including information that may be subject to
confidentiality obligations in favor of such Person) and acknowledge that the
Administrative Agent shall be under no obligation to provide such information to
them.

 

- 97 -



--------------------------------------------------------------------------------

Section 11.3. Approvals of Lenders.

All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent or approval (a) shall be given in the form of a
written notice to such Lender, (b) shall be accompanied by a description of the
matter or issue as to which such determination, approval or consent is
requested, or shall advise such Lender where information, if any, regarding such
matter or issue may be inspected, or shall otherwise describe the matter or
issue to be resolved, and (c) shall include, if reasonably requested by such
Lender and to the extent not previously provided to such Lender, written
materials provided to the Administrative Agent by the Borrower in respect of the
matter or issue to be resolved. Unless a Lender shall give written notice to the
Administrative Agent that it specifically objects to the requested
determination, consent or approval within ten (10) Business Days (or such lesser
or greater period as may be specifically required under the express terms of the
Loan Documents) of receipt of such communication, such Lender shall be deemed to
have conclusively approved such requested determination, consent or approval.
The provisions of this Section shall not apply to any amendment, waiver or
consent regarding any of the matters described in Section 12.7.(c).

Section 11.4. Notice of Events of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice thereof from a Lender or the Borrower referring to this
Agreement, describing with reasonable specificity such Default or Event of
Default and stating that such notice is a “notice of default.” If any Lender
(excluding the Lender which is also serving as the Administrative Agent) becomes
aware of any Default or Event of Default, it shall promptly send to the
Administrative Agent such a “notice of default”. Further, if the Administrative
Agent receives such a “notice of default,” the Administrative Agent shall give
prompt notice thereof to the Lenders.

Section 11.5. Administrative Agent’s Reliance.

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its directors, officers,
agents, employees or counsel shall be liable for any action taken or not taken
by it under or in connection with this Agreement or any other Loan Document,
except for its or their own gross negligence or willful misconduct in connection
with its duties expressly set forth herein or therein as determined by a court
of competent jurisdiction in a final non-appealable judgment. Without limiting
the generality of the foregoing, the Administrative Agent may consult with legal
counsel (including its own counsel or counsel for the Borrower or any other Loan
Party), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts.
Neither the Administrative Agent nor any of its directors, officers, agents,
employees or counsel: (a) makes any warranty or representation to any Lender,
the Issuing Bank or any other Person, or shall be responsible to any Lender, the
Issuing Bank or any other Person for any statement, warranty or representation
made or deemed made by the Borrower, any other Loan Party or any other Person in
or in connection with this Agreement or any other Loan Document; (b) shall have
any duty to ascertain or to inquire as to the performance or observance of any
of the terms, covenants or conditions of this Agreement or any other Loan
Document or the satisfaction of any conditions precedent under this Agreement or
any Loan Document on the part of the Borrower or other Persons, or to inspect
the property, books or records of the Borrower or any other Person; (c) shall be
responsible to any Lender or the Issuing Bank for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any

 

- 98 -



--------------------------------------------------------------------------------

other Loan Document, any other instrument or document furnished pursuant
thereto; (d) shall have any liability in respect of any recitals, statements,
certifications, representations or warranties contained in any of the Loan
Documents or any other document, instrument, agreement, certificate or statement
delivered in connection therewith; and (e) shall incur any liability under or in
respect of this Agreement or any other Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telephone
or electronic mail) believed by it to be genuine and signed, sent or given by
the proper party or parties. The Administrative Agent may execute any of its
duties under the Loan Documents by or through agents, employees or
attorneys-in-fact and shall not itself be responsible for the negligence or
misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct as determined by a court of competent
jurisdiction in a final non-appealable judgment.

Section 11.6. Indemnification of Administrative Agent.

Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Revolving
Commitment Percentage (determined as of the time of such claim), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, reasonable out-of-pocket costs and expenses of any
kind or nature whatsoever which may at any time be imposed on, incurred by, or
asserted against the Administrative Agent (in its capacity as Administrative
Agent but not as a Lender) in any way relating to or arising out of the Loan
Documents, any transaction contemplated hereby or thereby or any action taken or
omitted by the Administrative Agent under the Loan Documents (collectively,
“Indemnifiable Amounts”); provided, however, that no Lender shall be liable for
any portion of such Indemnifiable Amounts to the extent resulting from the
Administrative Agent’s gross negligence or willful misconduct as determined by a
court of competent jurisdiction in a final, non-appealable judgment; provided,
however, that no action taken in accordance with the directions of the Requisite
Lenders (or all of the Lenders, if expressly required hereunder) shall be deemed
to constitute gross negligence or willful misconduct for purposes of this
Section. Without limiting the generality of the foregoing, each Lender agrees to
reimburse the Administrative Agent (to the extent not reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) promptly upon
demand for its ratable share of any out-of-pocket expenses (including the
reasonable fees and expenses of the counsel to the Administrative Agent)
incurred by the Administrative Agent in connection with the preparation,
negotiation, execution, administration, or enforcement (whether through
negotiations, legal proceedings, or otherwise) of, or legal advice with respect
to the rights or responsibilities of the parties under, the Loan Documents, any
suit or action brought by the Administrative Agent to enforce the terms of the
Loan Documents and/or collect any Obligations, any “lender liability” suit or
claim brought against the Administrative Agent and/or the Lenders, and any claim
or suit brought against the Administrative Agent and/or the Lenders arising
under any Environmental Laws. Such out-of-pocket expenses (including counsel
fees) shall be advanced by the Lenders on the request of the Administrative
Agent notwithstanding any claim or assertion that the Administrative Agent is
not entitled to indemnification hereunder upon receipt of an undertaking by the
Administrative Agent that the Administrative Agent will reimburse the Lenders if
it is actually and finally determined by a court of competent jurisdiction that
the Administrative Agent is not so entitled to indemnification. The agreements
in this Section shall survive the payment of the Loans and all other amounts
payable hereunder or under the other Loan Documents and the termination of this
Agreement. If the Borrower shall reimburse the Administrative Agent for any
Indemnifiable Amount following payment by any Lender to the Administrative Agent
in respect of such Indemnifiable Amount pursuant to this Section, the
Administrative Agent shall share such reimbursement on a ratable basis with each
Lender making any such payment.

 

- 99 -



--------------------------------------------------------------------------------

Section 11.7. Lender Credit Decision, Etc.

Each of the Lenders and the Issuing Bank expressly acknowledges and agrees that
neither the Administrative Agent nor any of its officers, directors, employees,
agents, counsel, attorneys-in-fact or other Affiliates has made any
representations or warranties to the Issuing Bank or such Lender and that no act
by the Administrative Agent hereafter taken, including any review of the affairs
of the Borrower, any other Loan Party or any other Subsidiary or Affiliate,
shall be deemed to constitute any such representation or warranty by the
Administrative Agent to the Issuing Bank or any Lender. Each of the Lenders and
the Issuing Bank acknowledges that it has made its own credit and legal analysis
and decision to enter into this Agreement and the transactions contemplated
hereby, independently and without reliance upon the Administrative Agent, any
other Lender or counsel to the Administrative Agent, or any of their respective
officers, directors, employees, agents or counsel, and based on the financial
statements of the Borrower, the other Loan Parties, the other Subsidiaries and
other Affiliates, and inquiries of such Persons, its independent due diligence
of the business and affairs of the Borrower, the other Loan Parties, the other
Subsidiaries and other Persons, its review of the Loan Documents, the legal
opinions required to be delivered to it hereunder, the advice of its own counsel
and such other documents and information as it has deemed appropriate. Each of
the Lenders and the Issuing Bank also acknowledges that it will, independently
and without reliance upon the Administrative Agent, any other Lender or counsel
to the Administrative Agent or any of their respective officers, directors,
employees and agents, and based on such review, advice, documents and
information as it shall deem appropriate at the time, continue to make its own
decisions in taking or not taking action under the Loan Documents. The
Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Borrower or any other Loan Party of the Loan
Documents or any other document referred to or provided for therein or to
inspect the properties or books of, or make any other investigation of, the
Borrower, any other Loan Party or any other Subsidiary. Except for notices,
reports and other documents and information expressly required to be furnished
to the Lenders and the Issuing Bank by the Administrative Agent under this
Agreement or any of the other Loan Documents, the Administrative Agent shall
have no duty or responsibility to provide any Lender or the Issuing Bank with
any credit or other information concerning the business, operations, property,
financial and other condition or creditworthiness of the Borrower, any other
Loan Party or any other Affiliate thereof which may come into possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or other Affiliates. Each of the Lenders and the Issuing Bank
acknowledges that the Administrative Agent’s legal counsel in connection with
the transactions contemplated by this Agreement is only acting as counsel to the
Administrative Agent and is not acting as counsel to any Lender or the Issuing
Bank.

Section 11.8. Successor Administrative Agent.

The Administrative Agent may (i) be removed as administrative agent by all of
the Lenders (other than the Lender then acting as Administrative Agent) and the
Borrower upon 30 days’ prior written notice if the Administrative Agent (A) is
found by a court of competent jurisdiction in a final, non-appealable judgment
to have committed gross negligence or willful misconduct in the course of
performing its duties hereunder or (B) has become or is insolvent or has become
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment (ii) resign at any time as Administrative Agent
under the Loan Documents by giving written notice thereof to the Lenders and the
Borrower. Upon any such removal or resignation, the Requisite Lenders shall have
the right to appoint a successor Administrative Agent which appointment shall,
provided no Event of Default exists, be subject to the Borrower’s approval,
which approval shall not be unreasonably withheld or delayed (except that the
Borrower shall, in all events, be deemed to have approved each Lender and any of
its Affiliates as a successor Administrative Agent). If no successor
Administrative Agent shall have been so appointed in accordance with the
immediately preceding sentence, and shall have accepted

 

- 100 -



--------------------------------------------------------------------------------

such appointment, within 30 days after (i) the Lenders’ giving of notice of
removal or (ii) the resigning Administrative Agent’s giving of notice of
resignation, then the removed or resigning Administrative Agent shall be
discharged from its duties and obligations under the Loan Documents and may, on
behalf of the Lenders and the Issuing Banks, appoint a successor Administrative
Agent, which shall be a Lender, if any Lender shall be willing to serve, and
otherwise shall be an Eligible Assignee which, provided no Event of Default
exists, shall be approved by the Borrower (such approval shall not be
unreasonably withheld or delayed); provided that if the Administrative Agent
shall notify the Borrower and the Lenders that no Lender has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents and
(2) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made to each Lender and the
Issuing Banks directly until such time as a successor Administrative Agent has
been appointed as provided for above in this Section; provided, further that
such Lenders and the Issuing Banks so acting directly shall be and be deemed to
be protected by all indemnities and other provisions herein for the benefit and
protection of the Administrative Agent as if each such Lender or Issuing Bank
were itself the Administrative Agent.    Upon the acceptance of any appointment
as Administrative Agent hereunder by a successor Administrative Agent such
successor Administrative Agent, or, if no such successor has been appointed, the
Requisite Lenders, shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the removed or resigning Administrative
Agent. Any resignation by an Administrative Agent shall also constitute the
resignation as an Issuing Bank and as the Swingline Lender by the Lender then
acting as Administrative Agent (the “Resigning Lender”). Upon the acceptance of
a successor’s appointment as Administrative Agent hereunder (i) the Resigning
Lender shall be discharged from all duties and obligations of an Issuing Bank
and the Swingline Lender hereunder and under the other Loan Documents and
(ii) the successor Issuing Bank shall issue letters of credit in substitution
for all Letters of Credit issued by the Resigning Lender as Issuing Bank
outstanding at the time of such succession (which letters of credit issued in
substitutions shall be deemed to be Letters of Credit issued hereunder) or make
other arrangements satisfactory to the Resigning Lender to effectively assume
the obligations of the Resigning Lender with respect to such Letters of Credit.
After any Administrative Agent’s removal or resignation hereunder as
Administrative Agent, the provisions of this Article XI. shall continue to inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under the Loan Documents. Notwithstanding anything
contained herein to the contrary, subject to the Borrower’s approval, the
Administrative Agent may assign its rights and duties under the Loan Documents
to any of its Affiliates reasonably acceptable to the Borrower by giving the
Borrower and each Lender prior written notice.

Section 11.9. Titled Agents.

The Arrangers, Book Managers and Syndication Agent (the “Titled Agents”) in such
respective capacities, assume no responsibility or obligation hereunder,
including, without limitation, for servicing, enforcement or collection of any
of the Loans, nor any duties as an agent hereunder for the Lenders. The titles
given to the Titled Agents are solely honorific and imply no fiduciary
responsibility on the part of the Titled Agents to the Administrative Agent, any
Lender, the Issuing Bank, the Borrower or any other Loan Party and the use of
such titles does not impose on the Titled Agents any duties or obligations
greater than those of any other Lender or entitle the Titled Agents to any
rights other than those to which any other Lender is entitled.

 

- 101 -



--------------------------------------------------------------------------------

ARTICLE XII. MISCELLANEOUS

Section 12.1. Notices.

Unless otherwise provided herein (including without limitation as provided in
Section 8.5.), communications provided for hereunder shall be in writing and
shall be mailed, sent via electronic mail, or delivered as follows:

If to the Borrower:

Federal Realty Investment Trust

1626 East Jefferson Street

Rockville, Maryland 20852-4041

Attn: Chief Accounting Officer

Telephone:     (301) 998-8318

Email:            msolis@federalrealty.com

and for all notices (other than notices solely under Article II), with copies
to:

Federal Realty Investment Trust

1626 East Jefferson Street

Rockville, Maryland 20852-4041

Attn: General Counsel

Telephone:     (301) 998-8100

Email:            dbecker@federalrealty.com and legal@federalrealty.com

and

Pillsbury Winthrop Shaw Pittman LLP

1200 Seventeenth Street NW

Washington, DC 20036

Attn: Justin J. Bintrim, Esq.

Telephone:     (202) 663-8364

Email:            justin.bintrim@pillsburylaw.com

If to the Administrative Agent:

Wells Fargo Bank, National Association

10 S Wacker Dr, Floor 32

Chicago, IL 60606

Attn: Brandon H. Barry

Telephone:     (312) 827-1525

Email:            Brandon.Barry@wellsfargo.com

 

- 102 -



--------------------------------------------------------------------------------

with a copy to:

Wells Fargo Bank, National Association

550 South Tryon Street, 6th Floor

Charlotte, NC 28202

Attn: Douglas E. Frazer

Telephone:     (704) 715-5747

Email:            Doug.E.Frazer@wellsfargo.com

If to the Administrative Agent under Article II.:

Wells Fargo Bank, National Association

Loan Center-Agency Services

600 South 4th Street, Floor 9

Minneapolis, Minnesota 55415

Attn: Kirby Wilson

Telephone:     (612) 667-6009

Email:            Kirby.Wilson@wellsfargo.com

If to the Issuing Bank:

Wells Fargo Bank, National Association

10 S Wacker Dr, Floor 32

Chicago, IL 60606

Attn: Brandon H. Barry

Telephone:     (312) 827-1525

Email:            Brandon.Barry@wellsfargo.com

If to any other Lender:

To such Lender’s address or electronic mail address as set forth in the
applicable Administrative Questionnaire

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender or the Issuing Bank shall only be required to give
notice of any such other address to the Administrative Agent and the Borrower.
All such notices and other communications shall be effective (i) if mailed, upon
receipt; (ii) if delivered via electronic mail, upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); provided that, if such electronic mail is not sent during
normal business hours of the recipient, such electronic mail shall be deemed to
have been sent at the opening of business of the next business day of the
recipient; (iii) if hand delivered or sent by overnight courier, when delivered;
or (iv) if delivered in accordance with Section 8.5. to the extent applicable;
provided, however, that, in the case of the immediately preceding clauses (i),
(ii) and (iii), non-receipt of any communication as of the result of any change
of address of which the sending party was not notified or as the result of a
refusal to accept delivery shall be deemed receipt of such communication.
Notwithstanding the immediately preceding sentence, all notices or
communications to the Administrative Agent, the Issuing Bank or any Lender under
Article II. shall be effective only when actually received. None of the
Administrative Agent, the Issuing Bank or any Lender shall incur any liability
to any Loan Party (nor shall the Administrative Agent incur any liability to the
Issuing Bank or the Lenders) for acting upon any notice via electronic mail
referred to in this Agreement which the Administrative Agent, the Issuing Bank
or such Lender, as the case may be, believes in good faith to have been given by
a Person authorized to deliver such notice or for otherwise acting in good faith
hereunder. Failure of a Person designated to get a copy of a notice to receive
such copy shall not affect the validity of notice properly given to another
Person.

 

- 103 -



--------------------------------------------------------------------------------

Section 12.2. Expenses.

The Borrower agrees (a) to pay or reimburse each of the Arrangers and the
Administrative Agent for all of its respective reasonable out-of-pocket costs
and expenses incurred in connection with the preparation, syndication,
negotiation and execution of, and any amendment, supplement or modification to,
any of the Loan Documents (including due diligence expenses and reasonable
travel expenses related to closing), and the consummation of the transactions
contemplated hereby and thereby, including the reasonable fees and disbursements
of counsel to the Administrative Agent and all costs and expenses of the
Administrative Agent in connection with the use of IntraLinks, SyndTrak or other
similar information transmission systems in connection with the Loan Documents,
(b) to pay or reimburse the Administrative Agent, the Issuing Bank and the
Lenders for all their reasonable costs and expenses incurred in connection with
the “workout” or enforcement or preservation of any rights under the Loan
Documents and the Fee Letter, including the reasonable fees and disbursements of
their respective counsel (including the allocated fees and expenses of in-house
counsel to the extent in substitution for, and not in duplication of, outside
counsel) and any payments in indemnification or otherwise payable by the Lenders
to the Administrative Agent pursuant to the Loan Documents; provided, however,
that the Borrower shall not be required to pay the expenses of more than one
counsel to the Administrative Agent and one separate counsel for the Lenders (in
addition to expenses for any appropriate local or special counsel) in connection
with such workout or enforcement or preservation unless the Lenders reasonably
determine that joint representation is not appropriate under the circumstances,
(c) to pay, and indemnify and hold harmless the Administrative Agent, the
Issuing Bank and the Lenders from, any and all recording and filing fees and any
and all liabilities with respect to, or resulting from any failure to pay or
delay in paying, documentary, stamp, excise and other similar taxes, if any,
which may be payable or determined to be payable in connection with the
execution and delivery of any of the Loan Documents, or consummation of any
amendment, supplement or modification of, or any waiver or consent under or in
respect of, any Loan Document and (d) to the extent not already covered by any
of the preceding subsections, to pay or reimburse the fees and disbursements of
counsel to the Administrative Agent, the Issuing Bank and any Lender incurred in
connection with the representation of the Administrative Agent, the Issuing Bank
or such Lender in any matter relating to or arising out of any bankruptcy or
other proceeding of the type described in Sections 10.1.(e) or 10.1.(f),
including, without limitation (i) any motion for relief from any stay or similar
order, (ii) the negotiation, preparation, execution and delivery of any document
relating to the Obligations and (iii) the negotiation and preparation of any
debtor-in-possession financing or any plan of reorganization of the Borrower or
any other Loan Party, whether proposed by the Borrower, such Loan Party, the
Lenders or any other Person, and whether such fees and expenses are incurred
prior to, during or after the commencement of such proceeding or the
confirmation or conclusion of any such proceeding; provided, however, that the
Borrower shall not be required to pay the expenses of more than one counsel to
the Administrative Agent and one separate counsel for the Lenders (in addition
to expenses for any appropriate local or special counsel) in connection with
such bankruptcy or proceeding unless the Lenders reasonably determine that joint
representation is not appropriate under the circumstances. If the Borrower shall
fail to pay any amounts required to be paid by it pursuant to this Section, the
Administrative Agent and/or the Lenders may pay such amounts on behalf of the
Borrower and such amounts shall be deemed to be Obligations owing hereunder.

 

- 104 -



--------------------------------------------------------------------------------

Section 12.3. Stamp, Intangible and Recording Taxes.

The Borrower will pay any and all stamp, excise, intangible, registration,
recordation and similar taxes, fees or charges and shall indemnify the
Administrative Agent and each Lender against any and all liabilities with
respect to or resulting from any delay in the payment or omission to pay any
such taxes, fees or charges, which may be payable or determined to be payable in
connection with the execution, delivery, recording, performance or enforcement
of this Agreement, the Notes and any of the other Loan Documents, the amendment,
supplement, modification or waiver of or consent under this Agreement, the Notes
or any of the other Loan Documents or the perfection of any rights or Liens
under this Agreement, the Notes or any of the other Loan Documents.

Section 12.4. Setoff.

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, the Issuing Bank, each
Lender and each Affiliate of the Administrative Agent, the Issuing Bank or any
Lender, at any time or from time to time during the continuance of an Event of
Default, without prior notice to the Borrower or to any other Person, any such
notice being hereby expressly waived, but in the case of the Issuing Bank, a
Lender or an Affiliate of the Issuing Bank or a Lender, subject to receipt of
the prior written consent of the Requisite Lenders exercised in their sole
discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by the Administrative Agent, the Issuing
Bank, such Lender or any Affiliate of the Administrative Agent, the Issuing Bank
or such Lender, to or for the credit or the account of the Borrower against and
on account of any of the Obligations then due and payable, irrespective of
whether or not any or all of the Loans and all other Obligations have been
declared to be, or have otherwise become, due and payable as permitted by
Section 10.2. Notwithstanding anything to the contrary in this Section, if any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 3.9. and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Bank and the Lenders and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.

Section 12.5. Litigation; Jurisdiction; Other Matters; Waivers.

(a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY OF THE
LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD
RESULT IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED
BY APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT, THE ISSUING
BANK AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION
MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT,
ANY OTHER LOAN DOCUMENT OR THE FEE LETTER OR BY REASON OF ANY OTHER SUIT, CAUSE
OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE BORROWER, THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY OF THE LENDERS OF ANY KIND OR
NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

(b) THE BORROWER IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY LENDER, THE ISSUING BANK, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS

 

- 105 -



--------------------------------------------------------------------------------

AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY, AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF
SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING BANK MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH
PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME.

(c) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.

Section 12.6. Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of the immediately following subsection (b), (ii) by way of
participation in accordance with the provisions of the immediately following
subsection (d) or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of the immediately following subsection (f) (and,
subject to the last sentence of the immediately following subsection (b), any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
the immediately following subsection (d) and, to the extent expressly set forth
herein, the Related Parties of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

- 106 -



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of an assigning
Lender’s Revolving Commitment and the Loans at the time owing to it or, in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

(B) in any case not described in the immediately preceding subsection (A), the
aggregate amount of the Revolving Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Revolving Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Event of Default shall exist, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed with it being agreed that the Borrower’s withholding of consent to an
assignment which would result in the Borrower having to pay amounts under
Section 3.10. in an amount that the Borrower reasonably deems to be a
significant amount shall be deemed reasonable); provided, however, that if,
after giving effect to such assignment, the amount of the Commitment held by
such assigning Lender or the outstanding principal balance of the Loans of such
assigning Lender, as applicable, would be less than $5,000,000 in the case of a
Commitment or Revolving Loans, then such assigning Lender shall assign the
entire amount of its Commitment and the Loans at the time owing to it unless the
Administrative Agent and Borrower agree otherwise.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Revolving
Commitment assigned, except that this clause (ii) shall not apply to rights in
respect of a Bid Rate Loan.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by clause (i)(B) of this subsection (b) and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed with it being agreed that the Borrower’s withholding of consent to an
assignment which would result in the Borrower having to pay amounts under
Section 3.10. in an amount that the Borrower reasonably deems to be a
significant amount shall be deemed reasonable) shall be required unless (x) an
Event of Default shall exist at the time of such assignment or (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 5 Business Days after having received notice
thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments if such assignment is to
a Person that is not already a Lender with a Commitment, an Affiliate of such a
Lender or an Approved Fund with respect to such a Lender; and

 

- 107 -



--------------------------------------------------------------------------------

(C) the consent of the Swingline Lender and the Issuing Bank (such consent not
to be unreasonably withheld or delayed) shall be required for any assignment in
respect of a Revolving Commitment.

(iv) Assignment and Assumption; Notes. The parties to each assignment (including
an assigning Defaulting Lender) shall execute and deliver to the Administrative
Agent an Assignment and Assumption, together with a processing and recordation
fee of $4,500 (or $7,500 with respect to an assignment by a Defaulting Lender
payable by the assigning Lender (unless otherwise agreed between the assigning
Lender and the assignee) for each assignment, and the assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire. If requested by the assigning Lender or the Assignee, upon the
consummation of any assignment, the assigning Lender, the Administrative Agent
and the Borrower shall make appropriate arrangements so that new Notes are
issued to the Assignee and such assigning Lender, as appropriate.

(v) No Assignment to Borrower. No such assignment shall be made to a Defaulting
Lender, the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii) Assignments by Specified Derivatives Provider. If the assigning Lender (or
its Affiliate) is a Specified Derivatives Provider and if after giving effect to
such assignment such Lender will hold no further Loans or Revolving Commitments
under this Agreement, such Lender shall undertake such assignment only
contemporaneously with an assignment by such Lender (or its Affiliate, as the
case may be) of all of its Specified Derivatives Contracts to the Assignee or
another Lender (or Affiliate thereof).

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 4.4., 12.2. and 12.10. and the other
provisions of this Agreement and the other Loan Documents as provided in
Section 12.11. with respect to facts and circumstances having occurred prior to
the effective date of such assignment. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d).

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Principal Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). In the absence of manifest error, the
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice. Each
Lender that sells a participation as described in Section 12.6(d) shall, acting
solely for this purpose as an agent of the

 

- 108 -



--------------------------------------------------------------------------------

Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, or its other obligations under
this Agreement) except to the extent that such disclosure is necessary to
establish that such Commitment, Loan, or other obligation is in registered form
under Section 5f.103-1(c) of the Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right and responsibility to
enforce this Agreement, including, without limitation, the right to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to (w) increase such Lender’s Commitment
to the extent subject to the participation, (x) extend the date fixed for the
payment of principal on the Loans or portions thereof owing to such Lender to
the extent subject to such participation except as set forth in Section 2.13.,
(y) reduce the rate at which interest is payable thereon or (z) release any
Guarantor from its Obligations under the Guaranty (except as otherwise permitted
under Section 7.14.(c)). Subject to the immediately following subsection (e),
the Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.10., 4.1., and 4.4., to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 3.10. and 4.1. than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
shall not be entitled to the benefits of Section 3.10. unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower and the Administrative Agent, to comply
with Section 3.10.(c) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(g) No Registration. Each Lender agrees that, without the prior written consent
of the Borrower and the Administrative Agent, it will not make any assignment
hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.

 

- 109 -



--------------------------------------------------------------------------------

(h) Designated Lenders. Any Lender (each, a “Designating Lender”) may at any
time while the Borrower has been assigned an Investment Grade Rating from either
S&P or Moody’s designate one Designated Lender to fund Bid Rate Loans on behalf
of such Designating Lender subject to the terms of this subsection, and the
provisions in the immediately preceding subsections (b) and (d) shall not apply
to such designation. No Lender may designate more than one Designated
Lender. The parties to each such designation shall execute and deliver to the
Administrative Agent for its acceptance a Designation Agreement. Upon such
receipt of an appropriately completed Designation Agreement executed by a
Designating Lender and a designee representing that it is a Designated Lender,
the Administrative Agent will accept such Designation Agreement and give prompt
notice thereof to the Borrower, whereupon (i) the Borrower shall execute and
deliver to the Designating Lender a Bid Rate Note payable to the order of the
Designated Lender, (ii) from and after the effective date specified in the
Designation Agreement, the Designated Lender shall become a party to this
Agreement with a right to make Bid Rate Loans on behalf of its Designating
Lender pursuant to Section 2.2. after the Borrower has accepted a Bid Rate Loan
(or portion thereof) of the Designating Lender, and (iii) the Designated Lender
shall not be required to make payments with respect to any obligations in this
Agreement except to the extent of excess cash flow of such Designated Lender
which is not otherwise required to repay obligations of such Designated Lender
which are then due and payable; provided, however, that regardless of such
designation and assumption by the Designated Lender, the Designating Lender
shall be and remain obligated to the Borrower, the Administrative Agent and the
Lenders for each and every of the obligations of the Designating Lender and its
related Designated Lender with respect to this Agreement, including, without
limitation, any indemnification obligations under Section 11.6. and any sums
otherwise payable to the Borrower by the Designated Lender. Each Designating
Lender shall serve as the agent of the Designated Lender and shall on behalf of,
and to the exclusion of, the Designated Lender: (i) receive any and all payments
made for the benefit of the Designated Lender and (ii) give and receive all
communications and notices and take all actions hereunder, including, without
limitation, votes, approvals, waivers, consents and amendments under or relating
to this Agreement and the other Loan Documents. Any such notice, communication,
vote, approval, waiver, consent or amendment shall be signed by the Designating
Lender as agent for the Designated Lender and shall not be signed by the
Designated Lender on its own behalf and shall be binding on the Designated
Lender to the same extent as if signed by the Designated Lender on its own
behalf. The Borrower, the Administrative Agent and the Lenders may rely thereon
without any requirement that the Designated Lender sign or acknowledge the
same. No Designated Lender may assign or transfer all or any portion of its
interest hereunder or under any other Loan Document, other than assignments to
the Designating Lender which originally designated such Designated Lender. The
Borrower, the Lenders and the Administrative Agent each hereby agrees that it
will not institute against any Designated Lender or join any other Person in
instituting against any Designated Lender any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding under any federal or state
bankruptcy or similar law, until the later to occur of (x) one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Designated Lender and (y) the Revolving Termination Date. In connection
with any such designation, the Designating Lender shall pay to the
Administrative Agent an administrative fee for processing such designation in
the amount of $2,000.

Section 12.7. Amendments and Waivers.

(a) Generally. Except as otherwise expressly provided in this Agreement, (i) any
consent or approval required or permitted by this Agreement or any other Loan
Document to be given by the Lenders may be given, (ii) any term of this
Agreement or of any other Loan Document may be amended, (iii) the performance or
observance by the Borrower, any other Loan Party or any other Subsidiary of any
terms of this Agreement or such other Loan Document may be waived, and (iv) the
continuance of any Default or Event of Default may be waived (either generally
or in a particular instance and either retroactively or prospectively) with, but
only with, the written consent of the Requisite Lenders (or the Administrative
Agent at the written direction of the Requisite Lenders), and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party which is
party thereto.

 

- 110 -



--------------------------------------------------------------------------------

(b) Intentionally Omitted.

(c) Consent of Lenders Directly Affected. In addition to the foregoing
requirements, no amendment, waiver or consent shall, unless in writing, and
signed by each of the Lenders directly and adversely affected thereby (or the
Administrative Agent at the written direction of such Lenders), do any of the
following:

(i) increase the Commitments of such Lenders or subject such Lenders to any
additional obligations;

(ii) reduce the principal of, or interest that has accrued or the rates of
interest that will be charged on the outstanding principal amount of, any Loans
or other Obligations owing to such Lenders;

(iii) reduce the amount of any Fees payable to such Lenders hereunder;

(iv) modify the definition of “Revolving Termination Date” (except in accordance
with Section 2.13.), otherwise postpone any date fixed for any payment of
principal of, or interest on, any Loans or for the payment of Fees or any other
Obligations, or extend the expiration date of any Letter of Credit beyond the
Revolving Termination Date (except in accordance with Section 2.3.);

(v) modify the definitions of “Revolving Commitment Percentage” or amend or
otherwise modify the provisions of Section 3.2. or Section 10.5.;

(vi) amend this Section or amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section;

(vii) modify the definition of the term “Requisite Lenders” or modify in any
other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof;

(viii) release any Guarantor from its obligations under the Guaranty except as
contemplated by Section 7.14.(c);

(ix) waive a Default or Event of Default under Section 10.1.(a), except as
provided in Section 10.7.; or

(x) amend, or waive the Borrower’s compliance with, Section 2.15.

(d) Amendment of Administrative Agent’s Duties, Etc. No amendment, waiver or
consent unless in writing and signed by the Administrative Agent, in addition to
the Lenders required hereinabove to take such action, shall affect the rights or
duties of the Administrative Agent under this Agreement or any of the other Loan
Documents. Any amendment, waiver or consent relating to Section 2.4. or the
obligations of the Swingline Lender under this Agreement or any other Loan
Document shall, in addition to the Lenders required hereinabove to take such
action, require the written consent of the Swingline Lender. Any amendment,
waiver or consent relating to Section 2.3. or the obligations of the Issuing
Bank under this Agreement or any other Loan Document shall, in addition to the
Lenders required hereinabove to take such action, require the written consent of
the Issuing Bank. Any amendment, waiver or consent with respect to

 

- 111 -



--------------------------------------------------------------------------------

any Loan Document that increases the liabilities or obligations of a Specified
Derivatives Provider shall, in addition to the Lenders required hereinabove to
take such action, require the consent of the Lender that is (or having an
Affiliate that is) such Specified Derivatives Provider. No waiver shall extend
to or affect any obligation not expressly waived or impair any right consequent
thereon and any amendment, waiver or consent shall be effective only in the
specific instance and for the specific purpose set forth therein. No course of
dealing or delay or omission on the part of the Administrative Agent or any
Lender in exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto. Except as otherwise explicitly provided for herein or in
any other Loan Document, no notice to or demand upon the Borrower shall entitle
the Borrower to other or further notice or demand in similar or other
circumstances.

Section 12.8. Nonliability of Administrative Agent and Lenders.

The relationship between the Borrower, on the one hand, and the Lenders, the
Issuing Bank and the Administrative Agent, on the other hand, shall be solely
that of borrower and lender. None of the Administrative Agent, the Issuing Bank
or any Lender shall have any fiduciary responsibilities to the Borrower and no
provision in this Agreement or in any of the other Loan Documents, and no course
of dealing between or among any of the parties hereto, shall be deemed to create
any fiduciary duty owing by the Administrative Agent, the Issuing Bank or any
Lender to any Lender, the Borrower, any Subsidiary or any other Loan Party. None
of the Administrative Agent, the Issuing Bank or any Lender undertakes any
responsibility to the Borrower to review or inform the Borrower of any matter in
connection with any phase of the Borrower’s business or operations.

Section 12.9. Confidentiality.

The Administrative Agent and each Lender shall use reasonable efforts to
maintain the confidentiality of all information about Borrower, the other Loan
Parties and other Subsidiaries, and the Properties thereof and their operations,
affairs and financial condition, not generally disclosed to the public, which is
furnished to the Administrative Agent or any Lender by the Borrower, any other
Loan Party, any other Subsidiary or Affiliate of Borrower, any other Loan Party,
or any other Subsidiary pursuant to the provisions of this Agreement or any
other Loan Document in accordance with its customary procedure for handling
confidential information of this nature and in accordance with safe and sound
banking practice, but in any event, the Administrative Agent and the Lenders may
make disclosure: (a) to any of their respective Affiliates and its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (provided they shall agree to keep such
information confidential in accordance with the terms of this Section 12.9.);
(b) as reasonably requested by any bona fide prospective assignee, Participant
or other transferee in connection with the contemplated transfer of any
Commitment, Loan or participations therein (provided they shall agree to keep
such information confidential in accordance with the terms of this Section);
(c) as required or requested by any Governmental Authority or representative
thereof or pursuant to legal process or in connection with any legal proceedings
or as otherwise required by Applicable Law; (d) to the Administrative Agent’s or
such Lender’s independent auditors, consultants and service providers, and other
professional advisors (provided they shall be notified of the confidential
nature of the information); (e) after the happening and during the continuance
of an Event of Default hereunder or under any other Loan Document (or Specified
Derivatives Contract), to any other Person, as necessary for the exercise by the
Administrative Agent or the Lenders (or a Specified Derivatives Provider) of
rights and remedies hereunder or under any of the other Loan Documents (or
Specified Derivatives Contract); (f) to bank trade publications (such
information to consist of deal terms and other information customarily found in
such publications), (g) upon Borrower’s prior consent (which consent shall not
be unreasonably withheld), to any actual or prospective contractual
counter-parties (or its advisors) to any swap or similar hedging agreement or to
any rating agency; (h) to any other party hereto; (i) upon Borrower’s prior
written consent, to any other Person; and (j) to the extent such information
(i) becomes publicly available other than as a result of a breach by such party
of this Section actually known

 

- 112 -



--------------------------------------------------------------------------------

by the Administrative Agent and the Lenders to be a breach of this section, or
(ii) becomes available to the Administrative Agent or any Lender or any
Affiliate of the Administrative Agent or any Lender on a nonconfidential basis
from a source other than the Borrower or any Affiliate of the Borrower unless
the Administrative Agent or such Lender has actual knowledge that such
information became nonconfidential as a result of a breach of a confidential
arrangement with the Borrower or such Loan Party. Notwithstanding the foregoing,
the Administrative Agent and each Lender may disclose any such confidential
information, without notice to the Borrower or any other Loan Party, to
Governmental Authorities or similar authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners) having
or purporting to have jurisdiction over it in connection with any regulatory
examination of the Administrative Agent or such Lender or in accordance with the
regulatory compliance policy of the Administrative Agent or such Lender. Any
Person required to maintain the confidentiality of information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord its own
confidential information.

Section 12.10. Indemnification.

(a) The Borrower shall and hereby agrees to indemnify, defend and hold harmless
the Administrative Agent, the Issuing Bank, the Lenders, all of the Affiliates
of each of the Administrative Agent, the Issuing Bank or any of the Lenders, and
their respective directors, officers, shareholders, agents, employees and
counsel (each referred to herein as an “Indemnified Party”) from and against any
and all of the following (collectively, the “Indemnified Costs”): losses, costs,
claims, penalties, damages, liabilities, deficiencies, judgments or reasonable
expenses of every kind and nature (including, without limitation, amounts paid
in settlement, court costs and the reasonable fees and disbursements of counsel
incurred in connection with any litigation, investigation, claim or proceeding
or any advice rendered in connection therewith, but excluding Indemnified Costs
indemnification in respect of which is specifically covered by Section 3.10. or
4.1. or expressly excluded from the coverage of such Sections) incurred by an
Indemnified Party in connection with, arising out of, or by reason of, any suit,
cause of action, claim, arbitration, investigation or settlement, consent decree
or other proceeding (the foregoing referred to herein as an “Indemnity
Proceeding”) which is in any way related directly or indirectly to: (i) this
Agreement or any other Loan Document or the transactions contemplated thereby;
(ii) the making of any Loans or issuance of Letters of Credit hereunder;
(iii) any actual or proposed use by the Borrower of the proceeds of the Loans or
Letters of Credit; (iv) the Administrative Agent’s, the Issuing Bank’s or any
Lender’s entering into this Agreement; (v) the fact that the Administrative
Agent, the Issuing Bank and the Lenders have established the credit facility
evidenced hereby in favor of the Borrower; (vi) the fact that the Administrative
Agent, the Issuing Bank and the Lenders are creditors of the Borrower and have
or are alleged to have information regarding the financial condition, strategic
plans or business operations of the Borrower and the Subsidiaries; (vii) the
fact that the Administrative Agent, the Issuing Bank and the Lenders are
material creditors of the Borrower and are alleged to influence directly or
indirectly the business decisions or affairs of the Borrower and the
Subsidiaries or their financial condition; (viii) the exercise of any right or
remedy the Administrative Agent, the Issuing Bank or the Lenders may have under
this Agreement or the other Loan Documents; (viii) any civil penalty or fine
assessed by the OFAC against, and all reasonable costs and expenses (including
counsel fees and disbursements) incurred in connection with defense thereof by,
the Administrative Agent, the Issuing Bank or any Lender as a result of conduct
of the Borrower, any other Loan Party or any other Subsidiary that violates a
sanction administered or enforced by the OFAC; or (ix) any violation or
non-compliance by the Borrower or any Subsidiary of any Applicable Law
(including any Environmental Law) including, but not limited to, any Indemnity
Proceeding commenced by (A) the Internal Revenue Service or state taxing
authority or (B) any Governmental Authority or other Person under any
Environmental Law, including any Indemnity Proceeding commenced by a
Governmental Authority or other Person seeking remedial or other action to cause
the Borrower or its Subsidiaries (or its respective properties) (or the
Administrative Agent and/or the Lenders and/or the Issuing

 

- 113 -



--------------------------------------------------------------------------------

Bank as successors to the Borrower) to be in compliance with such Environmental
Laws; provided, however, that the Borrower shall not be obligated to indemnify
any Indemnified Party for (A) any acts or omissions of such Indemnified Party in
connection with matters described in this subjection to the extent arising from
the gross negligence or willful misconduct of such Indemnified Party, as
determined by a court of competent jurisdiction in a final, non-appealable
judgment or (B) Indemnified Costs to the extent arising directly out of or
resulting directly from claims of one or more Indemnified Parties against
another Indemnified Party (other than claims of the Indemnified Parties against
the Administrative Agent, the Issuing Bank or the Swingline Lender, acting in
their capacities as such). This section shall not apply with respect to Taxes
other than any Taxes that represent losses, claims or damages arising from any
non-Tax claim. Each Indemnified Party shall be obligated to refund or return any
amounts paid by the Borrower under this paragraph to such Indemnified Party to
the extent such Indemnified Party was not actually entitled to payment of such
amounts in accordance with the terms hereof as determined by such Indemnified
Party in its sole discretion exercised in good faith.

(b) The Borrower’s indemnification obligations under this Section shall apply to
all Indemnity Proceedings arising out of, or related to, the foregoing whether
or not an Indemnified Party is a named party in such Indemnity Proceeding. In
this connection, this indemnification shall cover all Indemnified Costs of any
Indemnified Party in connection with any deposition of any Indemnified Party or
compliance with any subpoena (including any subpoena requesting the production
of documents). This indemnification shall, among other things, apply to any
Indemnity Proceeding commenced by other creditors of the Borrower or any
Subsidiary, any shareholder of the Borrower or any Subsidiary (whether such
shareholder(s) are prosecuting such Indemnity Proceeding in their individual
capacity or derivatively on behalf of the Borrower), any account debtor of the
Borrower or any Subsidiary or by any Governmental Authority. If indemnification
is to be sought hereunder by an Indemnified Party, then such Indemnified Party
shall promptly notify the Borrower of the commencement of any Indemnity
Proceeding; provided, however, that the failure to so notify the Borrower shall
not otherwise relieve the Borrower from any liability that it may have to such
Indemnified Party pursuant to this Section 12.10.

(c) This indemnification shall apply to any Indemnity Proceeding arising during
the pendency of any bankruptcy proceeding filed by or against the Borrower
and/or any Subsidiary.

(d) All out-of-pocket fees and expenses of, and all amounts paid to
third-persons by, an Indemnified Party shall be advanced by the Borrower at the
request of such Indemnified Party notwithstanding any claim or assertion by the
Borrower that such Indemnified Party is not entitled to indemnification
hereunder upon receipt of an undertaking by such Indemnified Party that such
Indemnified Party will reimburse the Borrower if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder.

(e) An Indemnified Party may conduct its own investigation and defense of, and
may formulate its own strategy with respect to, any Indemnity Proceeding covered
by this Section and, as provided above, all Indemnified Costs incurred by such
Indemnified Party shall be reimbursed by the Borrower. No action taken by legal
counsel chosen by an Indemnified Party in investigating or defending against any
such Indemnity Proceeding shall vitiate or in any way impair the obligations and
duties of the Borrower hereunder to indemnify and hold harmless each such
Indemnified Party; provided, however, that if (i) the Borrower is required to
indemnify an Indemnified Party pursuant hereto and (ii) the Borrower has
provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed). Notwithstanding the
foregoing, an Indemnified Party may settle or compromise any such Indemnity
Proceeding without the prior written consent of the Borrower where (x) no
monetary relief is sought against such Indemnified Party in such Indemnity
Proceeding, (y) there is an allegation of a violation of law by such Indemnified
Party, or (z) the proposed settlement or compromise would otherwise be
disadvantageous to such Indemnified Party as determined by it in its sole
discretion.

 

- 114 -



--------------------------------------------------------------------------------

(f) If and to the extent that the obligations of the Borrower under this Section
are unenforceable for any reason, the Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under Applicable Law.

(g) The Borrower’s obligations under this Section shall survive any termination
of this Agreement and the other Loan Documents and the payment in full in cash
of the Obligations, and are in addition to, and not in substitution of, any of
the other obligations set forth in this Agreement or any other Loan Document to
which it is a party.

References in this Section 12.10. to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified
Derivatives Providers.

Section 12.11. Termination; Survival.

This Agreement shall terminate at such time as (a) all of the Commitments have
been terminated, (b) all Letters of Credit have terminated or expired or been
canceled (other than Extended Letters of Credit in respect of which the Borrower
has satisfied the requirements to provide Cash Collateral as required in
Section 2.3.(b)), (c) none of the Lenders is obligated any longer under this
Agreement to make any Loans and the Issuing Bank is no longer obligated under
this Agreement to issue Letters of Credit and (d) all Obligations (other than
obligations which survive as provided in the following sentence) have been paid
and satisfied in full. The indemnities to which the Administrative Agent, the
Issuing Bank and the Lenders are entitled under the provisions of
Sections 3.10., 4.1., 4.4., 11.6., 12.2. and 12.10. and any other provision of
this Agreement and the other Loan Documents, and the provisions of
Section 12.5., shall continue in full force and effect and shall protect the
Administrative Agent, the Issuing Bank and the Lenders (i) notwithstanding any
termination of this Agreement, or of the other Loan Documents, against events
arising after such termination as well as before and (ii) at all times after any
such party ceases to be a party to this Agreement with respect to all matters
and events existing on or prior to the date such party ceased to be a party to
this Agreement.

Section 12.12. Severability of Provisions.

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions or affecting the validity or
enforceability of such provision in any other jurisdiction.

Section 12.13. GOVERNING LAW.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

- 115 -



--------------------------------------------------------------------------------

Section 12.14. Counterparts.

To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means). It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto.

Section 12.15. Obligations with Respect to Loan Parties.

The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties as specified herein shall be absolute and not
subject to any defense the Borrower may have that the Borrower does not control
such Loan Parties.

Section 12.16. Independence of Covenants.

If a particular action or condition is expressly prohibited by any covenant (the
“prohibiting covenant”), the fact that it would be permitted by an exception to,
or be otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists in violation of the prohibiting covenant.

Section 12.17. Limitation of Liability.

None of the Administrative Agent, the Issuing Bank or any Lender, or any
Affiliate, officer, director, employee, attorney, or agent of the Administrative
Agent, the Issuing Bank or any Lender shall have any liability with respect to,
and the Borrower hereby waives, releases, and agrees not to sue any of them
upon, any claim for any special, indirect, incidental, or consequential damages
suffered or incurred by the Borrower in connection with, arising out of, or in
any way related to, this Agreement, any of the other Loan Documents or the Fee
Letter, or any of the transactions contemplated by this Agreement or any of the
other Loan Documents. The Borrower shall not have any liability with respect to
any claim for any special, indirect, incidental or consequential damages
suffered or incurred by the Administrative Agent, the Issuing Bank or any Lender
(as distinct from special, indirect, incidental or consequential damages of a
third party awarded against the Administrative Agent, the Issuing Bank or any
Lender for which the Borrower may be responsible to the extent covered by
Section 12.10.) in connection with, arising out of, or in any way related to,
this Agreement, any of the other Loan Documents or the Fee Letter, or any of the
transactions contemplated by this Agreement or any of the other Loan Documents.
The parties hereto hereby waive, release, and agree not to any other party
hereto for punitive damages in respect of any claim in connection with, arising
out of, or in any way related to, this Agreement, any of the other Loan
Documents, the Fee Letter, or any of the transactions contemplated by this
Agreement or financed hereby (other than punitive damages of a third party
awarded against the Administrative Agent, the Issuing Bank or any Lender for
which the Borrower may be responsible to the extent covered by Section 12.10.).

Section 12.18. Entire Agreement.

This Agreement, the Notes, the other Loan Documents and the Fee Letter embody
the final, entire agreement among the parties hereto and supersede any and all
prior commitments, agreements, representations, and understandings, whether
written or oral, relating to the subject matter hereof and thereof and may not
be contradicted or varied by evidence of prior, contemporaneous, or subsequent
oral agreements or discussions of the parties hereto. There are no oral
agreements among the parties hereto.

Section 12.19. Construction.

The Administrative Agent, the Issuing Bank, the Borrower and each Lender
acknowledge that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by the
Administrative Agent, the Issuing Bank, the Borrower and each Lender.

 

- 116 -



--------------------------------------------------------------------------------

Section 12.20. Headings.

The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.

Section 12.21. Limitation of Liability of Trustees, Etc.

NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, THE AGENT AND THE LENDERS SHALL LOOK SOLELY TO THE BORROWER AND THE
OTHER LOAN PARTIES FOR THE ENFORCEMENT OF ANY CLAIM AGAINST THE BORROWER AND
SUCH LOAN PARTY UNDER OR IN RESPECT OF ANY OF THE LOAN DOCUMENTS AND ACCORDINGLY
NEITHER THE TRUSTEES, OFFICERS, EMPLOYEES, NOR SHAREHOLDERS OF THE BORROWER
SHALL HAVE ANY PERSONAL LIABILITY FOR OBLIGATIONS ENTERED INTO BY OR ON BEHALF
OF THE BORROWER OR ANY OTHER LOAN PARTY.

Section 12.22. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

Section 12.23. Effect of Amendment and Restatement.

(a) Existing Credit Agreement. Upon satisfaction of the conditions precedent set
forth in Sections 6.1. and 6.2. of this Agreement, this Agreement and the other
Loan Documents shall exclusively control and govern the mutual rights and
obligations of the parties hereto with respect to the Existing Credit Agreement,
and the Existing Credit Agreement shall be superseded in all respects, in each
case, on a prospective basis.

 

- 117 -



--------------------------------------------------------------------------------

(b) NO NOVATION. THE PARTIES HERETO HAVE ENTERED INTO THIS AGREEMENT SOLELY TO
AMEND AND RESTATE THE TERMS OF THE EXISTING CREDIT AGREEMENT. THE PARTIES DO NOT
INTEND THIS AGREEMENT NOR THE TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO BE,
A NOVATION OF ANY OF THE OBLIGATIONS OWING BY THE BORROWER OR ANY OTHER LOAN
PARTY UNDER OR IN CONNECTION WITH THE EXISTING CREDIT AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS (AS DEFINED IN THE EXISTING CREDIT AGREEMENT).

Section 12.24. Acknowledgement Regarding Any Supported QFCs.

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for a Derivatives Contract or any other agreement or instrument that
is a QFC (such support, “QFC Credit Support” and each such QFC a “Supported
QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Loan Documents and any Supported QFC may in fact be stated to be governed by the
laws of the State of New York and/or of the United States or any other state of
the United States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

[Signatures on Following Pages]

 

- 118 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed by their authorized officers all as of the day and year first above
written.

 

FEDERAL REALTY INVESTMENT TRUST By:  

/s/ Daniel Guglielmone

Name:   Daniel Guglielmone Title:   Executive Vice President-Chief   Financial
Officer and Treasurer

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Federal Realty Investment Trust]

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Issuing Bank
and as a Lender By:  

/s/ Brandon H. Barry

Name: Brandon H. Barry Title:   Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Federal Realty Investment Trust]

 

PNC BANK, NATIONAL ASSOCIATION, as an Issuing Bank and as a Lender By:  

/s/ Katie Chowdhy

Name: Katie Chowdhy Title:   Senior Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Federal Realty Investment Trust]

 

REGIONS BANK, as a Lender By:  

/s/ T. Barrett Vawter

Name: T. Barrett Vawter Title:   Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Federal Realty Investment Trust]

 

SUNTRUST BANK, as a Lender By:  

/s/ Ryan Almond

Name: Ryan Almond Title:   Director

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Federal Realty Investment Trust]

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Timothy J. Tillman

Name: Timothy J. Tillman Title:   Senior Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Federal Realty Investment Trust]

 

TD BANK, as a Lender By:  

/s/ William M. Brondt

Name: William M. Brondt Title:   Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Federal Realty Investment Trust]

 

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Cheryl Sneor

Name: Cheryl Senor Title:   Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Federal Realty Investment Trust]

 

CITIBANK, N.A., as a Lender By:  

/s/ Christopher J. Albano

Name: Christopher J. Albano Title: Authorized Signatory

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Federal Realty Investment Trust]

 

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender By:  

/s/ Virginia Cosenza

Name: Virginia Cosenza Title:   Vice President By:  

/s/ Ming K. Chu

Name: Ming K. Chu Title:   Director

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Federal Realty Investment Trust]

 

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Mindy R. Ginsburg

Name: Mindy R. Ginsburg Title:   Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Credit Agreement with Federal Realty Investment Trust]

 

THE BANK OF NOVA SCOTIA, as a Lender By:  

/s/ Michael Grad

Name: Michael Grad Title:   Director

[Signatures Continued on Next Page]